Exhibit 10.25.4.3
Ashford
(Floating Rate Pool)
 
ASHFORD ATLANTIC BEACH LP,
as Borrower
to
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FIXTURE FILING
 
Dated: April 11, 2007
PREPARED BY AND UPON RECORDATION RETURN TO:
Proskauer Rose llp
1585 Broadway
New York, New York 10036
Attention: David J. Weinberger, Esq.
 
NOTICE TO RECORDER: This instrument is additional collateral for a promissory
note executed and delivered outside the State of Florida which is secured by
mortgaged property both inside and outside the State of Florida. Documentary
stamp tax and nonrecurring intangible tax is paid on the Florida mortgagee of
even date recorded contemporaneously herewith in the Public Records of
Miami-Dade County, Florida which mortgage contains the required additional
information regarding the amount of documentary stamp tax and nonrecurring
intangible tax paid.

 



--------------------------------------------------------------------------------



 



     THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING
(the “Security Instrument”) is made as of the 11th day of April, 2007, by the
party set forth as Borrower on the signature page hereof, having their chief
executive office at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254-4308
(hereinafter referred to as “Borrower”), to WACHOVIA BANK, NATIONAL ASSOCIATION,
having an address at Wachovia Bank, National Association, Commercial Real Estate
Services, 8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262
(hereinafter referred to as “Lender”).
W I T N E S S E T H:
     WHEREAS, Lender has authorized a loan (hereinafter referred to as the
“Loan”) to the Cross-collateralized Borrowers in the maximum principal sum of
THREE HUNDRED FIFTEEN MILLION and NO/100 DOLLARS ($315,000,000.00) (hereinafter
referred to as the “Loan Amount”), which Loan is evidenced by that certain
promissory note, dated the date hereof (together with any supplements,
amendments, modifications or extensions thereof, hereinafter referred to as the
“Note”) given by the Cross-collateralized Borrowers, as maker, to Lender, as
payee;
     WHEREAS, in consideration of the Loan, the Cross-collateralized Borrowers
have agreed to make payments in amounts sufficient to pay and redeem, and
provide for the payment and redemption of the principal of, premium, if any, and
interest on the Note when due;
     WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the issuance of the Note and for the deposit, deed and pledge by
Borrower with, and the creation of a security interest in favor of, Lender, as
security for the Cross-collateralized Borrowers’ obligations to Lender from time
to time pursuant to the Note and the other Loan Documents;
     WHEREAS, Borrower and Lender intend these recitals to be a material part of
this Security Instrument; and
     WHEREAS, all things necessary to make this Security Instrument the valid
and legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.
     NOW THEREFORE, to secure the payment of the principal of, prepayment
premium (if any) and interest on the Note and all other obligations, liabilities
or sums due or to become due under this Security Instrument, the Note or any
other Loan Documents, including, without limitation, interest on said
obligations, liabilities or sums (said principal, premium, interest and other
sums being hereinafter referred to as the “Debt”), and the performance of all
other covenants, obligations and liabilities of the Cross-collateralized
Borrowers pursuant to the Loan Documents, Borrower has executed and delivered
this Security Instrument; and Borrower has irrevocably granted, and by these
presents and by the execution and delivery hereof does hereby irrevocably grant,
bargain, sell, alien, demise, release, convey, assign, transfer, deed,
hypothecate, pledge, set over, warrant, mortgage and confirm to Lender, forever
with power of sale, all right, title and interest of Borrower in and to all of
the following property, rights, interests and estates:
     (a) the plot(s), piece(s) or parcel(s) of real property described in
Exhibit A attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);
     (b) (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law and the Management Agreement, the Franchise Agreement, the name
or names, if any, as may now or hereafter be used for any of the Improvements,
and the goodwill associated therewith;
     (c) all easements, servitudes, rights-of-way, strips and gores of land,
streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, ditches, ditch rights, reservoirs and reservoir rights, air
rights and development rights, lateral support, drainage, gas, oil and mineral
rights, tenements, hereditaments and

 



--------------------------------------------------------------------------------



 



appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to the Premises or the Improvements and the reversion and reversions,
remainder and remainders, whether existing or hereafter acquired, and all land
lying in the bed of any street, road or avenue, opened or proposed, in front of
or adjoining the Premises to the center line thereof and any and all sidewalks,
drives, curbs, passageways, streets, spaces and alleys adjacent to or used in
connection with the Premises and/or Improvements and all the estates, rights,
titles, interests, property, possession, claim and demand whatsoever, both in
law and in equity, of Borrower of, in and to the Premises and Improvements and
every part and parcel thereof, with the appurtenances thereto;
     (d) all machinery, equipment, systems, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures, Inventory (as hereinafter defined) and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor (including, but not limited to, all plumbing,
lighting and elevator fixtures, office furniture, beds, bureaus, chiffonniers,
chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs, carpeting,
drapes, draperies, curtains, shades, venetian blinds, wall coverings, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment, inventory and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, or used in connection with the
Premises or the Improvements, or appurtenant thereto, and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon,
or in, or used in connection with the Premises or the Improvements or
appurtenant thereto, (hereinafter, all of the foregoing items described in this
paragraph (d) are collectively called the “Equipment”), all of which, and any
replacements, modifications, alterations and additions thereto, to the extent
permitted by applicable law, shall be deemed to constitute fixtures (the
“Fixtures”), and are part of the real estate and security for the payment of the
Debt and the performance of Borrower’s obligations. To the extent any portion of
the Equipment is not real property or fixtures under applicable law, it shall be
deemed to be personal property, and this Security Instrument shall constitute a
security agreement creating a security interest therein in favor of Lender under
the UCC;
     (e) all awards or payments, including interest thereon, which may hereafter
be made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
     (f) all leases, tenancies, franchises (to the extent not prohibited in the
Franchise Agreement), licenses and permits, Property Agreements and other
agreements affecting the use, enjoyment or occupancy of the Premises, the
Improvements, the Fixtures, or the Equipment or any portion thereof now or
hereafter entered into, whether before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code and all reciprocal
easement agreements, license agreements and other agreements, including, without
limitation the existing Operating Lease (hereinafter collectively referred to as
the “Leases”), together with all receivables, revenues, rentals, credit card
receipts, receipts and all payments received which relate to the rental, lease,
franchise and use of space at the Premises and rental and use of guest rooms or
meeting rooms or banquet rooms or recreational facilities or bars, beverage or
food sales, vending machines, mini-bars, room service, telephone, video and
television systems, electronic mail, internet connections, guest laundry, bars,
the provision or sale of other goods and services, and all other payments
received from guests or visitors of the Premises, and other items of revenue,
receipts or income as

2



--------------------------------------------------------------------------------



 



identified in the Uniform System of Accounts (as hereinafter defined), all cash
or security deposits, lease termination payments, advance rentals and payments
of similar nature and guarantees or other security held by, or issued in favor
of, Borrower in connection therewith to the extent of Borrower’s right or
interest therein and all remainders, reversions and other rights and estates
appurtenant thereto, and all base, fixed, percentage or additional rents, and
other rents, oil and gas or other mineral royalties, and bonuses, issues,
profits and rebates and refunds or other payments made by any Governmental
Authority from or relating to the Premises, the Improvements, the Fixtures or
the Equipment plus all rents, common area charges and other payments now
existing or hereafter arising, whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (the “Rents”) and all proceeds from the sale or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Debt;
     (g) all proceeds of and any unearned premiums on any insurance policies
covering the Premises, the Improvements, the Fixtures, the Rents or the
Equipment, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Premises, the Improvements, the Fixtures or the Equipment and all
refunds or rebates of Impositions, and interest paid or payable with respect
thereto;
     (h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Escrow Accounts, the Central Account, the
Collection Account, and the Sub-Accounts and all monies and investments
deposited or to be deposited in such accounts;
     (i) all accounts receivable, contract rights, franchises (to the extent not
prohibited in the Franchise Agreement), interests, estate or other claims, both
at law and in equity, now existing or hereafter arising, and relating to the
Premises, the Improvements, the Fixtures or the Equipment, not included in
Rents;
     (j) all now existing or hereafter arising claims against any Person with
respect to any damage to the Premises, the Improvements, the Fixtures or the
Equipment, including, without limitation, damage arising from any defect in or
with respect to the design or construction of the Improvements, the Fixtures or
the Equipment and any damage resulting therefrom;
     (k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Borrower to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;
     (l) all intangible property (to the extent assignable) now or hereafter
relating to the Premises, the Improvements, the Fixtures or the Equipment or its
operation, including, without limitation, software, letter of credit rights,
trade names, trademarks (including, without limitation, any licenses of or
agreements to license trade names or trademarks now or hereafter entered into by
Borrower), logos, building names and goodwill;
     (m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
     (n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
     (o) the right, in the name of and on behalf of Borrower, to appear in and
defend any now existing or hereafter arising action or proceeding brought with
respect to the Premises, the Improvements, the Fixtures or the

3



--------------------------------------------------------------------------------



 



Equipment and to commence any action or proceeding to protect the interest of
Lender in the Premises, the Improvements, the Fixtures or the Equipment;
     (p) in the event Borrower is a tenancy-in-common, all rights of TICs under
the TIC Agreement including, without limitation, any rights of first refusal,
options to purchase and similar rights and any rights of first refusal arising
under Section 363(i) of the Bankruptcy Code; and
     (q) all proceeds, products, substitutions and accessions (including claims
and demands therefor) of each of the foregoing.
     All of the foregoing items (a) through (q), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.
     TO HAVE AND TO HOLD the above granted and described Property unto Lender,
and the successors and assigns of Lender in fee simple, forever.
     PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.
     AND Borrower covenants with and warrants to Lender that:
ARTICLE I: DEFINITIONS
     Section 1.01. Certain Definitions.
     For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:
     (i) the capitalized terms defined in this Section have the meanings
assigned to them in this Section, and include the plural as well as the
singular;
     (ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and
     (iii) the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Security Instrument as a whole and not to any
particular Section or other subdivision.
     “Adjusted Net Cash Flow” shall mean Net Operating Income for the twelve
(12)-month period prior to the date of calculation less, without duplication,
(a) the Recurring Replacement Reserve Monthly Installment (assuming for purposes
of this definition that the definition of Recurring Replacement Reserve Monthly
Installment only includes the first sentence thereof) multiplied by twelve
(12) and (b) extraordinary capital improvements projected by Lender, in its
reasonable discretion, for the subsequent twelve (12) month period for which
sums were not deposited into the Recurring Replacement Reserve Escrow Account.
The Adjusted Net Cash Flow shall be calculated by Borrower and shall be subject
to the reasonable review and approval of Lender.
     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
     “Aggregate Debt Service Coverage” shall mean the quotient obtained by
dividing the aggregate Adjusted Net Cash Flow for all of the
Cross-collateralized Properties for a specified period by the sum of the
(a) aggregate payments of interest, principal and all other sums due under the
Note for such specified period (determined as of the date the calculation of
Aggregate Debt Service Coverage is required or requested hereunder) and
(b) aggregate payments of interest, principal and all other sums due for such
specified period pursuant to the terms of subordinate

4



--------------------------------------------------------------------------------



 



or mezzanine financing, if any, then affecting or related to the
Cross-collateralized Properties or, if Aggregate Debt Service Coverage is being
calculated in connection with a request for consent to any subordinate
financing, then proposed. In determining Aggregate Debt Service Coverage, the
applicable interest rate for the Loan and for any floating rate loan referred to
in clause (b) above, if any, shall be the greater of (1) the LIBOR Margin, with
respect to the Loan, and the applicable margin over the applicable index, with
respect to any other loan referred to in clause (b) above, plus the then current
LIBOR Rate, with respect to the Loan, or the then current applicable index rate,
with respect to any other loan described in clause (b) above (but in no event
more than the strike price set forth in the Rate Cap Agreement or any similar
agreement applicable to any loan referred to in clause (b) above), and
(2) 7.65%.
     “Allocated Loan Amount” shall mean the Initial Allocated Loan Amount of
each Cross-collateralized Property as such amount may be adjusted from time to
time as hereinafter set forth. Upon each adjustment of the Principal Amount
(each a “Total Adjustment”), whether as a result of amortization or prepayment
or as otherwise expressly provided herein or in any other Loan Document, each
Allocated Loan Amount shall be increased or decreased, as the case may be, by an
amount equal to the product of (a) the Total Adjustment, and (b) a fraction, the
numerator of which is the applicable Allocated Loan Amount (prior to the
adjustment in question) and the denominator of which is the Principal Amount
prior to the adjustment to the Principal Amount which results in the
recalculation of the Allocated Loan Amount. However, when the Principal Amount
is reduced as a result of Lender’s receipt of (a) a Release Price or, in
connection with a Release, funds sufficient to prepay a portion of the Principal
Amount in the amount of the Release Price, the Allocated Loan Amount for the
Cross-collateralized Property being released and discharged from the encumbrance
of the applicable Cross-collateralized Mortgage and related Loan Documents shall
be reduced to zero (the amount by which such Allocated Loan Amount is reduced
being referred to as the “Released Allocated Amount”), and each other Allocated
Loan Amount shall be decreased by an amount equal to the product of (i) the
excess of (A) the Release Price over (B) the Released Allocated Amount and
(ii) a fraction, the numerator of which is the applicable Allocated Loan Amount
(prior to the adjustment in question) and the denominator of which is the
aggregate of all of the Allocated Loan Amounts other than the Allocated Loan
Amount applicable to the Cross-collateralized Property for which the Release
Price was paid, or (b) Net Proceeds, the Allocated Loan Amount for the
Cross-collateralized Property with respect to which the Net Proceeds were
received shall be reduced to zero (the amount by which such Allocated Loan
Amount is reduced being referred to as the “Foreclosed Allocated Amount”) and
each other Allocated Loan Amount shall (A) if the Net Proceeds exceed the
Foreclosed Allocated Amount (such excess being referred to as the “Surplus Net
Proceeds”), be decreased by an amount equal to the product of (i) the Surplus
Net Proceeds and (ii) a fraction, the numerator of which is the applicable
Allocated Loan Amount (prior to the adjustment in question) and the denominator
of which is the aggregate of all of the Allocated Loan Amounts (prior to the
adjustment in question) other than the Allocated Loan Amount applicable to the
Cross-collateralized Property with respect to which the Net Proceeds were
received (such fraction being referred to as the “Net Proceeds Adjustment
Fraction”), (B) if the Foreclosed Allocated Amount exceeds the Net Proceeds
(such excess being referred to as the “Net Proceeds Deficiency”), be increased
by an amount equal to the product of (i) the Net Proceeds Deficiency and
(ii) the Net Proceeds Adjustment Fraction, or (C) if the Net Proceeds equal the
Foreclosed Allocated Amount, remain unadjusted, or (c) Loss Proceeds or partial
prepayments made in accordance with Section 15.01 hereof, the Allocated Loan
Amount for the Cross-collateralized Property with respect to which the Loss
Proceeds or partial prepayments were received shall be decreased by an amount
equal to the sum of (i) with respect to Loss Proceeds, Loss Proceeds which are
applied towards the reduction of the Principal Amount as set forth in
Article III hereof, if any, and (ii) with respect to partial prepayments the
amount of any such partial prepayment which is applied towards the reduction of
the Principal Amount in accordance with the provisions of the Note, if any, but
in no event shall the Allocated Loan Amount for the Cross-collateralized
Property with respect to which the Loss Proceeds or partial prepayments were
received be reduced to an amount less than zero (the amount by which such
Allocated Loan Amount is reduced being referred to as the “Loss Proceeds or
Prepayment Allocated Amount”) and each other Allocated Loan Amount shall be
decreased by an amount equal to the product of (i) the excess of (A) the Loss
Proceeds or such partial prepayments over (B) the Loss Proceeds or Prepayment
Allocated Amount, and (ii) a fraction, the numerator of which is the applicable
Allocated Loan Amount (prior to the adjustment in question) and the denominator
of which is the aggregate of all of the Allocated Loan Amounts (prior to the
adjustment in question) other than the Allocated Loan Amount applicable to the
Cross-collateralized Property to which such Loss Proceeds or partial prepayments
were applied.
     “Annual Budget” shall mean an annual budget submitted by Borrower to Lender
in accordance with the terms of Section 2.09 hereof.

5



--------------------------------------------------------------------------------



 



     “Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.
     “Appraiser” shall mean the Person who prepared the Appraisal.
     “Approved Annual Budget” shall mean each Annual Budget approved by Lender
in accordance with the terms hereof.
     “Approved Franchisor” shall mean the Franchisors listed on Exhibit F
attached hereto and made a part hereof and any flag operated thereby.
     “Approved Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit in favor of Lender and its
successors and/or assigns, the obligation to reimburse draws made in connection
with which are those of a Person other than Borrower, with a term of not less
than one (1) year and which is drawable in whole or in part by sight draft in
New York City, issued by a bank having a long-term unsecured debt rating of not
less than “AA” (or its equivalent) and a short-term unsecured debt rating of not
less than “A-1” (or its equivalent) by each Rating Agency and otherwise
reasonably acceptable to Lender.
     “Approved Manager” shall mean (a) the Manager as of the Closing Date or
(b) the property managers listed on Exhibit F attached hereto and made a part
hereof (or an Affiliate 51% or more of the legal and beneficial interest of
which is owned by the managers listed on Exhibit F attached hereto), provided
that each such property manager continues to be Controlled by substantially the
same persons Controlling such property manager as of the Closing Date (or if
such manager is a publicly traded company, such manager continues to be traded
on a national stock exchange or quoted on the NASDAQ Stock Market) and such
additional management companies as are reasonably approved by Lender, which
approval may, subsequent to a Securitization, be conditioned upon, among other
things, confirmation from each Rating Agency that any rating issued by the
Rating Agency in connection with a Securitization will not, as a result of the
proposed change of Manager, be downgraded from the current ratings thereof,
qualified or withdrawn.
     “Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities having a senior
executive with at least seven (7) years’ experience in the management of hotels
of the same class and quality (as of the Closing Date) as the Improvements which
manage not less than five (5) such hotel properties having an aggregate number
of hotel rooms of not less than five thousand (5,000) hotel rooms.
     “Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.
     “Assignment” shall mean the Assignment of Leases and Rents and Security
Deposits of even date herewith relating to the Property given by Borrower to
Lender, as the same may be modified, amended or supplemented from time to time.
     “Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.
     “Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time
to time.
     “Basic Carrying Costs” shall mean the sum of the following costs associated
with the Property: (a) Real Estate Taxes and (b) insurance premiums.
     “Basic Carrying Costs Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.06 hereof.
     “Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs. “Basic
Carrying Costs Monthly Installment” shall also include, if required by Lender, a
sum of money which, together with such monthly installments, will be sufficient
to make the payment

6



--------------------------------------------------------------------------------



 



of each such Basic Carrying Cost at least thirty (30) days prior to the date
initially due. Should such Basic Carrying Costs not be ascertainable at the time
any monthly deposit is required to be made, the Basic Carrying Costs Monthly
Installment shall be determined by Lender in its reasonable discretion on the
basis of the aggregate Basic Carrying Costs for the prior Fiscal Year or month
or the prior payment period for such cost. As soon as the Basic Carrying Costs
are fixed for the then current Fiscal Year, month or period, the next ensuing
Basic Carrying Costs Monthly Installment shall be adjusted to reflect any
deficiency or surplus in prior monthly payments. If at any time during the term
of the Loan Lender determines that there will be insufficient funds in the Basic
Carrying Costs Escrow Account to make payments when they become due and payable,
Lender shall have the right to adjust the Basic Carrying Costs Monthly
Installment such that there will be sufficient funds to make such payments.
Notwithstanding the foregoing, provided that no Event of Default exists, if
Borrower is depositing a sum with Manager on a monthly basis pursuant to the
Management Agreement to be used for the payment of Basic Carrying Costs, such
sums are controlled by Manager, and Borrower shall have delivered, or caused to
be delivered to Lender proof that the Basic Carrying Costs with respect to which
Manager is receiving deposits are paid not less than five (5) Business Days
prior to the date upon which any fine, penalty, interest or cost for nonpayment
is imposed, the Basic Carrying Costs Monthly Installment shall be reduced by the
amount of Basic Carrying Costs which are deposited with Manager.
     “Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 into which the Basic
Carrying Costs Monthly Installments shall be deposited.
     “Borrower” shall mean Borrower named herein and any successor to the
obligations of Borrower.
     “Business Day” shall mean any day other than (a) a Saturday or Sunday, or
(b) a day on which banking and savings and loan institutions in the State of New
York or the State of North Carolina are authorized or obligated by law or
executive order to be closed, or at any time during which the Loan is an asset
of a Securitization, the cities, states and/or commonwealths used in the
comparable definition of “Business Day” in the Securitization documents.
     “Capital Expenditures” shall mean for any period, the amount expended for
items capitalized under GAAP including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements.
     “Cash Expenses” shall mean for any period, the operating expenses
(excluding Capital Expenditures) for the Property as set forth in an Approved
Annual Budget to the extent that such expenses are actually incurred by Borrower
minus payments into the Basic Carrying Costs Sub-Account, the Debt Service
Payment Sub-Account and the Recurring Replacement Reserve Sub-Account (to the
extent such sums are for the payment of sums set forth as operating expenses in
the Approved Annual Budget).
     “Central Account” shall mean an Eligible Account, maintained at the Bank,
in the name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.
     “Closing Date” shall mean the date of the Note.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.
     “Collection Account” shall mean one or more Eligible Accounts maintained in
a bank acceptable to Lender in the joint names of Borrower and Lender or such
other name as Lender may designate in writing.
     “Condemnation Proceeds” shall mean all of the proceeds in respect of any
Taking or purchase in lieu thereof.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

7



--------------------------------------------------------------------------------



 



     “Control” means, when used with respect to any specific Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities, beneficial interests, by contract or otherwise.
The definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”
     “CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”). If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been made. If at any time during the term of this
Security Instrument the CPI shall no longer be published by the Bureau, then any
comparable index issued by the Bureau or similar agency of the United States
issuing similar indices shall be used in lieu of the CPI.
     “Cross-collateralization Agreement” shall mean that certain
Cross-collateralization Agreement of even date herewith between Borrower, the
other Cross-collateralized Borrowers and Lender.
     “Cross-collateralized Borrowers” shall mean each Person which has executed
the Note.
     “Cross-collateralized Mortgage” shall mean each mortgage, deed of trust,
deed to secure debt, security agreement, assignment of rents and fixture filing
as originally executed or as same may hereafter from time to time be
supplemented, amended, modified or extended by one or more indentures
supplemental thereto granted by a Cross-collateralized Borrower to Lender as
security for the Note.
     “Cross-collateralized Property” shall mean each parcel or parcels of real
property encumbered by a Cross-collateralized Mortgage as identified on
Exhibit C attached hereto and made a part hereof; provided, however, at such
time, if any, that a Cross-collateralized Mortgage is released by Lender, the
property which was encumbered by such Cross-collateralized Property shall no
longer constitute a Cross-collateralized Property.
     “Curtailment Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.11 hereof into which sums shall be deposited
during an O&M Operative Period.
     “Curtailment Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which excess cash flow
shall be deposited pursuant to Section 5.05.
     “Debt” shall have the meaning set forth in the Recitals hereto.
     “Debt Service” shall mean the amount of interest and principal payments due
and payable in accordance with the Note during an applicable period.
     “Debt Service Coverage” shall mean the quotient obtained by dividing
Adjusted Net Cash Flow by the sum of the (a) aggregate payments of interest,
principal and all other sums due for such specified period which are allocable
to a principal portion of the Note equal to the Allocated Loan Amount
(determined as of the date the calculation of Debt Service Coverage is required
or requested hereunder) and (b) aggregate payments of interest, principal and
all other sums due for such specified period pursuant to the terms of
subordinate or mezzanine financing (to the extent allocable to the Property, as
determined by Lender in its reasonable discretion or with respect to the Mez
Loan, allocated based upon the allocated loan amount set forth in the documents
evidencing the Mez Loan), if any, then affecting or related to the Property or,
if Debt Service Coverage is being calculated in connection with a request for
consent to any subordinate or mezzanine financing, then proposed. In determining
Debt Service Coverage, the applicable interest rate for the Loan and for any
floating rate loan referred to in clause (b) above, if any, shall be the greater
of (1) the LIBOR Margin, with respect to the Loan, and the applicable margin
over the applicable index, with respect to any other loan referred to in clause
(b) above, plus the then current LIBOR Rate, with respect to the Loan, or the
then current applicable index rate, with respect to any other loan described in

8



--------------------------------------------------------------------------------



 



clause (b) above (but in no event more than the strike price set forth in the
Rate Cap Agreement or any similar agreement applicable to any loan referred to
in clause (b) above), and (2) 7.65%.
     “Debt Service Payment Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Required Debt Service Payment shall be deposited.
     “Debt Yield” shall mean Adjusted Net Cash Flow for all of the
Cross-collateralized Properties divided by the sum of (a) the unpaid Principal
Amount and (b) the outstanding principal balance of any subordinate or mezzanine
financing including, without limitation, the Mez Loan then affecting or related
to the Property or any interest therein (determined as of the date of the
calculation of Debt Yield).
     “Default” shall mean any Event of Default or event which would constitute
an Event of Default if all requirements in connection therewith for the giving
of notice, the lapse of time, and the happening of any further condition, event
or act, had been satisfied.
     “Default Management Period” shall mean any period of time during the term
hereof when the Property is not being managed by an Approved Manager pursuant to
the terms hereof.
     “Default Rate” shall mean the lesser of (a) the highest rate allowable at
law and (b) five percent (5%) above the interest rate set forth in the Note.
     “Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.
     “Development Laws” shall mean all applicable subdivision, zoning,
environmental protection, wetlands protection, or land use laws or ordinances,
and any and all applicable rules and regulations of any Governmental Authority
promulgated thereunder or related thereto.
     “Disclosure Document” shall mean a prospectus, prospectus supplement,
private placement memorandum, or similar offering memorandum or offering
circular, in each case in preliminary or final form, used to offer securities in
connection with a Securitization.
     “Dollar” and the sign “$” shall mean lawful money of the United States of
America.
     “Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its second highest rating category at all
times (or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its second highest
rating category at all times or (b) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution is subject to regulations substantially similar to 12
C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal and
state authority, or otherwise acceptable (as evidenced by a written confirmation
from each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a

9



--------------------------------------------------------------------------------



 



Securitization) to each Rating Agency, which may be an account maintained by
Lender or its agents. Eligible Accounts may bear interest. The title of each
Eligible Account shall indicate that the funds held therein are held in trust
for the uses and purposes set forth herein.
     “Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.
     “Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.
     “Environmental Problem” shall mean any of the following:
     (a) the presence of any Hazardous Material on, in, under, or above all or
any portion of the Property in violation of any Environmental Statute;
     (b) the release of any Hazardous Material from or onto the Property to the
extent such release is required to be reported pursuant to Environmental
Statutes;
     (c) the violation or threatened violation of any Environmental Statute with
respect to the Property; or
     (d) the failure to obtain or to abide by the terms or conditions of any
permit or approval required under any Environmental Statute with respect to the
Property.
A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.
     “Environmental Report” shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.
     “Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or conditions of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.
     “Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the

10



--------------------------------------------------------------------------------



 



date of this Security Instrument and, as of the relevant date, any subsequent
provisions of ERISA, amendatory thereof, supplemental thereto or substituted
therefor.
     “ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Borrower or Guarantor is a member.
     “Escrow Account” shall mean each of the Engineering Escrow Account, the
Basic Carrying Costs Escrow Account, the Recurring Replacement Reserve Escrow
Account, the Mez Payment Escrow Account, the Operation and Maintenance Expense
Escrow Account and the Curtailment Reserve Escrow Account, each of which shall
be an Eligible Account or book entry sub-account of an Eligible Account.
     “Event of Default” shall have the meaning set forth in Section 13.01
hereof.
     “Extraordinary Expense” shall mean an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget or allotted for in
the Recurring Replacement Reserve Sub-Account.
     “Fiscal Year” shall mean the twelve (12) month period commencing on January
1 and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender.
     “Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
     “Force Majeure” shall mean acts of god, governmental restrictions, stays,
judgments, orders, decrees, enemy actions, civil commotion, fire, casualty,
strikes or work stoppages which are industry-wide and not aimed at Borrower nor
its Affiliates, or other causes beyond the reasonable control of Borrower and/or
its Affiliates, but Borrower’s lack of funds in and of itself shall not be
deemed a cause beyond the control of Borrower.
     “Franchise Agreement” shall mean any franchise or license agreement
relating to the branding or operation of the Premises or any other agreement
pursuant to which a franchise system, reservation system or brand affiliation is
made available to the hotel operator of the Premises, together with all renewals
and replacements thereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America, as of the date of the applicable financial report,
consistently applied.
     “General Partner” shall mean, if Borrower or Operating Tenant is a
partnership, each general partner of Borrower or Operating Tenant, as
applicable, and, if Borrower or Operating Tenant is a limited liability company,
each managing member, if any, of Borrower or Operating Tenant, as applicable,
and in each case, if applicable, each general partner or managing member of such
general partner or managing member. In the event that Borrower or Operating
Tenant or any General Partner is a single member limited liability company with
a managing member, the term “General Partner” shall include such single member.
     “Governmental Authority” shall mean, with respect to any Person, any
federal or State government or other political subdivision thereof and any
entity, including any regulatory or administrative authority or court,
exercising executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
     “Guarantor” shall mean any Person guaranteeing, in whole or in part, the
obligations of Borrower under the Loan Documents.

11



--------------------------------------------------------------------------------



 



     “Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
molds, spores and fungus which may pose a risk to human health or the
environment or any other substance or material as defined in or regulated by any
Environmental Statutes.
     “Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Borrower (including, without
limitation, all franchise, single business or other taxes imposed on Borrower
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender, (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Property, or any part thereof, or the leasing or use of the
Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by Borrower. Impositions shall
not include any taxes imposed on Lender’s income and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority.
     “Improvements” shall have the meaning set forth in granting clause (b) of
this Security Instrument.
     “Indemnified Parties” shall have the meaning set forth in Section 12.01
hereof.
     “Independent” shall mean, when used with respect to any Person, a Person
who (a) is in fact independent, (b) does not have any direct financial interest
or any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above. Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.
     “Initial Allocated Loan Amount” shall mean the portion of the Loan Amount
allocated to each Cross-collateralized Property as set forth on Exhibit C
annexed hereto and made a part hereof.
     “Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.
     “Institutional Lender” shall mean any of the following Persons: (a) any
bank, savings and loan association, savings institution, trust company or
national banking association, acting for its own account or in a fiduciary
capacity, (b) any charitable foundation, (c) any insurance company or pension
and/or annuity company, (d) any fraternal benefit society, (e) any pension,
retirement or profit sharing trust or fund within the meaning of Title I of
ERISA or for which any bank, trust company, national banking association or
investment adviser registered under the Investment Advisers Act of 1940, as
amended, is acting as trustee or agent, (f) any investment company or business
development company, as defined in the Investment Company Act of 1940, as
amended, (g) any small business investment company licensed under the Small
Business Investment Act of 1958, as amended, (h) any broker or dealer registered
under the Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said

12



--------------------------------------------------------------------------------



 



Persons shall have net assets in excess of $1,000,000,000 and a net worth in
excess of $500,000,000, be in the business of making commercial mortgage loans,
secured by properties of like type, size and value as the Property and have a
long term credit rating which is not less than “BBB-” (or its equivalent) from
each Rating Agency.
     “Insurance Proceeds” shall mean all of the proceeds received under the
insurance policies required to be maintained by Borrower pursuant to Article III
hereof.
     “Insurance Requirements” shall mean all terms of any insurance policy
required by this Security Instrument, all requirements of the issuer of any such
policy, and all regulations and then current standards applicable to or
affecting the Property or any use or condition thereof, which may, at any time,
be recommended by the Board of Fire Underwriters, if any, having jurisdiction
over the Property, or such other Person exercising similar functions.
     “Interest Accrual Period” shall have the meaning set forth in the Note.
     “Interest Rate” shall have the meaning set forth in the Note.
     “Interest Shortfall” shall mean any shortfall in the amount of interest
required to be paid with respect to the Loan Amount on any Payment Date.
     “Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other expenses, supplies and similar
items, as defined in the Uniform System of Accounts.
     “Late Charge” shall have the meaning set forth in Section 13.09 hereof.
     “Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
     “Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgement, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
     “Lender” shall mean the Lender named herein and its successors or assigns.
     “LIBOR Margin” shall have the meaning set forth in the Note.
     “LIBOR Rate” shall have the meaning set forth in the Note.
     “Loan” shall have the meaning set forth in the Recitals hereto.
     “Loan Amount” shall have the meaning set forth in the Recitals hereto.
     “Loan Documents” shall mean this Security Instrument, the Note, the
Assignment, and any and all other agreements, instruments, certificates or
documents executed and delivered by Borrower, any of the Cross-collateralized
Borrowers or any Affiliate of Borrower in connection with the Loan, together
with any supplements, amendments, modifications or extensions thereof.
     “Loan Year” shall mean each 365 day period (or 366 day period if the month
of February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first

13



--------------------------------------------------------------------------------



 



Loan Year shall also include the period from the Closing Date to the end of the
month in which the Closing Date occurs).
     “Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.
     “Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of
such tenant where such tenant, together with such Affiliate, leases, in the
aggregate, 10,000 square feet or more and each restaurant, bar and/or casino
lease.
     “Management Agreement” shall have the meaning set forth in Section 7.02
hereof.
     “Manager” shall mean the Person, other than Borrower and/or Operating
Tenant, which manages the Property on behalf of Borrower.
     “Material Adverse Effect” shall mean any event or condition that has a
material adverse effect on (a) the Property, (b) the business, prospects,
profits, management, operations or condition (financial or otherwise) of
Borrower, (c) the enforceability, validity, perfection or priority of the lien
of any Loan Document or (d) the ability of Borrower to perform any obligations
under any Loan Document.
     “Maturity”, when used with respect to the Note, shall mean the Maturity
Date set forth in the Note or such other date pursuant to the Note on which the
final payment of principal, and premium, if any, on the Note becomes due and
payable as therein or herein provided, whether at Stated Maturity or by
declaration of acceleration, or otherwise.
     “Maturity Date” shall mean the Maturity Date set forth in the Note, as the
same may be extended from time to time pursuant to the terms of the Note.
     “Mez Loan” shall mean one or more mezzanine loans from Wachovia Bank,
National Association to Affiliates of Borrower which are evidenced by certain
promissory notes of even date herewith and which are secured by a first priority
pledge of the direct or indirect ownership interest of such Persons in Borrower.
     “Mez Payment Amount” shall mean, as of any Payment Date, the amount of
principal and interest then due and payable pursuant to the terms of the Mez
Loan.
     “Mez Payment Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.14 hereof.
     “Mez Payment Sub-Account” shall mean the Sub-Account of the Central Account
established pursuant to Section 5.02 hereof into which the Mez Payment Amount
shall be deposited.
     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.
     “Net Capital Expenditures” shall mean for any period the amount by which
Capital Expenditures during such period exceed reimbursements for such items
during such period from any fund established pursuant to the Loan Documents.
     “Net Operating Income” shall mean in each Fiscal Year or portion thereof
during the term hereof, Operating Income less Operating Expenses.
     “Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and

14



--------------------------------------------------------------------------------



 



expenses, including, without limitation, all attorneys’ fees and disbursements
and any brokerage fees, if applicable, incurred by Lender in connection with the
exercise of such remedies, including the sale of such Property after a
foreclosure against the Property.
     “Note” shall have the meaning set forth in the Recitals hereto.
     “O&M Operative Period” shall mean the period of time (a) commencing upon
the earlier to occur of (i) an Event of Default and (ii) determination by Lender
that the Aggregate Debt Service Coverage (tested quarterly except during the
continuance of an O&M Operative Period, in which event the Aggregate Debt
Service Coverage shall be tested monthly and shall be calculated based upon
information contained in the reports furnished to Lender pursuant to
Section 2.09 hereof) is less than 1.05:1 and (b) and terminating (i) if the O&M
Operative Period commenced pursuant to clause (a)(i) above, upon the cure of all
Events of Default, provided that Lender accepts the cure of all Events of
Default, the Loan has not been accelerated and Lender has not moved for the
appointment of a receiver with respect to one or more Cross-collateralized
Properties nor commenced foreclosure proceedings with respect to any
Cross-collateralized Properties, and (ii) if the O&M Operative Period commenced
pursuant to clause (a)(ii) above, on the Payment Date next succeeding the date
upon which Lender determines that the Aggregate Debt Service Coverage for three
(3) consecutive months is 1.05:1 or greater.
     “OFAC List” shall mean the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
     “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed on behalf of Borrower by an authorized representative
of Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.
     “Operating Expenses” shall mean, in each Fiscal Year or portion thereof
during the term hereof, all expenses directly attributable to the operation,
repair and/or maintenance of the Property including, without limitation,
(a) Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and four
percent (4%) of annual gross operating income and (d) costs attributable to the
operation, repair and maintenance of the systems for heating, ventilating and
air conditioning the Improvements and actually paid for by Borrower. Operating
Expenses shall not include interest, principal and premium, if any, due under
the Note or otherwise in connection with the Debt, income taxes, extraordinary
capital improvement costs, any non-cash charge or expense such as depreciation
or amortization or any item of expense otherwise includable in Operating
Expenses which is paid directly by any tenant except real estate taxes paid
directly to any taxing authority by any tenant.
     “Operating Income” shall mean, in each Fiscal Year or portion thereof
during the term hereof, all revenue derived by Borrower or Operating Tenant (or
by Manager for the Account of Borrower or Operating Tenant) arising from the
Property including, without limitation, room revenues, vending machines
revenues, beverage revenues, food revenues, and packaging revenues, rental
revenues (whether denominated as basic rent, additional rent, escalation
payments, electrical payments or otherwise) and other fees and charges payable
pursuant to Leases or otherwise in connection with the Property, and business
interruption, rent or other similar insurance proceeds. Operating Income shall
not include (a) Insurance Proceeds (other than proceeds of rent, business
interruption or other similar insurance allocable to the applicable period) and
Condemnation Proceeds (other than Condemnation Proceeds arising from a temporary
taking or the use and occupancy of all or part of the applicable Property
allocable to the applicable period), or interest accrued on such Condemnation
Proceeds, (b) proceeds of any financing, (c) proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein, (d) capital
contributions or loans to Borrower or an Affiliate of Borrower, (e) any item of
income otherwise includable in Operating Income but paid directly by any tenant
to a Person other than Borrower except for real estate taxes paid directly to
any taxing authority by any tenant, (f) any other extraordinary, non-recurring
revenues, (g) Rent paid by or on behalf of any lessee under an Operating Lease
or Space Lease which is the subject of any proceeding or action relating to its
bankruptcy, reorganization or other arrangement pursuant to the Bankruptcy Code
or any similar federal or state law or which has been adjudicated a bankrupt or
insolvent unless such Operating Lease or Space Lease, as applicable, has been
affirmed by the trustee in such proceeding or action, (h) Rent paid by or on
behalf of

15



--------------------------------------------------------------------------------



 



any lessee under a Lease the demised premises of which are not occupied either
by such lessee or by a sublessee thereof for sixty (60) or more days unless the
lessee has a long term unsecured debt rating of not less than “A” (or its
equivalent) from each Rating Agency; (i) Rent paid by or on behalf of any lessee
under a Lease in whole or partial consideration for the termination of any
Lease, or (j) sales tax rebates from any Governmental Authority.
     “Operating Lease” shall mean any Lease of the entire Property pursuant to
which a Person other than Borrower assumes responsibility for the operation and
management of the Property, as the same may be amended from time to time.
     “Operating Tenant” shall mean the tenant under the Operating Lease.
     “Operation and Maintenance Expense Escrow Account” shall mean the Escrow
Account maintained pursuant to Section 5.09 hereof relating to the payment of
Operating Expenses (exclusive of Basic Carrying Costs).
     “Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account
of the Central Account established pursuant to Section 5.02 hereof into which
sums allocated for the payment of Cash Expenses, Net Capital Expenditures and
approved Extraordinary Expenses shall be deposited.
     “Payment Date” shall have the meaning set forth in the Note.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
under ERISA, or any successor thereto.
     “Permitted Encumbrances” shall have the meaning set forth in
Section 2.05(a) hereof.
     “Permitted Liens” shall mean (a) the lien of any Equipment leases and
Equipment financing permitted in accordance with the terms of this Security
Instrument, (b) the liens created by the Loan Documents, (c) liens, if any, for
Impositions not yet due or delinquent or being contested in accordance with the
terms of this Security Instrument, (d) any and all governmental, public utility
and private restrictions, covenants, reservations, easements, licenses or other
similar agreements which may hereafter be granted by Borrower in the ordinary
course of business and which may not reasonably be expected to have a Material
Adverse Effect, (e) rights of existing and future tenants, licensees and
concessionaries pursuant to Leases in effect as of the date hereof or entered
into in accordance with the terms of the Loan Documents, and (f) the Operating
Lease and any renewal or replacement thereof in accordance with the terms of
this Security Agreement at the expiration thereof, and (g) any liens securing a
Mez Loan.
     “Permitted Transfer” shall mean, (a) Permitted Liens; (b) all transfers of
Equipment and other items of personal property as expressly permitted in the
Loan Documents; (c) transfers of direct and indirect interests in Borrower
(other than interests held by a General Partner) and/or in General Partner to
one or more Affiliates of Borrower; (d) transfers, issuances, conversions,
pledges and redemptions of capital stock and partnership interests convertible
into capital stock in Ashford Hospitality Trust, Inc., a Maryland corporation or
Ashford Hospitality Limited Partnership, a Delaware limited partnership (or
their respective successors) in the ordinary course of business and not in
connection with a tender offer, merger or sale of such Persons and (e) the
merger or consolidation of Ashford Hospitality Trust, Inc., Ashford OP General
Partner LLC, Ashford OP Limited Partner LLC or Ashford Hospitality Limited
Partnership (or their respective successors) whereby such entity is the
surviving entity in such merger or consolidation, provided that, subsequent to a
Securitization, each Rating Agency shall have delivered written confirmation
that any ratings issued by the Rating Agency in connection with a Securitization
will not, as a result of the proposed merger or consolidation, be downgraded
from the then current ratings thereof, qualified or withdrawn, provided in each
of the foregoing events, (a) ultimate Control of Borrower remains with the same
Persons which ultimately Controlled Borrower as of the Closing Date, (b) in the
event that any Person which as of the Closing Date does not own 49% or more of
the director or indirect interest in Borrower or Operating Tenant, if
applicable, obtains a 49% or greater direct or indirect interest in Borrower or
Operating Partnership, Borrower shall deliver a substantive non-consolidation
opinion to Lender in form and substance and from counsel reasonably acceptable
to Lender and (c) no Transfer may be to a Prohibited Person.

16



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Plan” shall mean an employee benefit or other plan established or
maintained by Borrower, Guarantor or any ERISA Affiliate during the five-year
period ended prior to the date of this Security Instrument or to which Borrower,
Guarantor or any ERISA Affiliate makes, is obligated to make or has, within the
five year period ended prior to the date of this Security Instrument, been
required to make contributions (whether or not covered by Title IV of ERISA or
Section 302 of ERISA or Section 401(a) or 412 of the Code), other than a
Multiemployer Plan.
     “Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.
     “Principal Amount” shall mean the Loan Amount as such amount may be reduced
from time to time pursuant to the terms of this Security Instrument, the Note or
the other Loan Documents.
     “Principal Payments” shall mean all payments of principal made pursuant to
the terms of the Note.
     “Prohibited Person” shall mean any Person and/or any Affiliate thereof
identified on the OFAC List or any other Person or foreign country or agency
thereof with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
     “Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.
     “Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, parking agreements, party wall agreements
or other instruments affecting the Property, but not including any brokerage
agreements, Management Agreements, Operating Leases, Franchise Agreements,
service contracts, Space Leases or the Loan Documents.
     “Property Available Cash” shall mean all amounts payable to Borrower and/or
Operating Tenant pursuant to the Management Agreement.
     “Rate Cap Agreement” shall mean that certain interest rate protection
agreement (together with the confirmation and schedules relating thereto) with a
notional amount which shall not at any time be less than the Principal Amount
and a LIBOR Rate strike price equal to six percent (6.0%) entered into by
Borrower in accordance with the terms hereof or of the other Loan Documents and
any similar interest rate cap or collar agreements subsequently entered into in
replacement or substitution therefor by Borrower with respect to the Loan.
     “Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc.,
and Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.
     “Real Estate Taxes” shall mean all real estate taxes, assessments
(including, without limitation, all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Security
Instrument), water, sewer or other rents and charges, and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property (including
all interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a lien upon the Property or any part thereof or any estate, right, title or
interest therein.
     “Realty” shall have the meaning set forth in Section 2.05(b) hereof.

17



--------------------------------------------------------------------------------



 



     “Recurring Replacement Expenditures” shall mean expenditures related to
capital repairs, replacements and improvements performed at the Property from
time to time.
     “Recurring Replacement Reserve Escrow Account” shall mean the Escrow
Account maintained pursuant to Section 5.08 hereof relating to the payment of
Recurring Replacement Expenditures.
     “Recurring Replacement Reserve Monthly Installment” shall mean the amount
per month set forth on Exhibit B attached hereto and made a part hereof (the
“Initial Recurring Installments”) until the end of 2007 and an amount per month
in each subsequent year or portion thereof occurring prior to the Maturity Date
equal to four percent (4%) (or such lesser amount as is required to be reserved
for replacements pursuant to the Management Agreement (but in no event less than
three (3%) percent of the total revenues of the Property) of the total revenues
of the Property for the prior calendar year divided by twelve (12).
Notwithstanding the foregoing, if Borrower has delivered evidence reasonably
satisfactory to Lender on or before the Payment Date occurring in March of each
year that Borrower has deposited with Manager on account of the prior year
pursuant to the Management Agreement a sum equal to the Recurring Replacement
Reserve Monthly Installment described in the first sentence of this definition
multiplied by twelve (12) (the “Minimum Replacement Expenditure”) to be used for
Recurring Replacement Expenditures or that Borrower and/or Manager on behalf of
Borrower has incurred and paid a sum which when added to the amounts on deposit
with Manager are equal to or greater than the Minimum Replacement Expenditure
during the prior calendar year, the Recurring Replacement Reserve Monthly
Installment shall be zero and, if the sum of the amounts on deposit with manager
to be used for Recurring Replacement Expenditures pursuant to the Management
Agreement together with the sums that Borrower and/or Manager on behalf of
Borrower has incurred and paid for Recurring Replacement Expenditures are less
than the Minimum Replacement Expenditure, the Recurring Replacement Reserve
Monthly Installment shall be the lesser of the amount described in the first
sentence of this definition and the amount by which the amount described in the
first sentence of this definition exceeds one-twelfth of the difference between
the Minimum Replacement Expenditure and the sum of the amounts actually on
deposit with manager to be used for Recurring Replacement Expenditures pursuant
to the Management Agreement together with the sums that Borrower and/or Manager
on behalf of Borrower has incurred and paid for Recurring Replacement
Expenditures but in no event more than the sums on deposit in the Central
Account on such Payment Date less sums allocated pursuant to clause (i) —
(iv) of Section 5.05(a) hereof (the “Required RRE Shortfall”).
     “Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.
     “Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).
     “Release” shall have the meaning set forth in Section 15.02 hereof.
     “Release Price Percentage” shall mean 110%.
     “Rents” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
     “Rent Roll” shall have the meaning set forth in Section 2.05 (o) hereof.
     “Required Debt Service Coverage” shall mean a Debt Service Coverage of not
less than 1.0:1.
     “Required Debt Service Payment” shall mean, as of any Payment Date, the
amount of interest and principal then due and payable pursuant to the Note,
together with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given (and not
revoked in writing in accordance with Section 15.01 hereof) under this Security
Instrument, Default Rate Interest and premium, if any, paid in accordance
therewith.

18



--------------------------------------------------------------------------------



 



     “Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.
     “Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.
     “RevPAR” shall mean the average revenues per available room per day.
     “RevPAR Yield Index” shall mean the percentage amount determined by
dividing the RevPAR of the Property by the RevPAR of the Property’s Competitive
Set as determined by Smith Travel Research (“STR”) or if STR is no longer
publishing, a successor reasonably acceptable to Lender.
     “Securities Act” shall mean the Securities Act of 1933, as the same shall
be amended from time to time.
     “Securitization” shall mean a public or private offering of securities by
Lender or any of its Affiliates or their respective successors and assigns which
are collateralized, in whole or in part, by this Security Instrument.
     “Security Instrument” shall mean this Security Instrument as originally
executed or as it may hereafter from time to time be supplemented, amended,
modified or extended by one or more indentures supplemental hereto.
     “Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.
     “Single Purpose Entity” shall mean a corporation, partnership, joint
venture, limited liability company, trust or unincorporated association, which
is formed or organized solely for the purpose of holding, directly, an ownership
interest in the Property or, with respect to General Partner, holding an
ownership interest in and managing a Person which holds an ownership interest in
the Property, or, with respect to Operating Tenant, holding a interest in the
Property, does not engage in any business unrelated to, with respect to
Borrower, the Property and, with respect to General Partner, its interest in
Borrower or, in the case of a General Partner of the Operating Tenant, its
interest in the Operating Tenant, does not have any assets other than those
related to, with respect to Borrower, its interest in the Property and, with
respect to General Partner, its interest in Borrower, in the case of a General
Partner of the Operating Tenant, its interest in the Operating Tenant, or any
indebtedness other than as permitted by this Security Instrument or the other
Loan Documents, has its own separate books and records and has its own accounts,
in each case which are separate and apart from the books and records and
accounts of any other Person, holds itself out as being a Person separate and
apart from any other Person and which otherwise satisfies the criteria of the
Rating Agency, as in effect on the Closing Date, for a special-purpose
bankruptcy-remote entity.
     “Solvent” shall mean, as to any Person, that (a) the sum of the assets of
such Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.
     “Space Leases” shall mean any Lease or sublease thereunder (including,
without limitation, any Major Space Lease) creating a leasehold right of
possession for the use and occupancy of a portion of the Property as a tenant
together with any supplements, renewals, amendments, modifications or extensions
thereof excluding room reservations and other functions held at the Property,
and excluding the Operating Lease.
     “State” shall mean any of the states which are members of the United States
of America.

19



--------------------------------------------------------------------------------



 



     “Stated Maturity” when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable, as such date may be extended from time to
time pursuant to the terms of the Note.
     “Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.
     “Substantial Casualty” shall have the meaning set forth in Section 3.04
hereof.
     “Taking” shall mean a condemnation or taking pursuant to the lawful
exercise of the power of eminent domain.
     “TIC” shall have the meaning set forth in Section 2.12.
     “TIC Agreement” shall have the meaning set forth in Section 2.12.
     “Transfer” shall mean the conveyance, assignment, sale, mortgaging,
encumbrance, pledging, hypothecation, granting of a security interest in,
granting of options with respect to, or other disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) all or any portion of any legal
or beneficial interest (a) in all or any portion of the Property; (b) if
Borrower is a corporation or, if Borrower is a partnership and any General
Partner is a corporation, in the stock of Borrower or any General Partner;
(c) in Borrower (or any trust of which Borrower is a trustee); or (d) if
Borrower is a limited or general partnership, joint venture, limited liability
company, trust, nominee trust, tenancy in common or other unincorporated form of
business association or form of ownership interest, in any Person having a legal
or beneficial ownership in Borrower, excluding any legal or beneficial interest
in any constituent limited partner, if Borrower is a limited partnership, or in
any non-managing member, if Borrower is a limited liability company, unless such
interest would, or together with all other direct or indirect interests in
Borrower which were previously transferred, aggregate 49% or more of the
partnership or membership, as applicable, interest in Borrower or would result
in any Person who, as of the Closing Date, did not own, directly or indirectly,
49% or more of the partnership or membership, as applicable, interest in
Borrower, owning, directly or indirectly, 49% or more of the partnership or
membership, as applicable, interest in Borrower and excluding any legal or
beneficial interest in any General Partner unless such interest would, or
together with all other direct or indirect interest in the General Partner which
were previously transferred, aggregate 49% or more of the partnership or
membership, as applicable, interest in the General Partner (or result in a
change in control of the management of the General Partner from the individuals
exercising such control immediately prior to the conveyance or other disposition
of such legal or beneficial interest) and shall also include, without limitation
to the foregoing, the following: an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof or any interest therein for a
price to be paid in installments; an agreement by Borrower leasing all or
substantially all of the Property to one or more Persons pursuant to a single or
related transactions, or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rent; any instrument subjecting the Property to a condominium
regime or transferring ownership to a cooperative corporation; and the
dissolution or termination of Borrower or the merger or consolidation of
Borrower with any other Person.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State in which the Realty is located; provided, however, that if
by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection or priority of the security interest in any item or
portion of the collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State in which the Realty is located
(“Other UCC State”), “UCC” means the Uniform Commercial Code as in effect in
such Other UCC State for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or priority.
     “Uniform System of Accounts” shall mean the Uniform System of Accounts for
the Lodging Industry, 10th Revised Edition, Educational Institute of the
American Hotel and Motel Association and Hotel Association of New York City
(2006), as from time to time amended.

20



--------------------------------------------------------------------------------



 



     “Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments and (c) any Net Proceeds.
     “Use Requirements” shall mean any and all building codes, permits,
certificates of occupancy or compliance, laws, regulations, or ordinances
(including, without limitation, health, pollution, fire protection, medical and
day-care facilities, waste product and sewage disposal regulations),
restrictions of record, easements, reciprocal easements, declarations or other
agreements affecting the use of the Property or any part thereof.
     “Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.
     “Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.
ARTICLE II: REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER
     Section 2.01. Payment of Debt. Borrower will pay the Debt at the time and
in the manner provided in the Note and the other Loan Documents, all in lawful
money of the United States of America in immediately available funds.
     Section 2.02. Representations, Warranties and Covenants of Borrower.
Borrower represents and warrants to and covenants with Lender:
          (a) Organization and Authority. Borrower (i) is a limited liability
company, general partnership, limited partnership or corporation, as the case
may be, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation, (ii) has all requisite power and authority
and all necessary licenses and permits to own and operate the Property and to
carry on its business as now conducted and as presently proposed to be conducted
and (iii) is duly qualified, authorized to do business and in good standing in
the jurisdiction where the Property is located and in each other jurisdiction
where the conduct of its business or the nature of its activities makes such
qualification necessary. If Borrower is a limited liability company, limited
partnership or general partnership, each general partner or managing member, as
applicable, of Borrower which is a corporation is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
          (b) Power. Borrower and, if applicable, each General Partner has full
power and authority to execute, deliver and perform, as applicable, the Loan
Documents to which it is a party, to make the borrowings thereunder, to execute
and deliver the Note and to grant to Lender a first, prior, perfected and
continuing lien on and security interest in the Property, subject only to the
Permitted Encumbrances.
          (c) Authorization of Borrowing. The execution, delivery and
performance of the Loan Documents to which Borrower is a party, the making of
the borrowings thereunder, the execution and delivery of the Note, the grant of
the liens on the Property pursuant to the Loan Documents to which Borrower is a
party and the consummation of the Loan are within the powers of Borrower and
have been duly authorized by Borrower and, if applicable, the General Partners,
by all requisite action (and Borrower hereby represents that no approval or
action which has not already been obtained of any member, limited partner or
shareholder, as applicable, of Borrower is required to authorize any of the Loan
Documents to which Borrower is a party) and will constitute the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, except as enforcement may be stayed or limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether considered in proceedings
at law or in equity) and will not (i) violate any provision of its partnership
agreement or partnership certificate or certificate of incorporation or by-laws,
or operating agreement, certificate of formation or articles of organization, as
applicable,

21



--------------------------------------------------------------------------------



 



or, to its knowledge, any law, judgment, order, rule or regulation of any court,
arbitration panel or other Governmental Authority, domestic or foreign, or other
Person affecting or binding upon Borrower or the Property, or (ii) violate any
provision of any indenture, agreement, mortgage, deed of trust, contract or
other instrument to which Borrower or, if applicable, any General Partner is a
party or by which any of their respective property, assets or revenues are
bound, or be in conflict with, result in an acceleration of any obligation or a
breach of or constitute (with notice or lapse of time or both) a default or
require any payment or prepayment under, any such indenture, agreement,
mortgage, deed of trust, contract or other instrument, or (iii) result in the
creation or imposition of any lien, except those in favor of Lender as provided
in the Loan Documents to which it is a party.
          (d) Consent. Neither Borrower nor, if applicable, any General Partner,
is required to obtain any consent, approval or authorization from, or to file
any declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Security Instrument, the Note or the other Loan Documents which has not
been so obtained or filed.
          (e) Interest Rate. The rate of interest paid under the Note and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Legal Requirement.
          (f) Other Agreements. Borrower is not a party to nor is otherwise
bound by any agreements or instruments which, individually or in the aggregate,
are reasonably likely to have a Material Adverse Effect. Neither Borrower nor,
if applicable, any General Partner, is in violation of its organizational
documents or other restriction or any agreement or instrument by which it is
bound, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or Governmental Authority, or any Legal Requirement, in each
case, applicable to Borrower or the Property, except for such violations that
would not have a Material Adverse Effect.
          (g) Maintenance of Existence. (i) Borrower is familiar with the
criteria of the Rating Agency required to qualify as a special-purpose
bankruptcy-remote entity and Borrower, Operating Tenant and, if applicable, each
General Partner at all times since their formation have been duly formed and
existing at all times and at all times have preserved and shall preserve and has
kept and shall keep in full force and effect their existence as a Single Purpose
Entity.
     (ii) Borrower, Operating Tenant and, if applicable, each General Partner,
at all times since their organization have complied, and will continue to comply
in all material respects, with the provisions of its certificate of limited
partnership and agreement of limited partnership or certificate of incorporation
and by-laws or articles of organization, certificate of formation and operating
agreement, as applicable, and the laws of its jurisdiction of organization
relating to partnerships, corporations or limited liability companies, as
applicable.
     (iii) Borrower, Operating Tenant and, if applicable, each General Partner
have done or caused to be done and will do all things reasonably necessary to
observe organizational formalities and preserve their existence and Borrower,
Operating Tenant and, if applicable, each General Partner will not hereafter
amend, modify or otherwise change the certificate of limited partnership and
agreement of limited partnership or certificate of incorporation and by-laws or
articles of organization, certificate of formation and operating agreement, as
applicable, or other organizational documents of Borrower, Operating Tenant and,
if applicable, each General Partner, except for non-material amendments which do
not modify the Single Purpose Entity provisions.
     (iv) Borrower, Operating Tenant and, if applicable, each General Partner,
have at all times accurately maintained, and will continue to accurately
maintain in all material respects, their respective financial statements,
accounting records and other partnership, company or corporate documents
separate from those of any other Person and Borrower, Operating Tenant and/or,
if applicable, General Partner, have filed and will file its own tax returns or,
if Borrower, Operating Tenant and/or, if applicable, General Partner is part of
a consolidated group for purposes of filing tax returns, Borrower, Operating
Tenant and, General Partner, as applicable, have been shown and will be shown as
separate members of such group. Borrower, Operating Tenant and, if applicable,
each General Partner have not at any time since their

22



--------------------------------------------------------------------------------



 



formation commingled, and will not commingle, their respective assets with those
of any other Person and each has maintained and will maintain their assets in
such a manner such that it will not be costly or difficult to segregate,
ascertain or identify their individual assets from those of any other Person.
Borrower, Operating Tenant and, if applicable, each General Partner has not
permitted and will not permit any Affiliate independent access to their bank
accounts. Borrower, Operating Tenant and, if applicable, each General Partner
have at all times since their formation accurately maintained and utilized, and
will continue to accurately maintain and utilize, their own separate bank
accounts, payroll and separate books of account, stationery, invoices and
checks.
     (v) Borrower, Operating Tenant and, if applicable, each General Partner,
have at all times paid, and will continue to pay, their own liabilities from
their own separate assets and each has allocated and charged and shall each
allocate and charge fairly and reasonably any overhead which Borrower, Operating
Tenant and, if applicable, any General Partner,             shares with any
other Person, including, without limitation, for office space and services
performed by any employee of another Person.
     (vi) Borrower, Operating Tenant and, if applicable, each General Partner,
have at all times identified themselves, and will continue to identify
themselves, in all dealings with the public, under their own names and as
separate and distinct entities and have corrected and shall correct any known
misunderstanding regarding their status as separate and distinct entities.
Borrower, Operating Tenant and, if applicable, each General Partner, have not at
any time identified themselves, and will not identify themselves, as being a
division of any other Person.
     (vii) Borrower, Operating Tenant and, if applicable, each General Partner,
have been at all times, and will continue to be, adequately capitalized in light
of the nature of their respective businesses.
     (viii) Borrower, Operating Tenant and, if applicable, each General Partner,
(A) have not owned, do not own and will not own any assets or property other
than, with respect to Borrower, the Property and any incidental personal
property necessary for the ownership, management or operation of the Property
or, with respect to Operating Tenant, its leasehold interest in the Property,
and, with respect to General Partner, if applicable, its interest in Borrower
or, with respect to a General Partner of Operating Tenant, its interest in
Operating Tenant, (B) have not engaged and will not engage in any business other
than, with respect to Borrower, the ownership, management and operation of the
Property, or with respect to Operating Tenant, its interest in the Property, or,
with respect to General Partner, if applicable, its interest in Borrower or,
with respect to a General Partner of Operating Tenant, its interest in Operating
Tenant, (C) have not incurred any outstanding debt as of the date hereof, and
will not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than, with respect to Borrower, (W) the
Loan, (X) unsecured trade and operational debt which (1) is not evidenced by a
note, (2) is incurred in the ordinary course of the operation of the Property,
(3) does not, together with any equipment financing incurred pursuant to clause
(Y) hereof exceed in the aggregate two percent (2%) of the Allocated Loan Amount
for the Property and (4) is, unless being contested in accordance with the terms
of this Security Instrument, paid prior to the earlier to occur of the sixtieth
(60th) day after the date incurred and the date when due, (Y) equipment
financing relating to equipment used in connection with the operation of the
Property which (1) is incurred in the ordinary course of the operation of the
Property and (2) does not, together with any unsecured trade and operational
debt incurred pursuant to clause (X) hereof, exceed in the aggregate two percent
(2%) of the Allocated Loan Amount and (Z) contingent obligations to repay
customer, membership and security deposits held in the ordinary course of
Borrower’s business, (D) have not pledged (other than pledges which have been
released which were given in connection with obligations which have been paid in
full) and will not pledge their assets for the benefit of any other Person, and
(E) have not made and will not make any loans or advances to any Person
(including any Affiliate).
     (ix) None of Borrower, Operating Tenant nor, if applicable, any General
Partner will hereafter change its name or principal place of business.

23



--------------------------------------------------------------------------------



 



     (x) None of Borrower, Operating Tenant nor, if applicable, any General
Partner has, and neither of such Persons will have, any subsidiaries (other
than, with respect to General Partner, Borrower or, with respect to General
Partner of Operating Tenant, Operating Tenant).
     (xi) Borrower has preserved and maintained and will preserve and maintain
its existence as a Delaware limited partnership or a Delaware limited liability
company, as applicable, and all material rights, privileges, tradenames and
franchises and Operating Tenant has preserved and maintained and will preserve
and maintain its existence as a Delaware limited partnership and all material
rights, privileges, tradenames and franchises. General Partner, if applicable,
has preserved and maintained and will preserve and maintain its existence as a
Delaware limited liability company and all material rights, privileges,
tradenames and franchises.
     (xii) None of Borrower, Operating Tenant nor, if applicable, any General
Partner, has merged or consolidated with, and none will merge or consolidate
with, and none has sold all or substantially all of its respective assets to any
Person, and none will sell all or substantially all of its respective assets to
any Person, and none has liquidated, wound up or dissolved itself (or suffered
any liquidation, winding up or dissolution) and none will liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution). None of
Borrower, Operating Tenant nor, if applicable, any General Partner has acquired
nor will acquire any business or assets from, or capital stock or other
ownership interest of, or be a party to any acquisition of, any Person (other
than, with respect to General Partner, if applicable, its interest in Borrower
and Operating Tenant).
     (xiii) Borrower, Operating Tenant and, if applicable, each General Partner,
have not at any time since their formation assumed, guaranteed or held
themselves out to be responsible for, and will not assume, guarantee or hold
themselves out to be responsible for the liabilities or the decisions or actions
respecting the daily business affairs of their partners, shareholders or members
or any predecessor company, corporation or partnership, each as applicable, any
Affiliates, or any other Persons other than the Loan and other loans which have
been paid in full, and liens granted thereunder fully discharged, prior to the
date hereof. None of Borrower, Operating Tenant nor, if applicable, each General
Partner, have at any time since its formation acquired, and will not acquire,
obligations or securities of its partners or shareholders, members or any
predecessor company, corporation or partnership, each as applicable, or any
Affiliates (other than, with respect to General Partner, its interest in
Borrower or, with respect to General Partner of Operating Tenant, its interest
in Operating Tenant). Borrower, Operating Tenant and, if applicable, each
General Partner, have not at any time since their formation made, and will not
make, loans to its partners, members or shareholders or any predecessor company,
corporation or partnership, each as applicable, or any Affiliates of any of such
Persons. Borrower, Operating Tenant and, if applicable, each General Partner,
have no known material contingent liabilities nor do they have any material
financial liabilities under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such Person is a party or by
which it is otherwise bound other than under the Loan Documents.
     (xiv) Neither Borrower nor Operating Tenant nor, if applicable, General
Partner, has at any time since its formation entered into and was not a party
to, and, will not enter into or be a party to, any transaction with its
Affiliates, members, partners or shareholders, as applicable, or any Affiliates
thereof except in the ordinary course of business of such Person on terms which
are no less favorable to such Person than would be obtained in a comparable
arm’s length transaction with an unrelated third party.
     (xv) If Borrower or Operating Tenant is a limited partnership, the General
Partner shall be a corporation or limited liability company whose sole asset is
its interest in Borrower or Operating Tenant, as applicable, and the General
Partner will at all times comply, and will cause Borrower or Operating Tenant,
as applicable, to comply, with each of the representations, warranties, and
covenants contained in this Section 2.02(g) as if such representation, warranty
or covenant was made directly by such General Partner.
     (xvi) Borrower and Operating Tenant shall at all times cause there to be at
least two duly appointed members of the board of directors or board of managers
or other governing board or body, as

24



--------------------------------------------------------------------------------



 



applicable (each, an “Independent Director”), of, if Borrower or Operating
Tenant is a corporation, Borrower or Operating Tenant, as applicable, if
Borrower or Operating Tenant is a limited partnership, of the General Partner,
and if Borrower or Operating Tenant is a limited liability company, of the
General Partner or of Borrower or Operating Tenant, as applicable, reasonably
satisfactory to Lender who shall not have been at the time of such individual’s
appointment, and may not be or have been at any time (A) a shareholder, officer,
director, attorney, counsel, partner, member or employee of Borrower, Operating
Tenant or any of the foregoing Persons or Affiliates thereof, (B) a customer or
creditor of, or supplier or service provider to, Borrower or any of its
shareholders, partners, members or their Affiliates, (C) a member of the
immediate family of any Person referred to in (A) or (B) above or (D) a Person
Controlling, Controlled by or under common Control with any Person referred to
in (A) through (C) above. A natural person who otherwise satisfies the foregoing
definition except for being the Independent Director of a Single Purpose Entity
Affiliated with Borrower, Operating Tenant or General Partner shall not be
disqualified from serving as an Independent Director if such individual is at
the time of initial appointment, or at any time while serving as the Independent
Director, an Independent Director of a Single Purpose Entity Affiliated with
Borrower, Operating Tenant or General Partner if such individual is an
independent director provided by a nationally-recognized company that provides
professional independent directors.
     (xvii) Borrower, Operating Tenant and, if applicable, each General Partner,
shall not cause or permit the board of directors or board of managers or other
governing board or body, as applicable, of Borrower, Operating Tenant or, if
applicable, each General Partner, to take any action which, under the terms of
any certificate of incorporation, by-laws, limited liability company agreement,
operating agreement, certificate of formation or articles of organization
requires a vote of the board of directors or board of managers or other
governing board or body of Borrower, Operating Tenant, or, if applicable, the
General Partner and also requires the vote of the Independent Directors
therewith, unless at the time of such action there shall be at least two members
who are Independent Directors.
     (xviii) Borrower, Operating Tenant and, if applicable, each General Partner
has paid and shall pay the salaries of their own employees and has maintained
and shall maintain a sufficient number of employees in light of their
contemplated business operations.
     (xix) Borrower and Operating Tenant shall, and shall cause its Affiliates
to, and Borrower and Operating Tenant have and have caused their Affiliates to,
conduct its business so that the assumptions made with respect to Borrower,
Operating Tenant and, if applicable, each General Partner, in that certain
opinion letter relating to substantive non-consolidation dated the date hereof
(the “Insolvency Opinion”) delivered in connection with the Loan has been and
shall be true and correct in all respects.
     Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower or Operating Tenant, as applicable, is a Delaware single
member limited liability company which satisfies the single purpose bankruptcy
remote entity requirements of each Rating Agency for a single member limited
liability company, the foregoing provisions of this Section 2.02(g) shall not
apply to the General Partner.
     (h) No Defaults. No Event of Default or, to Borrower’s knowledge, Default
has occurred and is continuing or would occur as a result of the consummation of
the transactions contemplated by the Loan Documents. Borrower is not in default
in the payment or performance of any of its Contractual Obligations in any
material respect.
     (i) Consents and Approvals. Borrower and, if applicable, each General
Partner, have obtained or made all necessary (i) consents, approvals and
authorizations, and registrations and filings of or with all Governmental
Authorities and (ii) consents, approvals, waivers and notifications of partners,
stockholders, members, creditors, lessors and other nongovernmental Persons, in
each case, which are required to be obtained or made by Borrower or, if
applicable, the General Partner, in connection with the execution and delivery
of, and the performance by Borrower of its obligations under, the Loan
Documents.

25



--------------------------------------------------------------------------------



 



     (j) Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
     (k) Compliance with Law. To Borrower’s knowledge, Borrower is in compliance
with all Legal Requirements to which it or the Property is subject, including,
without limitation, all Environmental Statutes (except as previously disclosed
in the Environmental Report), the Americans with Disabilities Act (except as
previously disclosed in the engineering report relating to the Property
delivered to Lender in connection with the origination of the Loan), the
Occupational Safety and Health Act of 1970 and ERISA. No portion of the Property
has been or will be purchased, improved, fixtured, equipped or furnished with
proceeds of any illegal activity and, to the best of Borrower’s knowledge, no
illegal activities are being conducted at or from the Property.
     (l) Financial Information. All financial data that has been delivered by
Borrower to Lender (i) is true, complete and correct in all material respects,
(ii) accurately represents the financial condition and results of operations in
all material respects of the Persons covered thereby as of the date on which the
same shall have been furnished, and (iii) in the case of audited financial
statements, has been prepared in accordance with GAAP and the Uniform System of
Accounts (or such other accounting basis as is reasonably acceptable to Lender)
throughout the periods covered thereby. As of the date hereof, neither Borrower
nor, if applicable, any General Partner, has any material contingent liability,
material liability for taxes or other unusual or forward commitment not
reflected in such financial statements delivered to Lender. Since the date of
the last financial statements delivered by Borrower to Lender except as
otherwise disclosed in such financial statements or notes thereto, there has
been no change in the assets, liabilities or financial position of Borrower nor,
if applicable, any General Partner, or in the results of operations of Borrower
which would have a Material Adverse Effect. Neither Borrower nor, if applicable,
any General Partner, has incurred any obligation or liability, contingent or
otherwise not reflected in such financial statements which would have a Material
Adverse Effect.
     (m) Transaction Brokerage Fees. Borrower has not dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Security Instrument. All
brokerage fees, commissions and other expenses payable in connection with the
transactions contemplated by the Loan Documents have been paid in full by
Borrower contemporaneously with the execution of the Loan Documents and the
funding of the Loan. Borrower hereby agrees to indemnify and hold Lender
harmless for, from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from (i) a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein or (ii) any breach of the foregoing
representation. The provisions of this subsection (m) shall survive the
repayment of the Debt.
     (n) Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of “purchasing” or “carrying” any “margin stock” within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
     (o) Pending Litigation. There are no actions, suits or proceedings pending
or, to the best knowledge of Borrower, threatened against or affecting Borrower
or the Property in any court or before any Governmental Authority which if
adversely determined either individually or collectively has or is reasonably
likely to have a Material Adverse Effect.
     (p) Solvency; No Bankruptcy. Each of Borrower and, if applicable, the
General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors and
is not contemplating the filing of a petition under any state or

26



--------------------------------------------------------------------------------



 



federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such Person’s assets or property and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or, if
applicable, the General Partner. None of the transactions contemplated hereby
will be or have been made with an intent to hinder, delay or defraud any present
or future creditors of Borrower and Borrower has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Borrower’s
assets do not, and immediately upon consummation of the transaction contemplated
in the Loan Documents will not, constitute unreasonably small capital to carry
out its business as presently conducted or as proposed to be conducted. Borrower
does not intend to, nor believes that it will, incur debts and liabilities
beyond its ability to pay such debts as they may mature.
     (q) Use of Proceeds. The proceeds of the Loan shall be applied by Borrower
to, inter alia, (i) purchase the Property and, if applicable, satisfy certain
mortgage loans presently encumbering all or a part of the Property and (ii) pay
certain transaction costs incurred by Borrower in connection with the Loan. No
portion of the proceeds of the Loan will be used for family, personal,
agricultural or household use.
     (r) Tax Filings. Borrower and, if applicable, each General Partner, have
filed all federal, state and local tax returns required to be filed and have
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower and, if applicable, the
General Partners. Borrower and, if applicable, the General Partners, believe
that their respective tax returns properly reflect the income and taxes of
Borrower and said General Partner, if any, for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.
     (s) Not Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
     (t) ERISA. (i) Neither Borrower nor Guarantor is, or is acting on behalf
of: (a) an “employee benefit plan” within the meaning of Section 3(3) of ERISA,
that is subject to Part 4 of Title I of ERISA; (b) a “plan” within the meaning
of section 4975(e)(1) of the Code that is subject to section 4975 of the Code or
(c) any other entity that is deemed under applicable law to hold the assets of a
plan described in (a) or (b) and this representation shall be deemed to be
continuing in nature for all periods that this Security Instrument is in effect.
Each Plan is in compliance with, and has been administered in all material
respects in compliance with, its terms and the applicable provisions of ERISA,
the Code and any other applicable Legal Requirement, except to the extent the
foregoing could not have a Material Adverse Effect, and no event or condition
has occurred and is continuing as to which Borrower would be under an obligation
to furnish a report to Lender under clause (ii)(A) of this Section. With respect
to each Plan maintained or contributed to by Borrower, Guarantor or any ERISA
Affiliate thereof (a) there is no actual or contingent material liability of
Borrower, Guarantor or any ERISA Affiliate under Title IV of ERISA or Section
412 of the Code to any person or entity, including the Pension Benefit Guaranty
Corporation, IRS, any such Plan or participants (or their beneficiaries) in any
such Plan (other than the obligation to pay routine benefit claims when due
under the terms of such Plan), (b) the assets of Borrower or Guarantor have not
been subject to a lien under ERISA or the Code and (c) there is no basis for
such material liability or the assertion of any such lien with respect to the
assets of Borrower or Guarantor as the result of or after the consummation of
the transactions contemplated by this Security Instrument. Except to the extent
the following could not have a Material Adverse Effect, no Welfare Plan provides
or will provide benefits, including, without limitation, death or medical
benefits (whether or not insured) with respect to any current or former employee
of Borrower or Guarantor beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by fully paid up insurance
or (C) severance benefits.
     (ii) Borrower will furnish to Lender as soon as possible, and in any event
within ten (10) days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan, Welfare Plan
or Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC (or any
other relevant Governmental Authority)) by Borrower or an ERISA

27



--------------------------------------------------------------------------------



 



Affiliate with respect to such event or condition, if such report or notice is
required to be filed with the PBGC or any other relevant Governmental Authority:
     (A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;
     (B) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
     (C) the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;
     (D) the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Borrower or any
ERISA Affiliate of notice from a Multiemployer Plan that it is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;
     (E) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within thirty (30) days;
     (F) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections;
     (G) the imposition of a lien or a security interest in connection with a
Plan; or
     (H) Borrower or Guarantor permits any Welfare Plan to provide benefits,
including without limitation, medical benefits (whether or not insured), with
respect to any current or former employee of Borrower or Guarantor beyond his or
her retirement or other termination of service other than (1) coverage mandated
by applicable law, (2) death or disability benefits that have been fully
provided for by paid up insurance or otherwise or (3) severance benefits.
     (iii) Borrower shall not knowingly engage in or permit any transaction in
connection with which Borrower or Guarantor could be subject to either a
material civil penalty or tax assessed pursuant to Section 502(i) or 502(l) of
ERISA or Section 4975 of the Code, to the extent it could have a Material
Adverse Effect, permit any Welfare Plan to provide benefits, including without
limitation, medical benefits (whether or not insured), with respect to any
current or former employee of Borrower or Guarantor beyond his or her retirement
or other termination of service other than (A) coverage mandated by applicable
law, (B) death or disability benefits that have been fully provided for by paid
up insurance or otherwise or (C) severance benefits, permit the assets of
Borrower or Guarantor to become “plan assets”, as defined under

28



--------------------------------------------------------------------------------



 



ERISA Section 3(42) and regulations promulgated thereunder or, to the extent it
could have a Material Adverse Effect, adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
or permit any ERISA Affiliate to adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
any employee benefit plan (including, without limitation, any employee welfare
benefit plan) or other plan, policy or arrangement, except for normal increases
in the ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower,
Guarantor or any ERISA Affiliate.
     (u) Labor Matters. No organized work stoppage or labor strike is pending or
threatened by employees or other laborers at the Property and neither Borrower
nor Manager (i) is involved in or threatened with any labor dispute, grievance
or litigation relating to labor matters involving any employees and other
laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints; (ii) has
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act or the Railway Labor Act; or (iii) except to the extent previously
disclosed to Lender in writing, is a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property and no such agreement or contract is currently being
negotiated by Borrower, Manager or any of their Affiliates.
     (v) Borrower’s Legal Status. Borrower’s exact legal name that is indicated
on the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were identified by Borrower to Lender and
contained in this Security Instrument, are true, accurate and complete. Borrower
(i) will not change its name, its place of business or, if more than one place
of business, its chief executive office, or its mailing address or
organizational identification number if it has one without giving Lender at
least thirty (30) days prior written notice of such change, (ii) if Borrower
does not have an organizational identification number and later obtains one,
Borrower shall promptly notify Lender of such organizational identification
number and (iii) will not change its type of organization, jurisdiction of
organization or other legal structure.
     (w) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower, General Partner, any Guarantor, or any Person who owns any
equity interest in or Controls Borrower, General Partner or any Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Borrower has implemented procedures, approved by Borrower and, if
applicable, General Partner, to ensure that no Person who now or hereafter owns
an equity interest in Borrower or General Partner is a Prohibited Person or
Controlled by a Prohibited Person, (ii) no proceeds of the Loan will be used to
fund any operations in, finance any investments or activities in or make any
payments to, Prohibited Persons, and (iii) none of Borrower, General Partner, or
any Guarantor is in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. Notwithstanding the foregoing, with respect to the
holders of shares in publicly traded corporations which hold an equity interest
in Borrower, General Partner or Guarantor and which holders of shares in
publicly traded corporations do not Control Borrower, General Partner or
Guarantor, the representations contained in clauses (i) and (iii) of the
preceding sentence are made to the knowledge of Borrower. No tenant at the
Property currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and, to the best of Borrower’s knowledge, no tenant at the
Property is owned or Controlled by a Prohibited Person. Borrower has determined
that Manager has implemented procedures, approved by Borrower, to ensure that no
tenant at the Property is a Prohibited Person or owned or Controlled by a
Prohibited Person.
     Section 2.03. Further Acts, etc. Borrower will, at the cost of Borrower,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, mortgages or deeds of trust, as
applicable, assignments, notices of assignments, transfers and assurances as
Lender shall, from time to time, reasonably require for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed,

29



--------------------------------------------------------------------------------



 



pledged, assigned and hypothecated, or which Borrower may be or may hereafter
become bound to convey or assign to Lender, or for carrying out or facilitating
the performance of the terms of this Security Instrument or for filing,
registering or recording this Security Instrument and, on demand, will execute
and deliver and hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the lien hereof upon the Property.
Borrower grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of protecting, perfecting, preserving and realizing
upon the interests granted pursuant to this Security Instrument and to effect
the intent hereof, all as fully and effectually as Borrower might or could do;
and Borrower hereby ratifies all that Lender shall lawfully do or cause to be
done by virtue hereof; provided, however, that Lender shall not exercise such
power of attorney unless and until Borrower fails to take the required action
within the five (5) Business Day time period stated above unless the failure to
so exercise, could, in Lender’s reasonable judgment, result in a Material
Adverse Effect. Upon (a) receipt of an affidavit of an officer of Lender as to
the loss, theft, destruction or mutilation of the Note or any other Loan
Document which is not of public record, (b) receipt of an indemnity of Lender
related to losses resulting solely from the issuance of a replacement note or
other applicable Loan Document and (c) in the case of any such mutilation, upon
surrender and cancellation of such Note or other applicable Loan Document,
Borrower will issue, in lieu thereof, a replacement Note or other applicable
Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note
or other Loan Document in the same principal amount thereof and otherwise of
like tenor.
     Section 2.04. Recording of Security Instrument, etc. Borrower forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, will cause this Security Instrument, and any security instrument
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully protect the lien or security
interest hereof upon, and the interest of Lender in, the Property. Borrower will
pay all filing, registration or recording fees, and all expenses incident to the
preparation, execution and acknowledgment of this Security Instrument, any
mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any mortgage or deed of trust, as
applicable, supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, except where prohibited by law
to do so, in which event Lender may declare the Debt to be immediately due and
payable. Borrower shall hold harmless and indemnify Lender and its successors
and assigns, against any liability incurred as a result of the imposition of any
tax on the making and recording of this Security Instrument.
     Section 2.05. Representations, Warranties and Covenants Relating to the
Property. Borrower represents and warrants to and covenants with Lender with
respect to the Property as follows:
     (a) Lien Priority. This Security Instrument is a valid and enforceable
first lien on the Property, free and clear of all encumbrances and liens having
priority over the lien of this Security Instrument, except for the items set
forth as exceptions to or subordinate matters in the title insurance policy
insuring the lien of this Security Instrument, none of which, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by this Security Instrument, materially affect the value or
marketability of the Property, impair the use or operation of the Property for
the use currently being made thereof or impair Borrower’s ability to pay its
obligations in a timely manner (such items being the “Permitted Encumbrances”).
     (b) Title. Borrower has, subject only to the Permitted Encumbrances, good,
insurable and marketable fee simple title to the Premises, Improvements and
Fixtures (collectively, the “Realty”) and to all easements and rights benefiting
the Realty and has the right, power and authority to mortgage, encumber, give,
grant, bargain, sell, alien, enfeoff, convey, confirm, pledge, assign, and
hypothecate the Property. Borrower will preserve its interest in and title to
the Property, subject to the Permitted Encumbrances and will forever warrant and
defend the same to Lender against any and all other claims made by, through or
under Borrower and will forever warrant and defend the validity and priority of
the lien and security interest created herein against the claims of all Persons
whomsoever claiming by, through or under Borrower. The foregoing warranty of
title shall survive the foreclosure of this

30



--------------------------------------------------------------------------------



 



Security Instrument and shall inure to the benefit of and be enforceable by
Lender in the event Lender acquires title to the Property pursuant to any
foreclosure. In addition, there are no outstanding options or rights of first
refusal to purchase the Property or Borrower’s ownership thereof.
     (c) Taxes and Impositions. All taxes and other Impositions and governmental
assessments due and owing in respect of, and affecting, the Property have been
paid. Borrower has paid all Impositions which constitute special governmental
assessments in full, except for those assessments which are permitted by
applicable Legal Requirements to be paid in installments, in which case all
installments which are due and payable have been paid in full. There are no
pending, or to Borrower’s best knowledge, proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.
     (d) Casualty; Flood Zone. The Realty is in good repair and free and clear
of any damage, destruction or casualty (whether or not covered by insurance)
that would materially affect the value of the Realty or the use for which the
Realty was intended, there exists no structural or other material defects or
damages in or to the Property and Borrower has not received any written notice
from any insurance company or bonding company of any material defect or
inadequacies in the Property, or any part thereof, which would materially and
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. Except as disclosed on the
survey of the Premises delivered to Lender in connection with the origination of
the Loan, no portion of the Premises is located in an “area of special flood
hazard,” as that term is defined in the regulations of the Federal Insurance
Administration, Department of Housing and Urban Development, under the National
Flood Insurance Act of 1968, as amended (24 CFR § 1909.1) or Borrower has
obtained the flood insurance required by Section 3.01(a)(vi) hereof. The
Premises either does not lie in a 100 year flood plain that has been identified
by the Secretary of Housing and Urban Development or any other Governmental
Authority or, if it does, Borrower has obtained the flood insurance required by
Section 3.01(a)(vi) hereof.
     (e) Completion; Encroachment. All Improvements necessary for the efficient
use and operation of the Premises, including, without limitation, all
Improvements which were included for purposes of determining the appraised value
of the Property in the Appraisal, have been completed and, except as disclosed
on the survey of the Premises delivered to Lender in connection with the
origination of the Loan, none of said Improvements lie outside the boundaries
and building restriction lines of the Premises. Except as disclosed on the
survey of the Premises delivered to Lender in connection with the origination of
the Loan and as set forth in the title insurance policy insuring the lien of
this Security Instrument, no improvements on adjoining properties encroach upon
the Premises.
     (f) Separate Lot. The Premises are taxed separately without regard to any
other real estate and constitute a legally subdivided lot under all applicable
Legal Requirements (or, if not subdivided, no subdivision or platting of the
Premises is required under applicable Legal Requirements), and for all purposes
may be mortgaged, encumbered, conveyed or otherwise dealt with as an independent
parcel. The Property does not benefit from any tax abatement or exemption.
     (g) Use. Except as previously disclosed in the zoning report relating to
the Premises delivered to Lender in connection with the origination of the Loan,
the existence of all Improvements, the present use and operation thereof and the
access of the Premises and the Improvements to all of the utilities and other
items referred to in paragraph (k) below are in compliance in all material
respects with all Leases affecting the Property. Borrower has not received any
notice from any Governmental Authority alleging any uncured violation relating
to the Property of any applicable Legal Requirements.
     (h) Licenses and Permits. Borrower currently holds and will continue to
hold all certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals of any Governmental Authority or any other Person which
are material for the lawful occupancy and operation of the Realty or which are
material to the ownership or operation of the Property or the conduct of
Borrower’s business. All such certificates of occupancy, licenses,
registrations, permits, consents, franchises and approvals are current and in
full force and effect.

31



--------------------------------------------------------------------------------



 



     (i) Environmental Matters. Borrower has received and reviewed the
Environmental Report and has no reason to believe that the Environmental Report
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein or herein, in light of
the circumstances under which such statements were made, not misleading.
     (j) Property Proceedings. There are no actions, suits or proceedings
pending or, to Borrower’s best knowledge, threatened in any court or before any
Governmental Authority or arbitration board or tribunal (i) relating to (A) the
zoning of the Premises or any part thereof, (B) any certificates of occupancy,
licenses, registrations, permits, consents or approvals issued with respect to
the Property or any part thereof, (C) the condemnation of the Property or any
part thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated with their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or Space
Leases or Property Agreements or (iii) which might (A) affect the validity or
priority of any Loan Document or (B) have a Material Adverse Effect. Borrower is
not aware of any facts or circumstances which may give rise to any actions,
suits or proceedings described in the preceding sentence.
     (k) Utilities. The Premises has all necessary legal access to water, gas
and electrical supply, storm and sanitary sewerage facilities, other required
public utilities (with respect to each of the aforementioned items, by means of
either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting the
Premises or through permanent insurable easements benefiting the Premises), fire
and police protection, parking, and means of direct access between the Premises
and public highways over recognized curb cuts (or such access to public highways
is through private roadways which may be used for ingress and egress pursuant to
permanent insurable easements).
     (l) Mechanics’ Liens. The Property is free and clear of any mechanics’
liens or liens in the nature thereof, and no rights are outstanding that under
law could give rise to any such liens, any of which liens are or may be prior
to, or equal with, the lien of this Security Instrument, except those which are
insured against by the title insurance policy insuring the lien of this Security
Instrument.
     (m) Title Insurance. Lender has received a lender’s title insurance policy
insuring this Security Instrument as a first lien on the Realty subject only to
Permitted Encumbrances.
     (n) Insurance. The Property is insured in accordance with the requirements
set forth in Article III hereof.
     (o) Space Leases.
     (i) To Borrower’s best knowledge, Borrower has delivered a true, correct
and complete schedule of all Space Leases as of the date hereof, which
accurately and completely sets forth in all material respects, for each such
Space Lease, the following (collectively, the “Rent Roll”): the name and address
of the tenant; the lease expiration date, extension and renewal provisions; the
base rent and percentage rent payable; and the security deposit held thereunder.
     (ii) Each Space Lease constitutes the legal, valid and binding obligation
of Borrower or, the Operating Tenant, as applicable, and, to the knowledge of
Borrower, is enforceable against the tenant thereof. No default exists, or with
the passing of time or the giving of notice would exist, which would, in the
aggregate, have a Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



     (iii) To Borrower’s best knowledge, no tenant under any Major Space Lease
has, as of the date hereof, paid Rent more than thirty (30) days in advance, and
the Rents under such Major Space Leases have not been waived, released, or
otherwise discharged or compromised.
     (iv) To Borrower’s best knowledge, except as disclosed in writing to
Lender, all work to be performed by Borrower under the Space Leases has been
substantially performed, all contributions to be made by Borrower to the tenants
thereunder have been made except for any held-back amounts, and all other
conditions precedent to each such tenant’s obligations thereunder have been
satisfied.
     (v) To Borrower’s best knowledge, except as previously disclosed to Lender
in writing or contained in the Space Leases, there are no options to terminate
any Space Lease.
     (vi) To Borrower’s best knowledge, each tenant under a Major Space Lease or
such tenant’s authorized subtenant is currently occupying the space demised by
such Major Space Lease.
     (vii) To Borrower’s best knowledge, Borrower has delivered to Lender true,
correct and complete copies of all Space Leases described in the Rent Roll.
     (viii) No Space Lease has been assigned or, to Borrower’s best knowledge,
modified, supplemented or amended in any way.
     (ix) To Borrower’s best knowledge, each tenant under each Space Lease is
free from bankruptcy, reorganization or arrangement proceedings or a general
assignment for the benefit of creditors.
     (x) To Borrower’s best knowledge, no Space Lease provides any party with
the right to obtain a lien or encumbrance upon the Property superior to the lien
of this Security Instrument.
     (p) Property Agreements.
     (i) Borrower has delivered to Lender true, correct and complete copies of
all Property Agreements of record or which could bind any owner of the Property
other than Borrower.
     (ii) No Property Agreement provides any party with the right to obtain a
lien or encumbrance upon the Property superior to the lien of this Security
Instrument.
     (iii) No default exists or with the passing of time or the giving of notice
or both would exist under any Property Agreement which would, individually or in
the aggregate, have a Material Adverse Effect.
     (iv) Borrower has not received or given any written communication which
alleges that a default exists or, with the giving of notice or the lapse of
time, or both, would exist under the provisions of any Property Agreement.
     (v) No condition currently exists whereby Borrower or any future owner of
the Property may be required to purchase any other parcel of land which is
subject to any Property Agreement or which gives any Person a right to purchase,
or right of first refusal with respect to, the Property.
     (vi) To the best knowledge of Borrower, no offset or any right of offset
exists respecting continued contributions to be made by any party to any
Property Agreement except as expressly set forth therein. Except as previously
disclosed to Lender in writing, no material exclusions or restrictions on the
utilization, leasing or improvement of the Property (including non-compete
agreements) exists in any Property Agreement.

33



--------------------------------------------------------------------------------



 



     (vii) Except as previously disclosed in writing to Lender, all work, if
any, required to be performed by Borrower prior to the date hereof under each of
the Property Agreements has been substantially performed, all contributions to
be made by Borrower to any party to such Property Agreements have been made, and
all other conditions to such party’s obligations thereunder have been satisfied.
     (q) Personal Property. Except as previously disclosed in writing to Lender,
Borrower represents that it or Operating Tenant has good and marketable title to
all personal property used in connection with the operation of the Property,
free and clear of any liens, except for liens created under the Loan Documents
and liens which describe the equipment and other personal property owned by
tenants and upon termination of any Operating Lease any personal property owned
by Operating Tenant will be transferred free and clear of any liens to Borrower.
     (r) Leasing Brokerage and Management Fees. Except as previously disclosed
to Lender in writing, there are no brokerage fees or commissions payable by
Borrower with respect to the leasing of space at the Property.
     (s) Security Deposits. Borrower is in compliance with all Legal
Requirements relating to such security deposits as to which failure to comply
might, individually or in the aggregate, have a Material Adverse Effect.
     (t) Loan to Value Ratio. To the best knowledge of Borrower, based on the
substantial real estate expertise of Borrower, Borrower’s familiarity with the
Property, and the Appraisal (which Borrower believes to contain a reasonable
assessment of the fair market value of the Property), the Initial Allocated Loan
Amount does not exceed one hundred twenty-five percent (125%) of the fair market
value of the Property. For the purposes of this clause (t), the term “fair
market value” shall be reduced by (i) the amount of any indebtedness secured by
a lien affecting the Property that is prior to, or on a parity with, the lien of
this Security Instrument, and (ii) the value of any property that is not “real
property” within the meaning of Treas. Reg. §§ 1.860G-2 and 1.856-3(d).
     (u) Representations Generally. The representations and warranties contained
in this Security Instrument, and the review and inquiry made on behalf of
Borrower therefor, have all been made by Persons having the requisite expertise
and knowledge to provide such representations and warranties. No representation,
warranty or statement of fact made by or on behalf of Borrower in this Security
Instrument or in any certificate, document or schedule furnished to Lender
pursuant hereto, contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein or herein
not misleading (which may be to Borrower’s best knowledge where so provided
herein). There are no facts presently known to Borrower which have not been
disclosed to Lender which would, individually or in the aggregate, have a
Material Adverse Effect nor as far as Borrower can foresee might, individually
or in the aggregate, have a Material Adverse Effect.
     (v) Liquor License. All licenses, permits, approvals and consents which are
required for the sale and service of alcoholic beverages on the Premises have
been obtained from the applicable Governmental Authorities.
     Section 2.06. Removal of Lien. (a) Borrower shall, at its expense, maintain
this Security Instrument as a first lien on the Property and shall keep the
Property free and clear of all liens and encumbrances of any kind and nature
other than the Permitted Encumbrances. Borrower shall, within thirty (30) days
following receipt of knowledge of any lien, promptly discharge of record, by
bond or otherwise, any such liens and, promptly upon request by Lender, shall
deliver to Lender evidence reasonably satisfactory to Lender of the discharge
thereof.
     (b) Without limitation to the provisions of Section 2.06(a) hereof,
Borrower shall (i) pay, from time to time when the same shall become due, all
claims and demands of mechanics, materialmen, laborers, and others which, if
unpaid, might result in, or permit the creation of, a lien on the Property or
any part thereof, (ii) cause to be removed of record (by payment or posting of
bond or settlement or otherwise) any mechanics’, materialmens’, laborers’ or
other lien on the Property, or any part thereof, or on the revenues, rents,
issues, income or profit arising therefrom, and (iii) in general, do or cause to
be done, without expense to Lender, everything reasonably necessary to preserve
in full the lien of this Security Instrument. If Borrower fails to comply with
the requirements of this

34



--------------------------------------------------------------------------------



 



Section 2.06(b), then, upon five (5) Business Days’ prior notice to Borrower,
Lender may, but shall not be obligated to, pay any such lien, and Borrower
shall, within five (5) Business Days after Lender’s demand therefor, reimburse
Lender for all sums so expended, together with interest thereon at the Default
Rate from the date advanced, all of which shall be deemed part of the Debt.
Nothing contained herein shall be deemed a consent or request of Lender, express
or implied, by inference or otherwise, to the performance of any alteration,
repair or other work by any contractor, subcontractor or laborer or the
furnishing of any materials by any materialmen in connection therewith.
     (c) Notwithstanding the foregoing, Borrower may contest any lien (other
than a lien relating to non-payment of Impositions, the contest of which shall
be governed by Section 4.04 hereof) of the type set forth in subparagraph
(b)(ii) of this Section 2.06 provided that, following prior notice to Lender
(i) Borrower is contesting the validity of such lien with due diligence and in
good faith and by appropriate proceedings, without cost or expense to Lender or
any of its agents, employees, officers, or directors, (ii) Borrower shall
preclude the collection of, or other realization upon, any contested amount from
the Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Borrower, (iv) such
contest by Borrower shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Borrower shall not subject Lender or Borrower to
the risk of civil or criminal liability (other than the civil liability of
Borrower for the amount of the lien in question), (vi) such lien is subordinate
to the lien of this Security Instrument, (vii) Borrower has not consented to
such lien, (viii) Borrower has given Lender prompt notice of the filing of such
lien and the bonding thereof by Borrower and, upon request by Lender from time
to time, notice of the status of such contest by Borrower and/or confirmation of
the continuing satisfaction of the conditions set forth in this Section 2.06(c),
(ix) Borrower shall promptly pay the obligation secured by such lien upon a
final determination of Borrower’s liability therefor, and (x) Borrower shall
deliver to Lender cash, a bond or other security acceptable to Lender equal to
125% of the contested amount pursuant to collateral arrangements reasonably
satisfactory to Lender.
     Section 2.07. Cost of Defending and Upholding this Security Instrument
Lien. If any action or proceeding is commenced to which Lender is made a party
relating to the Loan Documents and/or the Property or Lender’s interest therein
or in which it becomes necessary to defend or uphold the lien of this Security
Instrument or any other Loan Document, Borrower shall, on demand, reimburse
Lender for all expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.
     Section 2.08. Use of the Property. Borrower will use, or cause to be used,
the Property for such use as is permitted pursuant to applicable Legal
Requirements including, without limitation, under the certificate of occupancy
applicable to the Property, and which is required by the Loan Documents.
Borrower shall not suffer or permit the Property or any portion thereof to be
used by the public, any tenant, or any Person not subject to a Lease, in a
manner as is reasonably likely to impair Borrower’s title to the Property, or in
such manner as may give rise to a claim or claims of adverse usage or adverse
possession by the public, or of implied dedication of the Property or any part
thereof.
     Section 2.09. Financial Reports. (a) Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
GAAP and The Uniform System of Accounts (or such other accounting basis
reasonably acceptable to Lender) consistently applied, proper and accurate
books, tax returns, records and accounts reflecting (i) all of the financial
affairs of Borrower and Guarantor and (ii) all items of income and expense in
connection with the operation of the Property or in connection with any
services, equipment or furnishings provided in connection with the operation
thereof, whether such income or expense may be realized by Borrower or by any
other Person whatsoever, excepting lessees unrelated to and unaffiliated with
Borrower who have leased from Borrower portions of the Premises for the purpose
of occupying the same. Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
tax returns, records and accounts at the office of Borrower or other Person
maintaining such books, tax returns, records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s and Guarantor’s

35



--------------------------------------------------------------------------------



 



accounting records with respect to the Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.
     (b) Borrower will furnish Lender (i) annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower and (ii) on a
quarterly basis, within forty-five (45) days following the end of each fiscal
quarter of Borrower, with a complete copy of Borrower’s financial statement
consistently applied covering (i) all of the financial affairs of Borrower and
(ii) the operation of the Property for such Fiscal Year or fiscal quarters, as
applicable, and containing a statement of revenues and expenses, a statement of
assets and liabilities and a statement of Borrower’s equity. Each annual
financial statement shall be accompanied by audited financial statements of
Ashford Hospitality Trust Inc. which are audited by a nationally recognized
Independent certified public accountant that is acceptable to Lender in
accordance with GAAP and The Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender). Together with the financial
statements required to be furnished pursuant to this Section 2.09(b), Borrower
shall furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof (1) that the financial statements accurately represent the results of
operations and financial condition of Borrower and the Property all in
accordance with GAAP and The Uniform System of Accounts (or such other
accounting basis reasonably acceptable to Lender) consistently applied, and
(2) whether there exists a Default under the Note or any other Loan Document
executed and delivered by Borrower, and if such event or circumstance exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy such event or circumstance and (B) together with the financial
statements delivered pursuant to Section 2.09(b)(ii) above, a statement showing
(1) projected Net Operating Income for the subsequent twelve (12) month period
adjusted to reflect the Adjusted Net Cash Flow (subject to verification by
Lender in its reasonable discretion) and (2) the calculation of the Aggregate
Debt Service Coverage.
     (c) During the continuance of an O&M Operative Period and when requested by
Lender, Borrower will furnish Lender monthly, within twenty (20) days following
the end of each month, with a true, complete and correct cash flow statement
with respect to the Property in the form required to be delivered pursuant to
the Management Agreement and made a part hereof or such other form acceptable to
Lender, showing (i) all cash receipts of any kind whatsoever and all cash
payments and disbursements, (ii) year-to-date summaries of such cash receipts,
payments and disbursements, and (iii) during an O&M Operative Period, a
calculation of the Aggregate Debt Service Coverage, together with a
certification of Manager stating that such cash flow statement is true, complete
and correct and a list of all litigation and proceedings affecting Borrower or
the Property in which the amount involved is $250,000 or more, if not covered by
insurance (or $1,000,000 or more whether or not covered by insurance).
     (d) Intentionally Omitted.
     (e) At any time during which (i) an O&M Operative Period exists or (ii) the
Rent under Space Leases exceeds five percent (5%) of the annual Operating
Income, Borrower will furnish Lender annually, within twenty (20) days following
the end of each year and within twenty (20) days following receipt of such
request therefor, with a true, complete and correct rent roll for the Property
which includes the information contained on the Rent Roll, including a list of
which tenants are in default under their respective Major Space Leases, dated as
of the date of Lender’s request, identifying each tenant that has filed a
bankruptcy, insolvency, or reorganization proceeding since delivery of the last
such rent roll, and the arrearages for such tenant, if any, and, if requested by
Lender, a summary of the material terms of the Major Space Leases, including,
without limitation, the dates of occupancy, the dates of expiration, any Rent
concessions, work obligations or other inducements granted to the tenants
thereunder, and any renewal options, and such rent roll shall be accompanied by
an Officer’s Certificate, dated as of the date of the delivery of such rent
roll, certifying that such rent roll is true, correct and complete in all
material respects as of its date.
     (f) Borrower shall furnish to Lender, within thirty (30) days after
Lender’s request therefor, with such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.

36



--------------------------------------------------------------------------------



 



     (g) Borrower shall cause Manager to furnish to Lender, within twenty
(20) days following the end of each year, a schedule of tenant security deposits
to the extent such security deposits aggregate $1,000,000 or more.
     (h) Borrower will furnish Lender annually, within ninety (90) days after
the end of each Fiscal Year, with a report setting forth (i) the average
occupancy rate of the Property during such Fiscal Year, and (ii) the capital
repairs, replacements and improvements performed at the Property during such
Fiscal Year and the aggregate Recurring Replacement Expenditures made in
connection therewith.
     (i) Borrower will furnish Lender monthly, within thirty (30) days following
the end of each month, an occupancy summary for the Property setting forth the
occupancy rates, average daily room rates, advance booking information
(excluding customer names), RevPAR Yield Index, RevPAR and room revenues for
each month of the preceding calendar year, as well as annual averages of the
same, and such other information as may customarily be reflected thereon or
reasonably requested by Lender, together with all franchise inspection reports
and STR Reports received by Borrower during the preceding month.
     (j) Borrower shall and shall cause Guarantor to furnish to Lender annually,
within thirty (30) days of filing its respective tax return, a copy of such tax
return.
     (k) Borrower shall submit to Lender for Lender’s written approval (provided
that such approval shall only be required in the event that Borrower or any
Affiliate of Borrower has the right to approve any such budget pursuant to the
terms of the Management Agreement) not to be unreasonably withheld, an Annual
Budget within ten (10) Business Days after receipt thereof from Manager, in form
satisfactory to Lender setting forth in reasonable detail budgeted monthly
operating income and monthly operating capital and other expenses for the
Property. In the event Lender shall have the right to approve such Annual Budget
and Lender objects to the proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall, within three (3) days after receipt of notice of
any such objections, revise such Annual Budget and resubmit the same to Lender.
Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall revise the same in
accordance with the process described herein until Lender approves an Annual
Budget, provided, however, that if Lender shall not advise Borrower of its
objections to any proposed Annual Budget within the applicable time period set
forth in this Section, then such proposed Annual Budget shall be deemed approved
by Lender. If Lender has the right to approve the Annual Budget pursuant to the
terms of the Management Agreement, until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall, except
as otherwise provided in the Management Agreement, apply; provided that, such
Approved Annual Budget shall be adjusted to reflect actual increases in Basic
Carrying Costs and utilities expenses and to delete any non-recurring expenses.
In the event that Borrower must incur an Extraordinary Expense, then Borrower
shall promptly deliver to Lender a reasonably detailed explanation of such
proposed Extraordinary Expense which, if Borrower has the right to approve such
expenditures pursuant to the terms of the Management Agreement, shall be subject
to Lender’s approval, which approval may be granted or denied in Lender’s
reasonable discretion.
     (l) In the event that Borrower fails to deliver any of the financial
statements, reports or other information required to be delivered to Lender
pursuant to this Section 2.09 on or prior to their due dates, if any such
failure shall continue for ten (10) days following notice thereof from Lender,
Borrower shall pay to Lender on each Payment Date for each month or portion
thereof that any such financial statement, report or other information remains
undelivered, an administrative fee in the amount of Two Thousand Five Hundred
Dollars ($2,500) in the aggregate for all failures occurring in any applicable
month. Borrower agrees that such administrative fee (i) is a fair and reasonable
fee necessary to compensate Lender for its additional administrative costs and
increased costs relating to Borrower’s failure to deliver the aforementioned
statements, reports or other items as and when required hereunder and (ii) is
not a penalty.
     Section 2.10. Litigation. Borrower will give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which might have a Material Adverse Effect.

37



--------------------------------------------------------------------------------



 



     Section 2.11. Updates of Representations. Borrower shall deliver to Lender
within ten (10) Business Days of the request of Lender an Officer’s Certificate
updating all of the representations and warranties contained in this Security
Instrument and the other Loan Documents and certifying that all of the
representations and warranties contained in this Security Instrument and the
other Loan Documents, as updated pursuant to such Officer’s Certificate, are
true, accurate and complete in all material respects as of the date of such
Officer’s Certificate or shall set forth the exceptions to representations
and/or warranties in reasonable detail, as applicable, and, upon Lender’s
request for further information with respect to such exceptions, shall provide
Lender such additional information as Lender may reasonably request
     Section 2.12. Tenancy-in-Common. In the event that title to the Property is
held by tenants-in-common, Borrower has delivered a true and complete written
tenancy-in-common agreement (the “TIC Agreement”) which has been duly executed
by each tenant-in-common having an interest in the Property (each, a “TIC”). The
TIC Agreement provides, or, if not otherwise provided for in the TIC Agreement,
each TIC agrees, that (a) each TIC irrevocably waives any and all rights of
partition available at law, in equity or by contract, (b) each TIC shall at all
times be a Single Purpose Entity all of the legal and beneficial interest in
which is owned by an “Accredited Investor” as defined in Regulation D, as
promulgated under the Securities Act, (c) each TIC irrevocably waives any and
all rights it may have at law or in equity to obtain a lien on any
tenant-in-common interest in the Property, (d) each TIC agrees that (i) any
liens, security interests, judgment liens, charges or other encumbrances upon
the Property or any interest of another TIC in the Property and (ii) any options
to purchase or rights of first refusal or similar rights with respect to another
TIC’s interest in the Property shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Debt, regardless of whether such
liens, security interests, judgment liens, charges or other encumbrances, rights
or options presently exist or are hereafter created or attach and that no TIC
shall (i) exercise or enforce any creditor’s right it may have against Borrower
or any other TIC or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
security interests, judgment liens, charges or other encumbrances on assets of
Borrower or any other TIC, (e) at no time shall there be more than three
(3) TICs with respect to the Property, (f) the minimum investment in the
Property of each TIC shall be $500,000 and (g) Lender is a third-party
beneficiary to the provisions relating to the items set forth in (a) through
(f) above. Borrower shall not amend, modify or terminate the TIC Agreement.
ARTICLE III: INSURANCE AND CASUALTY RESTORATION
     Section 3.01. Insurance Coverage. Borrower shall, at its expense, maintain
or cause to be maintained the following insurance coverages with respect to the
Property during the term of this Security Instrument:
(a) (i) Insurance against loss or damage by fire, casualty and other hazards
included in an “all-risk” coverage endorsement or its equivalent (which, in the
case of insurance during the time of any construction work (“Construction”)
shall be in “builder’s risk completed value non-reporting form” together with
rents, earnings and extra expense insurance covering loss due to delay in
completion of the Improvements), with such endorsements as Lender may from time
to time reasonably require and which are customarily required by Institutional
Lenders of similar properties similarly situated, including, without limitation,
if the Property constitutes a legal non-conforming use, an ordinance of law
coverage endorsement which contains “Demolition Cost”, “Loss Due to Operation of
Law” and “Increased Cost of Construction” coverages, covering the Property in an
amount not less than the greater of (A) 100% of the insurable replacement value
of the Property (exclusive of the Premises and footings and foundations) and
(B) such other amount as is necessary to prevent any reduction in such policy by
reason of and to prevent Borrower, Lender or any other insured thereunder from
being deemed to be a co-insurer. Not less frequently than once every three
(3) years, Borrower, at its option, shall either (A) have the Appraisal updated
or obtain a new appraisal of the Property, (B) have a valuation of the Property
made by or for its insurance carrier conducted by an appraiser experienced in
valuing properties of similar type to that of the Property which are in the
geographical area in which the Property is located or (C) provide such other
evidence as will, in Lender’s sole judgment, enable Lender to determine whether
there shall have been an increase in the insurable value

38



--------------------------------------------------------------------------------



 



of the Property and Borrower shall deliver such updated Appraisal, new
appraisal, insurance valuation or other evidence acceptable to Lender, as the
case may be, and, if such updated Appraisal, new appraisal, insurance valuation,
or other evidence acceptable to Lender reflects an increase in the insurable
value of the Property, the amount of insurance required hereunder shall be
increased accordingly and Borrower shall deliver evidence satisfactory to Lender
that such policy has been so increased.
     (ii) Commercial general liability insurance against claims for personal and
bodily injury and/or death to one or more persons or property damage, occurring
on, in or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender’s requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000 per occurrence and $2,000,000 general
aggregate on a per location basis and, in addition thereto, not less than
$50,000,000, or such lesser amount as is required by the term of the Management
Agreement (but in no event less than $10,000,000) excess and/or umbrella
liability insurance shall be maintained for any and all claims.
     (iii) Business interruption, rent loss or other similar insurance with an
unlimited indemnity period (A) with loss payable to Lender, (B) covering all
risks required to be covered by the insurance provided for in Section 3.01(a)(i)
hereof and (C) in an amount not less than 100% of the projected total revenues
derived from the Property for the succeeding twenty-four (24) month period based
on an occupancy rate taking into account historical and projected occupancy. The
amount of such insurance shall be determined upon the execution of this Security
Instrument, and not more frequently than once each calendar year thereafter
based on Borrower’s reasonable estimate of projected total revenues derived from
the Property for the next succeeding twenty-four (24) months together with a six
(6) month extended period of indemnity. In the event the Property shall be
damaged or destroyed, Borrower shall and hereby does assign to Lender all
payment of claims under the policies of such insurance, and all amounts payable
thereunder, and all net amounts, shall be collected by Lender under such
policies and shall be applied in accordance with this Security Instrument.
     (iv) Intentionally Omitted.
     (v) Insurance against loss or damages from (A) leakage of sprinkler systems
and (B) explosion of steam boilers, air conditioning equipment, pressure vessels
or similar apparatus now or hereafter installed at the Property, in such amounts
as Lender may from time to time reasonably require and which are then
customarily required by Institutional Lenders of similar properties similarly
situated.
     (vi) Flood insurance in an amount equal to the full insurable value of the
Property or the maximum amount available, whichever is less, if the Improvements
are located in an area designated by the Secretary of Housing and Urban
Development as being “an area of special flood hazard” under the National Flood
Insurance Program (i.e., having a one percent or greater chance of flooding),
and if flood insurance is available under the National Flood Insurance Act.
     (vii) Worker’s compensation insurance or other similar insurance which may
be required by Governmental Authorities or Legal Requirements.
     (viii) Insurance against loss resulting from mold, spores or fungus on or
about the Premises.
     (ix) Insurance against damage resulting from acts of terrorism, or an
insurance policy without an exclusion for damages resulting from terrorism, on
terms consistent with the commercial property insurance policy required under
subsections (i), (ii) and (iii) above.
     (x) At all times during Construction, contractor’s liability insurance to a
limit of not less than $25,000,000 on a per occurrence basis covering each
contractor’s construction operation at the Premises.

39



--------------------------------------------------------------------------------



 



     (xi) Such other insurance as may from time to time be required by Lender
and which is then customarily required by Institutional Lenders for similar
properties similarly situated, against other insurable hazards, including, but
not limited to, malicious mischief, vandalism, sinkhole and mine subsidence,
acts of terrorism, war risk, windstorm and/or earthquake, due regard to be given
to the size and type of the Premises, Improvements, Fixtures and Equipment and
their location, construction and use. Additionally, Borrower shall carry such
insurance coverage as Lender may from time to time require if the failure to
carry such insurance may result in a downgrade, qualification or withdrawal of
any class of securities issued in connection with a Securitization or, if the
Loan is not yet part of a Securitization, would result in an increase in the
subordination levels of any class of securities anticipated to be issued in
connection with a proposed Securitization.
     (xii) If Borrower, any of its Affiliates or Manager holds a liquor license
for the Premises, liquor liability insurance in the amount of no less than
$10,000,000.
     (xiii) Automobile liability insurance covering owned, hired and not owned
vehicles in an amount of not less than $1,000,000 per accident.
     (b) Borrower shall cause any Manager of the Property to maintain fidelity
insurance in an amount equal to or greater than the Operating Income of the
Property for the six (6) month period immediately preceding the date on which
the premium for such insurance is due and payable or such lesser amount as
Lender shall approve.
     Section 3.02. Policy Terms. (a) All insurance required by this Article III
shall be in the form (other than with respect to Sections 3.01(a)(vi) and
(vii) above when insurance in those two sub-sections is placed with a
governmental agency or instrumentality on such agency’s forms) and amount and
with deductibles as, from time to time, shall be reasonably acceptable to
Lender, under valid and enforceable policies issued by financially responsible
insurers authorized to do business in the State where the Property is located,
with a general policyholder’s service rating of not less than A and a financial
rating of not less than XIII as rated in the most currently available Best’s
Insurance Reports (or the equivalent, if such rating system shall hereafter be
altered or replaced) and shall have a claims paying ability rating and/or
financial strength rating, as applicable, of not less than “AA” (or its
equivalent), or such lower claims paying ability rating and/or financial
strength rating, as applicable, as Lender shall, in its sole and absolute
discretion, consent to, from a Rating Agency (one of which after a
Securitization in which Standard & Poor’s rates any securities issued in
connection with such Securitization, shall be Standard & Poor’s). Upon request
of Lender originals or certified copies of all insurance policies shall be
delivered to and held by Lender. All such policies (except policies for worker’s
compensation) shall name Lender, its successors and/or assigns as an additional
insured or, with respect to the insurance required pursuant to
Section 3.01(a)(iii) above, shall provide for loss payable to Lender, its
successors and/or assigns and shall contain (or have attached): (i) standard
“non-contributory mortgagee” endorsement or its equivalent relating, inter alia,
to recovery by Lender notwithstanding the negligent or willful acts or omissions
of Borrower; (ii) a waiver of subrogation endorsement as to Lender; (iii) an
endorsement indicating that neither Lender nor Borrower shall be or be deemed to
be a co-insurer with respect to any casualty risk insured by such policies and
shall provide for a deductible per loss of an amount not more than $25,000, and
(iv) a provision that such policies shall not be canceled, terminated, denied
renewal or amended, including, without limitation, any amendment reducing the
scope or limits of coverage, without at least thirty (30) days’ prior written
notice to Lender in each instance. Not less than thirty (30) days prior to the
expiration dates of the insurance policies obtained pursuant to this Security
Instrument, certificates evidencing such renewals bearing notations evidencing
the payment of premiums or accompanied by other reasonable evidence of such
payment (which premiums shall not be paid by Borrower through or by any
financing arrangement which would entitle an insurer to terminate a policy)
shall be delivered by Borrower to Lender. Borrower shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Article III.
     (b) If Borrower fails to maintain and deliver to Lender the original
policies or certificates of insurance required by this Security Instrument, or
if there are insufficient funds in the Basic Carrying Costs Escrow Account to
pay the premiums for same, Lender may, at its option, procure such insurance,
and Borrower shall pay, or as the case may be, reimburse Lender for, all
premiums thereon promptly, upon demand by Lender, with interest thereon at

40



--------------------------------------------------------------------------------



 



the Default Rate from the date paid by Lender to the date of repayment and such
sum shall constitute a part of the Debt.
     (c) Borrower shall notify Lender of the renewal premium of each insurance
policy and Lender shall be entitled to pay such amount on behalf of Borrower
from the Basic Carrying Costs Escrow Account.
     (d) The insurance required by this Security Instrument may, at the option
of Borrower, be effected by blanket and/or umbrella policies issued to Borrower
or Manager covering the Property provided that, in each case, the policies
otherwise comply with the provisions of this Security Instrument and allocate to
the Property, from time to time (but in no event less than once a year), the
coverage specified by this Security Instrument, without possibility of reduction
or coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Borrower shall furnish to
Lender (i) an original certificate of insurance together with reasonable access
to the original of such policy to review such policy’s coverage of the Property,
with schedules attached thereto showing the amount of the insurance provided
under such policies applicable to the Property and (ii) an Officer’s Certificate
setting forth (A) the number of properties covered by such policy, (B) the
location by city (if available, otherwise, county) and state of the properties,
(C) the average square footage of the properties, (D) a brief description of the
typical construction type included in the blanket policy and (E) such other
information as Lender may reasonably request.
     Section 3.03. Assignment of Policies. (a) Borrower hereby assigns to Lender
the proceeds of all insurance (other than worker’s compensation and liability
insurance) obtained pursuant to this Security Instrument, all of which proceeds
shall be payable to Lender as collateral and further security for the payment of
the Debt and the performance of the Cross-collateralized Borrowers’ obligations
hereunder and under the other Loan Documents, and Borrower hereby authorizes and
directs the issuer of any such insurance to make payment of such proceeds
directly to Lender. Except as otherwise expressly provided in Section 3.04 or
elsewhere in this Article III, Lender shall have the option, in its discretion,
and without regard to the adequacy of its security, to apply all or any part of
the proceeds it may receive pursuant to this Article in such manner as Lender
may elect to any one or more of the following: (i) the payment of the Debt,
whether or not then due, in any proportion or priority as Lender, in its
discretion, may elect, (ii) the repair or restoration of the Property, (iii) the
cure of any Default or (iv) the reimbursement of the costs and expenses of
Lender incurred pursuant to the terms hereof in connection with the recovery of
the Insurance Proceeds. Nothing herein contained shall be deemed to excuse
Borrower from repairing or maintaining the Property as provided in this Security
Instrument or restoring all damage or destruction to the Property, regardless of
the sufficiency of the Insurance Proceeds, and the application or release by
Lender of any Insurance Proceeds shall not cure or waive any Default or notice
of Default.
     (b) In the event of the foreclosure of this Security Instrument or any
other transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Borrower in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Borrower
or the purchaser of the Property. If, prior to the receipt by Lender of any
proceeds, the Property or any portion thereof shall have been sold on
foreclosure of this Security Instrument or by deed in lieu thereof or otherwise,
or any claim under such insurance policy arising during the term of this
Security Instrument is not paid until after the extinguishment of the Debt, and
Lender shall not have received the entire amount of the Debt outstanding at the
time of such extinguishment, whether or not a deficiency judgment on this
Security Instrument shall have been sought or recovered or denied, then, the
proceeds of any such insurance to the extent of the amount of the Debt not so
received, shall be paid to and be the property of Lender, together with interest
thereon at the Default Rate, and the reasonable attorney’s fees, costs and
disbursements incurred by Lender in connection with the collection of the
proceeds which shall be paid to Lender and Borrower hereby assigns, transfers
and sets over to Lender all of Borrower’s right, title and interest in and to
such proceeds. Notwithstanding any provisions of this Security Instrument to the
contrary, Lender shall not be deemed to be a trustee or other fiduciary with
respect to its receipt of any such proceeds, which may be commingled with any
other monies of Lender; provided, however, that Lender shall use such proceeds
for the purposes and in the manner permitted by this Security Instrument. Any
proceeds deposited with Lender shall be held by Lender in an interest-bearing
account, but Lender makes no representation or warranty as to the rate or amount
of interest, if any, which may accrue on such deposit and shall have no
liability in connection therewith. Interest accrued, if any, on the proceeds
shall be

41



--------------------------------------------------------------------------------



 



deemed to constitute a part of the proceeds for purposes of this Security
Instrument. The provisions of this Section 3.03(b) shall survive the termination
of this Security Instrument by foreclosure, deed in lieu thereof or otherwise as
a consequence of the exercise of the rights and remedies of Lender hereunder
after a Default.
     Section 3.04. Casualty Restoration. (a) (i) In the event of any damage to
or destruction of the Property the cost to repair which could reasonably be
expected to be in excess of $250,000 in the aggregate, Borrower shall give
prompt written notice to Lender (which notice shall set forth Borrower’s good
faith estimate of the cost of repairing or restoring such damage or destruction,
or if Borrower cannot reasonably estimate the anticipated cost of restoration,
Borrower shall nonetheless give Lender prompt notice of the occurrence of such
damage or destruction, and will diligently proceed to obtain estimates to enable
Borrower to quantify the anticipated cost and time required for such
restoration, whereupon Borrower shall promptly notify Lender of such good faith
estimate) and, provided that restoration does not violate any Legal
Requirements, Borrower shall promptly commence and diligently prosecute to
completion the repair, restoration or rebuilding of the Property so damaged or
destroyed to a condition such that the Property shall be at least equal in value
to that immediately prior to the damage to the extent practicable, in full
compliance with all Legal Requirements and the provisions of all Leases, and in
accordance with Section 3.04(b) below. Such repair, restoration or rebuilding of
the Property are sometimes hereinafter collectively referred to as the “Work”.
     (ii) Borrower shall not adjust, compromise or settle any claim for
Insurance Proceeds without the prior written consent of Lender, which shall not
be unreasonably withheld or delayed and Lender shall have the right, at
Borrower’s sole cost and expense, to participate in any settlement or adjustment
of Insurance Proceeds; provided, however, that, except during the continuance of
an Event of Default, Lender’s consent shall not be required with respect to the
adjustment, compromising or settlement of any claim for Insurance Proceeds in an
amount less than $1,000,000.
     (iii) Subject to Section 3.04(a)(iv), Lender shall apply any Insurance
Proceeds which it may receive towards the Work in accordance with
Section 3.04(b) and the other applicable sections of this Article III.
     (iv) If (A) an Event of Default shall have occurred, (B) Lender is not
reasonably satisfied that the Debt Service Coverage, after substantial
completion of the Work, will be at least equal to the Required Debt Service
Coverage, (C) more than thirty percent (30%) of the reasonably estimated fair
market value of the Property is damaged or destroyed, (D) Lender is not
reasonably satisfied that the Work can be completed six (6) months prior to
Maturity or (E) Lender is not reasonably satisfied that the Work can be
completed within twelve (12) months of the damage to or destruction of the
Property (each, a “Substantial Casualty”), Lender shall have the option, in its
sole discretion to apply any Insurance Proceeds it may receive pursuant to this
Security Instrument (less any cost to Lender of recovering and paying out such
proceeds incurred pursuant to the terms hereof and not otherwise reimbursed to
Lender, including, without limitation, reasonable attorneys’ fees and expenses)
to the payment of the Debt, without any prepayment fee or charge of any kind, or
to allow such proceeds to be used for the Work pursuant to the terms and subject
to the conditions of Section 3.04(b) hereof and the other applicable sections of
this Article III.
     (v) In the event that Lender elects or is obligated hereunder to allow
Insurance Proceeds to be used for the Work, any excess proceeds remaining after
completion of such Work shall be applied to the payment of the Debt without any
prepayment fee or charge of any kind.
     (vi) If any Insurance Proceeds are applied to the payment of the Debt,
provided that no Event of Default exists, Borrower may prepay the balance of the
Release Price with respect to the Property in connection with obtaining a
Release of the Property without any prepayment fee or charge of any kind.
     (b) If any Condemnation Proceeds in accordance with Section 6.01(a), or any
Insurance Proceeds in accordance with Section 3.04(a), are to be applied to the
repair, restoration or rebuilding of the Property, then such proceeds shall be
deposited into a segregated interest-bearing bank account at the Bank, which
shall be an Eligible Account, held by Lender and shall be paid out from time to
time to Borrower as the Work progresses (less any cost

42



--------------------------------------------------------------------------------



 



to Lender of recovering and paying out such proceeds, including, without
limitation, reasonable attorneys’ fees and costs allocable to inspecting the
Work and the plans and specifications therefor) subject to Section 5.13 hereof
and to all of the following conditions:
     (i) An Independent architect or engineer selected by Borrower and
reasonably acceptable to Lender (an “Architect” or “Engineer”) or a Person
otherwise reasonably acceptable to Lender, shall have delivered to Lender a
certificate estimating the cost of completing the Work, and, if the amount set
forth therein is more than the sum of the amount of Insurance Proceeds then
being held by Lender in connection with a casualty and amounts agreed or
reasonably expected to be agreed to be paid as part of a final settlement under
the insurance policy upon or before completion of the Work, Borrower shall have
delivered to Lender (A) cash collateral in an amount equal to such excess,
(B) an unconditional, irrevocable, clean sight draft letter of credit, in form,
substance and issued by a bank reasonably acceptable to Lender, in the amount of
such excess and draws on such letter of credit shall be made by Lender to make
payments pursuant to this Article III following exhaustion of the Insurance
Proceeds therefor or (C) a completion bond in form, substance and issued by a
surety company reasonably acceptable to Lender.
     (ii) If the cost of the Work is reasonably estimated by an Architect or
Engineer in a certification reasonably acceptable to Lender to be equal to or
exceed five percent (5%) of the Allocated Loan Amount, such Work shall be
performed under the supervision of an Architect or Engineer, it being understood
that the plans and specifications with respect thereto shall provide for Work so
that, upon completion thereof, the Property shall be at least equal in
replacement value and general utility to the Property prior to the damage or
destruction.
     (iii) Each request for payment shall be made on not less than ten
(10) days’ prior notice to Lender and shall be accompanied by a certificate of
an Architect or Engineer, or, if the Work is not required to be supervised by an
Architect or Engineer, by an Officer’s Certificate stating (A) that payment is
for Work completed substantially in compliance with the plans and
specifications, if required under clause (ii) above, (B) that the sum requested
is required to reimburse Borrower for payments by Borrower to date, or is due to
the contractors, subcontractors, materialmen, laborers, engineers, architects or
other Persons rendering services or materials for the Work (giving a brief
description of such services and materials), and that when added to all sums
previously paid out by Lender does not exceed the value of the Work done to the
date of such certificate, (C) if the sum requested is to cover payment relating
to repair and restoration of personal property required or relating to the
Property, that title to the personal property items covered by the request for
payment is vested in Borrower (unless Borrower is lessee of such personal
property), and (D) that the Insurance Proceeds and other amounts deposited by
Borrower held by Lender after such payment is more than the estimated remaining
cost to complete such Work; provided, however, that if such certificate is given
by an Architect or Engineer, such Architect or Engineer shall certify as to
clause (A) above, and such Officer’s Certificate shall certify as to the
remaining clauses above, and provided, further, that Lender shall not be
obligated to disburse such funds if Lender determines, in Lender’s reasonable
discretion, that Borrower shall not be in compliance with this Section 3.04(b).
Additionally, each request for payment shall contain a statement signed by
Borrower stating that the requested payment is for Work satisfactorily done to
date.
     (iv) Each request for payment shall be accompanied by waivers of lien, in
customary form and substance, covering that part of the Work for which payment
has been made pursuant to any previous request for payment and, if required by
Lender, a search prepared by a title company or licensed abstractor, or by other
evidence reasonably satisfactory to Lender that there has not been filed with
respect to the Property any mechanic’s or other lien or instrument for retention
of title relating to any part of the Work not discharged of record.
Additionally, as to any personal property covered by the request for payment,
Lender shall be furnished with evidence of Borrower having incurred a payment
obligation therefor and such further evidence reasonably satisfactory to assure
Lender that UCC filings therefor provide a valid first lien on the personal
property in favor of Lender.

43



--------------------------------------------------------------------------------



 



     (v) Lender shall have the right to inspect the Work at all reasonable times
upon reasonable prior notice and may condition any disbursement of Insurance
Proceeds upon satisfactory compliance by Borrower with the provisions hereof.
Neither the approval by Lender of any required plans and specifications for the
Work nor the inspection by Lender of the Work shall make Lender responsible for
the preparation of such plans and specifications, or the compliance of such
plans and specifications of the Work, with any applicable law, regulation,
ordinance, covenant or agreement.
     (vi) Insurance Proceeds shall not be disbursed more frequently than once
every thirty (30) days.
     (vii) Until such time as the Work has been substantially completed, Lender
shall not be obligated to disburse to Borrower an amount (the “Retention
Amount”) up to (A) until fifty percent (50%) of the Work has been completed (as
reasonably determined by Lender), ten percent (10%) of the cost of the Work and
(B) after fifty percent (50%) of the Work has been completed (as reasonably
determined by Lender), five percent (5%) of the cost of the Work. Upon
substantial completion of the Work, Borrower shall send notice thereof to Lender
and, subject to the conditions of Section 3.04(b)(i)-(iv), Lender shall disburse
one-half of the Retention Amount to Borrower; provided, however, that the
remaining one-half of the Retention Amount shall be disbursed to Borrower when
Lender shall have received copies of any and all final certificates of occupancy
or other certificates, licenses and permits required for the ownership,
occupancy and operation of the Property in accordance with all Legal
Requirements. Borrower hereby covenants to diligently seek to obtain any such
certificates, licenses and permits.
     (viii) Upon failure on the part of Borrower promptly to commence the Work
or to proceed diligently and continuously to completion of the Work, subject to
Force Majeure, not to exceed sixty (60) days, which failure shall continue after
notice for thirty (30) days, Lender may apply any Insurance Proceeds or
Condemnation Proceeds it then or thereafter holds to the payment of the Debt in
accordance with the provisions of the Note; provided, however, that Lender shall
be entitled to apply at any time all or any portion of the Insurance Proceeds or
Condemnation Proceeds it then holds to the extent necessary to cure any Event of
Default.
     (c) If Borrower (i) within ninety (90) days (plus, if all approvals from
Governmental Authorities have not been obtained within such period and Borrower
has continuously and expeditiously attempted to obtain such approvals within
such time period, such additional period of time required to obtain approvals
from all Governmental Authorities up to one hundred eighty (180) days in total,
provided Borrower deposits with Lender an amount, as reasonably determined by
Lender, equal to the Required Debt Service Payment for each additional thirty
(30) day period) after the occurrence of any damage to the Property or any
portion thereof (or such shorter period as may be required under any Major Space
Lease) shall fail to submit to Lender for approval plans and specifications for
the Work (approved by the Architect and by all Governmental Authorities whose
approval is required), (ii) after any such plans and specifications are approved
by all Governmental Authorities, the Architect and Lender, shall fail to
promptly commence such Work or (iii) shall fail to diligently prosecute such
Work to completion, then, in addition to all other rights available hereunder,
at law or in equity, Lender, or any receiver of the Property or any portion
thereof, upon five (5) days’ prior notice to Borrower (except in the event of
emergency in which case no notice shall be required), may (but shall have no
obligation to) perform or cause to be performed such Work, and may take such
other steps as it reasonably deems advisable. Borrower hereby waives, for
Borrower, any claim, other than for gross negligence or willful misconduct,
against Lender and any receiver arising out of any act or omission of Lender or
such receiver pursuant hereto, and Lender may apply all or any portion of the
Insurance Proceeds (without the need to fulfill any other requirements of this
Section 3.04) to reimburse Lender and such receiver, for all costs not
reimbursed to Lender or such receiver upon demand together with interest thereon
at the Default Rate from the date such amounts are advanced until the same are
paid to Lender or the receiver.
     (d) If the Insurance Proceeds are greater than $1,000,000 or an Event of
Default exists Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to collect and receive any Insurance
Proceeds paid with respect to any portion of the Property or the insurance
policies required to be

44



--------------------------------------------------------------------------------



 



maintained hereunder, and to endorse any checks, drafts or other instruments
representing any Insurance Proceeds whether payable by reason of loss thereunder
or otherwise.
     (e) Notwithstanding the foregoing provisions of this Section 3.04, upon the
occurrence of any damage to or destruction of the Property, provided that such
damage or destruction is not a Substantial Casualty, if in Lender’s reasonable
judgment the cost of repair of or restoration to the Property required as a
result of any damage or destruction is less than $1,000,000 in the aggregate and
the Work can be completed in less than one hundred twenty (120) days (but in no
event beyond the date which is six (6) months prior to the Maturity Date), then
Lender, upon request by Borrower, shall permit Borrower to apply for and receive
the Insurance Proceeds directly from the insurer (and Lender shall advise the
insurer to pay over such Insurance Proceeds directly to Borrower), to the extent
required to pay for any such Work, with any excess thereof to be promptly paid
by Borrower to Lender to be applied against the Debt.
     Section 3.05. Compliance with Insurance Requirements. Borrower promptly
shall comply with, and shall cause the Property to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of the
Property or any portion thereof provided Borrower shall have a right to contest
in good faith and with diligence such Insurance Requirements provided (a) no
Event of Default shall exist during such contest and such contest shall not
subject the Property or any portion thereof to any lien or affect the priority
of the lien of this Security Instrument, (b) failure to comply with such
Insurance Requirements will not subject Lender or any of its agents, employees,
officers or directors to any civil or criminal liability, (c) such contest will
not cause any reduction in insurance coverage, (d) such contest shall not affect
the ownership, use or occupancy of the Property, (e) the Property or any part
thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by Borrower, (f) Borrower has given
Lender prompt notice of such contest and, upon request by Lender from time to
time, notice of the status of such contest by Borrower and/or information of the
continuing satisfaction of the conditions set forth in clauses (a) through
(e) of this Section 3.05, (g) upon a final determination of such contest,
Borrower shall promptly comply with the requirements thereof, and (h) prior to
and during such contest, Borrower shall furnish to Lender security satisfactory
to Lender, in its reasonable discretion, against loss or injury by reason of
such contest or the non-compliance with such Insurance Requirement (and if such
security is cash, Lender shall deposit the same in an interest-bearing account
and interest accrued thereon, if any, shall be deemed to constitute a part of
such security for purposes of this Security Instrument, but Lender (i) makes no
representation or warranty as to the rate or amount of interest, if any, which
may accrue thereon and shall have no liability in connection therewith and
(ii) shall not be deemed to be a trustee or fiduciary with respect to its
receipt of any such security and any such security may be commingled with other
monies of Lender). If Borrower shall use the Property or any portion thereof in
any manner which could permit the insurer to cancel any insurance required to be
provided hereunder, Borrower immediately shall obtain a substitute policy which
shall satisfy the requirements of this Security Instrument and which shall be
effective on or prior to the date on which any such other insurance policy shall
be canceled. Borrower shall not by any action or omission invalidate any
insurance policy required to be carried hereunder unless such policy is replaced
as aforesaid, or materially increase the premiums on any such policy above the
normal premium charged for such policy. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Insurance Proceeds lawfully or
equitably payable to Lender in connection with the transaction contemplated
hereby.
     Section 3.06. Event of Default During Restoration. Notwithstanding anything
to the contrary contained in this Security Instrument including, without
limitation, the provisions of this Article III, if, at the time of any casualty
affecting the Property or any part thereof, or at any time during any Work, or
at any time that Lender is holding or is entitled to receive any Insurance
Proceeds pursuant to this Security Instrument, a Default exists and is
continuing (whether or not it constitutes an Event of Default), Lender shall
then have no obligation to make such proceeds available for Work and Lender
shall have the right and option, to be exercised in its sole and absolute
discretion and election, with respect to the Insurance Proceeds, either to
retain and apply such proceeds in reimbursement for the actual costs, fees and
expenses incurred by Lender in accordance with the terms hereof in connection
with the adjustment of the loss and, after the occurrence of an Event of
Default, any balance toward payment of the Debt in such priority and proportions
as Lender, in its sole discretion, shall deem proper, or towards the Work, upon
such terms and conditions as Lender shall determine, or to cure such Event of
Default, or to any one or more of the foregoing as Lender, in its sole and
absolute discretion, may determine. If Lender shall receive and retain such
Insurance Proceeds, the lien of this Security Instrument shall be reduced only
by the amount thereof

45



--------------------------------------------------------------------------------



 



received, after reimbursement to Lender of expenses of collection, and actually
applied by Lender in reduction of the principal sum payable under the Note in
accordance with the Note.
     Section 3.07. Application of Proceeds to Debt Reduction. (a) No damage to
the Property, or any part thereof, by fire or other casualty whatsoever, whether
such damage be partial or total, shall relieve Borrower from its liability to
pay in full the Debt and to perform its obligations under this Security
Instrument and the other Loan Documents.
     (b) If any Insurance Proceeds are applied to reduce the Debt, Lender shall
apply the same in accordance with the provisions of the Note.
ARTICLE IV: IMPOSITIONS
     Section 4.01. Payment of Impositions, Utilities and Taxes, etc.
(a) Borrower shall pay or cause to be paid all Impositions at least five
(5) days prior to the date upon which any fine, penalty, interest or cost for
nonpayment is imposed, and furnish to Lender, upon request, receipted bills of
the appropriate taxing authority or other documentation reasonably satisfactory
to Lender evidencing the payment thereof. If Borrower shall fail to pay any
Imposition in accordance with this Section and is not contesting or causing a
contesting of such Imposition in accordance with Section 4.04 hereof, or if
there are insufficient funds in the Basic Carrying Costs Escrow Account to pay
any Imposition, Lender shall have the right, but shall not be obligated, to pay
that Imposition, and Borrower shall repay to Lender, on demand, any amount paid
by Lender, with interest thereon at the Default Rate from the date of the
advance thereof to the date of repayment, and such amount shall constitute a
portion of the Debt secured by this Security Instrument and the other
Cross-collateralized Mortgages.
     (b) Borrower shall, prior to the date upon which any fine, penalty,
interest or cost for the nonpayment is imposed, pay or cause to be paid all
charges for electricity, power, gas, water and other services and utilities in
connection with the Property. If Borrower shall fail to pay any amount required
to be paid by Borrower pursuant to this Section 4.01 and is not contesting such
charges in accordance with Section 4.04 hereof, Lender shall have the right, but
shall not be obligated, to pay that amount, and Borrower will repay to Lender,
on demand, any amount paid by Lender with interest thereon at the Default Rate
from the date of the advance thereof to the date of repayment, and such amount
shall constitute a portion of the Debt secured by this Security Instrument and
the other Cross-collateralized Mortgages.
     (c) Borrower shall pay all taxes, charges, filing, registration and
recording fees, excises and levies imposed upon Lender by reason of or in
connection with its ownership of any Loan Document or any other instrument
related thereto, or resulting from the execution, delivery and recording of, or
the lien created by, or the obligation evidenced by, any of them, other than
income, franchise and other similar taxes imposed on Lender and shall pay all
corporate stamp taxes, if any, and other taxes, required to be paid on the Loan
Documents. If Borrower shall fail to make any such payment within ten (10) days
after written notice thereof from Lender, Lender shall have the right, but shall
not be obligated, to pay the amount due, and Borrower shall reimburse Lender
therefor, on demand, with interest thereon at the Default Rate from the date of
the advance thereof to the date of repayment, and such amount shall constitute a
portion of the Debt secured by this Security Instrument and the other
Cross-collateralized Mortgages.
     Section 4.02. Deduction from Value. In the event of the passage after the
date of this Security Instrument of any Legal Requirement deducting from the
value of the Property for the purpose of taxation, any lien thereon or changing
in any way the Legal Requirements now in force for the taxation of this Security
Instrument, the other Cross-collateralized Mortgages and/or the Debt for
federal, state or local purposes, or the manner of the operation of any such
taxes so as to adversely affect the interest of Lender, or imposing any tax or
other charge on any Loan Document, then Borrower will pay such tax, with
interest and penalties thereon, if any, within the statutory period. In the
event the payment of such tax or interest and penalties by Borrower would be
unlawful, or taxable to Lender or unenforceable or provide the basis for a
defense of usury, then in any such event, Lender shall have the option, by
written notice of not less than thirty (30) days, to declare the Debt (or, if
Lender determines in its

46



--------------------------------------------------------------------------------



 



sole and absolute discretion, that no Material Adverse Effect may result
therefrom, the Release Price with respect to the Property) immediately due and
payable, with no prepayment fee or charge of any kind.
     Section 4.03. No Joint Assessment. Borrower shall not consent to or
initiate the joint assessment of the Premises or the Improvements (a) with any
other real property constituting a separate tax lot and Borrower represents and
covenants that the Premises and the Improvements are and shall remain a separate
tax lot or (b) with any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property as a single lien.
     Section 4.04. Right to Contest. Borrower shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition, provided that (a) no Event of Default
shall exist during such proceedings and such contest shall not (unless Borrower
shall comply with clause (d) of this Section 4.04) subject the Property or any
portion thereof to any lien or affect the priority of the lien of this Security
Instrument, (b) failure to pay such Imposition or charge will not subject Lender
or any of its agents, employees, officers or directors to any civil or criminal
liability, (c) the contest suspends enforcement of the Imposition or charge
(unless Borrower first pays the Imposition or charge), (d) prior to and during
such contest, Borrower shall furnish to Lender security satisfactory to Lender,
in its reasonable discretion, against loss or injury by reason of such contest
or the non-payment of such Imposition or charge (and if such security is cash,
Lender may deposit the same in an interest-bearing account and interest accrued
thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Security Instrument, but Lender (i) makes no representation or
warranty as to the rate or amount of interest, if any, which may accrue thereon
and shall have no liability in connection therewith and (ii) shall not be deemed
to be a trustee or fiduciary with respect to its receipt of any such security
and any such security may be commingled with other monies of Lender), (e) such
contest shall not affect the ownership, use or occupancy of the Property,
(f) the Property or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrower,
(g) Borrower has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Borrower and/or confirmation of the continuing satisfaction of clauses
(a) through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Borrower shall promptly comply with the requirements thereof. Upon
completion of any contest, Borrower shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04, provided
that Lender shall, so long as no Event of Default exists, disburse to Borrower
any sums held by Lender pursuant to clause (d) hereof to pay any contested
Impositions. Borrower shall not pay any Imposition in installments unless
permitted by applicable Legal Requirements, and shall, upon the request of
Lender, deliver copies of all notices and bills relating to any Imposition or
other charge covered by this Article IV to Lender.
     Section 4.05. No Credits on Account of the Debt. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt. In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
thirty (30) days, to declare the Debt (or, if Lender determines in its sole and
absolute discretion, that no Material Adverse Effect may result therefrom, the
Release Price with respect to the Property) immediately due and payable, and
Borrower hereby agrees to pay such amounts not later than thirty (30) days after
such notice.
     Section 4.06. Documentary Stamps. If, at any time, the United States of
America, any State or Commonwealth thereof or any subdivision of any such State
shall require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Borrower will pay the same, with interest and penalties thereon, if any.

47



--------------------------------------------------------------------------------



 



ARTICLE V: CENTRAL CASH MANAGEMENT
     Section 5.01. Cash Flow. All proceeds of the Rate Cap Agreement shall be
paid directly to the Central Account. All payments constituting Rent shall be
delivered to Manager. Manager shall collect all Rent and shall deposit in the
Collection Account, the name and address of the bank in which such account is
located and the account number of which to be identified in writing by Borrower
to Lender, all Property Available Cash. Pursuant to the Collection Account
Agreement of even date herewith, the bank in which the Collection Account is
located has been instructed that all collected funds deposited in the Collection
Account shall be automatically transferred through automated clearing house
funds (“ACH”) or by Federal wire to the Central Account prior to 3:00 p.m. (New
York City time) on the Business Day immediately prior to each Payment Date or,
if an O&M Operative Period has occurred and is continuing, on a daily basis.
Within two (2) Business Days of the Closing Date, Borrower shall deliver to
Lender a copy of the irrevocable notice which Borrower delivered to the bank in
which the Rent Account is located pursuant to the provisions of this
Section 5.01, the receipt of which is acknowledged in writing by such bank.
Lender may elect to change the financial institution in which the Central
Account shall be maintained; however, Lender shall give Borrower and the bank in
which the Collection Account is located not fewer than five (5) Business Days’
prior notice of such change. Neither Borrower nor Manager shall change such bank
or the Collection Account without the prior written consent of Lender. All fees
and charges of the bank(s) in which the Collection Account and the Central
Account are located shall be paid by Borrower.
     Section 5.02. Establishment of Accounts. Lender has established the Escrow
Accounts and the Central Account in the name of Lender and the Collection
Account in the joint name of Borrower and Lender, as secured party. The Escrow
Accounts , the Collection Account and the Central Account shall be under the
sole dominion and control of Lender and funds held therein shall not constitute
trust funds. Borrower hereby irrevocably directs and authorizes Lender to
withdraw funds from the Collection Account, and to deposit into and withdraw
funds from the Central Account and the Escrow Accounts, all in accordance with
the terms and conditions of this Security Instrument. Borrower shall have no
right of withdrawal in respect of the Collection Account, the Central Account or
the Escrow Accounts except as specifically provided herein. Each transfer of
funds to be made hereunder shall be made only to the extent that funds are on
deposit in the Collection Account, the Central Account or the affected
Sub-Account or Escrow Account, and Lender shall have no responsibility to make
additional funds available in the event that funds on deposit are insufficient.
The Central Account shall contain the Basic Carrying Costs Sub-Account, the Debt
Service Payment Sub-Account, the Recurring Replacement Reserve Sub-Account, the
Operation and Maintenance Expense Sub-Account, the Mez Payment Sub-Acount and
the Curtailment Reserve Sub-Account, each of which accounts shall be Eligible
Accounts or book-entry sub-accounts of an Eligible Account (each a “Sub-Account”
and collectively, the “Sub-Accounts”) to which certain funds shall be allocated
and from which disbursements shall be made pursuant to the terms of this
Security Instrument. Sums held in the Escrow Accounts may be commingled with
other monies held by Lender.
     Section 5.03. Intentionally Omitted.
     Section 5.04. Servicer. At the option of Lender, the Loan may be serviced
by a servicer (the “Servicer”) selected by Lender and Lender may delegate all or
any portion of its responsibilities under this Security Instrument to the
Servicer.
     Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts. (a) On
or before each Payment Date during the term of the Loan, commencing on the first
(1st) Payment Date occurring after the month in which the Loan is initially
funded, Borrower shall pay or cause to be paid to the Central Account all sums
required to be deposited in the Sub-Accounts pursuant to this Section 5.05(a)
and all funds transferred or deposited into the Central Account shall be
allocated among the Sub-Accounts as follows and in the following priority:
     (i) first, to the Basic Carrying Costs Sub-Account, until an amount equal
to the Basic Carrying Costs Monthly Installment for such Payment Date has been
allocated to the Basic Carrying Costs Sub-Account;

48



--------------------------------------------------------------------------------



 



     (ii) second, to the Debt Service Payment Sub-Account, until an amount equal
to the Required Debt Service Payment for such Payment Date has been allocated to
the Debt Service Payment Sub-Account;
     (iii) third, but only during any Default Management Period, to the
Operation and Maintenance Expense Sub-Account in an amount equal to the Cash
Expenses, other than management fees payable to Affiliates of Borrower, for the
Interest Accrual Period ending immediately prior to such Payment Date pursuant
to the related Approved Annual Budget;
     (iv) fourth, but only during any Default Management Period, to the
Operation and Maintenance Expense Sub-Account in an amount equal to the amount,
if any, of the Net Capital Expenditures for the Interest Accrual Period ending
immediately prior to such Payment Date pursuant to the related Approved Annual
Budget;
     (v) fifth, to the Recurring Replacement Reserve Sub-Account, but only until
an amount equal to the Recurring Replacement Reserve Monthly Installment for
such Payment Date has been allocated to the Recurring Replacement Reserve
Sub-Account;
     (vi) sixth, but only during any Default Management Period, to the Operation
and Maintenance Expense Sub-Account in an amount equal to the amount, if any, of
the Extraordinary Expenses approved by Lender for the Interest Accrual Period
ending immediately prior to such Payment Date;
     (vii) seventh, but only if an Event of Default is not then continuing, to
the Mez Payment Sub-Account until an amount equal to the Mez Payment Amount has
been allocated to the Mez Payment Sub-Account, provided, however, in the event
there is not sufficient Rent to allocate all funds required to be allocated to
the Mez Payment Sub-Account pursuant to this clause viii such failure shall not,
in and of itself, constitute a Default; and
     (viii) eighth, but only during an O&M Operative Period, the balance, if
any, to the Curtailment Reserve Sub-Account.
     Provided that no Event of Default has occurred and is continuing, Lender
agrees that in each Interest Accrual Period any amounts deposited into or
remaining in the Central Account after the Sub-Accounts have been funded as set
forth in this Section 5.05(a) with respect to such Interest Accrual Period and
any periods prior thereto, shall be disbursed by Lender to Borrower on each
Payment Date and on the 15th day of each month (or if such date is not a
Business Day, the first Business Day after such date) applicable to such
Interest Accrual Period. The balance of the funds distributed to Borrower after
payment of all Operating Expenses by or on behalf of Borrower may be retained by
Borrower. After the occurrence, and during the continuance, of an Event of
Default, no funds held in the Central Account shall be distributed to, or
withdrawn by, Borrower, and Lender shall have the right to apply all or any
portion of the funds held in the Central Account or any Sub-Account or any
Escrow Account to the Debt in Lender’s sole discretion.
     (b) On each Payment Date, (i) sums held in the Basic Carrying Costs
Sub-Account shall be transferred to the Basic Carrying Costs Escrow Account,
(ii) sums held in the Debt Service Payment Sub-Account, together with any
amounts deposited into the Central Account that are either (x) Loss Proceeds
that Lender has elected to apply to reduce the Debt in accordance with the terms
of Article III hereof or (y) excess Loss Proceeds remaining after the completion
of any restoration required hereunder, shall be transferred to Lender to be
applied towards the Required Debt Service Payment, (iii) sums held in the
Recurring Replacement Reserve Sub-Account shall be transferred to the Recurring
Replacement Reserve Escrow Account, (iv) sums held in the Mez Payment
Sub-Account shall be transferred to the Mez Payment Escrow Account, (v) sums
held in the Operation and Maintenance Expense Sub-Account shall be transferred
to the Operation and Maintenance Expense Escrow Account and (vii) sums held in
the Curtailment Reserve Sub-Account shall be transferred to the Curtailment
Reserve Escrow Account.

49



--------------------------------------------------------------------------------



 



     Section 5.06. Payment of Basic Carrying Costs. Borrower hereby agrees to
pay all Basic Carrying Costs (without regard to the amount of money in the Basic
Carrying Costs Sub-Account or the Basic Carrying Costs Escrow Account). At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Borrower may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Borrower on
or prior to the due date thereof, and, provided that no Event of Default has
occurred and is continuing and that there are sufficient funds available in the
Basic Carrying Costs Escrow Account, Lender shall make such payments out of the
Basic Carrying Costs Escrow Account before same shall be delinquent. Together
with each such request, Borrower shall furnish Lender with bills and all other
documents necessary, as reasonably determined by Lender, for the payment of the
Basic Carrying Costs which are the subject of such request. Borrower’s
obligation to pay (or cause Lender to pay) Basic Carrying Costs pursuant to this
Security Instrument shall include, to the extent permitted by applicable law,
Impositions resulting from future changes in law which impose upon Lender an
obligation to pay any property taxes or other Impositions or which otherwise
adversely affect Lender’s interests.
     Provided that no Event of Default shall have occurred and is continuing,
all funds deposited into the Basic Carrying Costs Escrow Account shall be held
by Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof.
Should an Event of Default occur, the sums on deposit in the Basic Carrying
Costs Sub-Account and the Basic Carrying Costs Escrow Account may be applied by
Lender in payment of any Basic Carrying Costs or may be applied to the payment
of the Debt or any other charges affecting all or any portion of the
Cross-collateralized Properties as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
     Section 5.07. Intentionally Omitted.
     Section 5.08. Recurring Replacement Reserve Escrow Account. (a) Borrower
hereby agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account). Provided that Lender has received written notice from Borrower at
least five (5) Business Days prior to the due date of any payment relating to
Recurring Replacement Expenditures and not more frequently than once each month,
and further provided that no Event of Default has occurred and is continuing,
that there are sufficient funds available in the Recurring Replacement Reserve
Escrow Account and Borrower shall have theretofore furnished Lender with lien
waivers (if the cost incurred in connection therewith is greater than $25,000),
copies of bills, invoices and other reasonable documentation as may be required
by Lender to establish that the Recurring Replacement Expenditures which are the
subject of such request represent amounts due for completed or partially
completed capital work and improvements performed at the Property, Lender shall
make such payments out of the Recurring Replacement Reserve Escrow Account.
     (b) In lieu of making deposits into the Recurring Replacement Reserve
Sub-Account, Borrower may deliver an Approved Letter of Credit to Lender in the
amount of the Required RRE Shortfall (as the same may be amended, replaced,
extended or drawn down upon pursuant to the provisions of this Section 5.08, the
“Delivered Letter of Credit”). The Delivered Letter of Credit shall be held in
accordance with this Section 5.08 and otherwise constitute security for the
payment of the Debt. On or prior to the thirtieth (30th) day prior to the
expiration of any Delivered Letter of Credit, Borrower shall provide Lender with
a replacement to such Delivered Letter of Credit which shall be an Approved
Letter of Credit, and otherwise in the same form and amount as the Delivered
Letter of Credit being replaced or such other form reasonably approved by
Lender. In the event (i) Borrower shall fail to provide Lender with a
replacement Delivered Letter of Credit on or prior to the thirtieth (30th) day
prior to the expiration of any previously existing Delivered Letter of Credit or
(ii) the long-term unsecured debt rating or the short-term unsecured debt rating
of the bank issuing the Delivered Letter of Credit shall be downgraded below
“AA-” (or its equivalent) or “A-1” (or its equivalent), respectively, withdrawn
or qualified by any Rating Agency and the letter of credit required to be
delivered hereunder is not replaced within thirty (30) days of receipt of notice
of such downgrading, withdrawal or qualification, Lender may draw on the
Delivered Letter of Credit, deposit all sums received in connection with such
draw into the Recurring Replacement Reserve Sub-Account, and disburse such sums
in accordance with Section 5.08 above. Provided no Event of Default shall have
occurred and is continuing,

50



--------------------------------------------------------------------------------



 



upon Lender’s receipt of a written request from Borrower together with such
other documentation as may be reasonably requested by Lender, Lender shall draw
on all or a portion of the Delivered Letter of Credit, deposit any sums received
in connection with such draw into the Recurring Replacement Reserve Sub-Account,
and apply such sums towards the reimbursement of Borrower for the cost of any
Recurring Replacement Expenditures in accordance with the provisions of
Section 5.08 hereof. Upon the occurrence of an Event of Default, Lender may draw
on the Delivered Letter of Credit and apply the sums received towards the
payment of Recurring Replacement Expenditures or towards payment of the Debt or
any other charges affecting all or any portion of the Property, as Lender in its
sole discretion may determine; provided, however, that no such application shall
be deemed to have been made by operation of law or otherwise until actually made
by Lender as herein provided. Provided that no Event of Default shall have
occurred and is continuing, Borrower may deliver to Lender Dollars in the amount
of any Delivered Letter of Credit and, upon receipt of such Dollars, Lender will
return to Borrower the Delivered Letter of Credit.
     (c) Provided that no Event of Default shall have occurred and is
continuing, all funds deposited into the Recurring Replacement Reserve Escrow
Account shall be held by Lender pursuant to the provisions of this Security
Instrument and shall be applied in payment of Recurring Replacement
Expenditures. Should an Event of Default occur, the sums on deposit in the
Recurring Replacement Reserve Sub-Account and the Recurring Replacement Reserve
Escrow Account may be applied by Lender in payment of any Recurring Replacement
Expenditures or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Cross-collateralized Properties, as Lender
in its sole discretion may determine; provided, however, that no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided.
     Section 5.09. Operation and Maintenance Expense Escrow Account. Borrower
hereby agrees to pay or cause to be paid all Operating Expenses and
extraordinary capital improvement costs with respect to the Property (without
regard to the amount of money then available in the Operation and Maintenance
Expense Sub-Account or the Operation and Maintenance Expense Escrow Account).
All funds allocated to the Operation and Maintenance Expense Escrow Account
shall be held by Lender pursuant to the provisions of this Security Instrument.
Any sums held in the Operation and Maintenance Expense Escrow Account shall be
disbursed to Borrower within five (5) Business Days of receipt by Lender from
Borrower of (a) a written request for such disbursement which shall indicate the
Operating Expenses (exclusive of Basic Carrying Costs and any management fees
payable to Borrower, or to any Affiliate of Borrower) and/or extraordinary
capital improvement costs approved in writing by Lender for which the requested
disbursement is to pay and (b) an Officer’s Certificate stating that no
Operating Expenses with respect to the Property are more than sixty (60) days
past due; provided, however, in the event that Borrower legitimately disputes
any invoice for an Operating Expense and/or extraordinary capital improvement
costs approved in writing by Lender, and (i) no Event of Default has occurred
and is continuing hereunder, (ii) Borrower shall have set aside adequate
reserves for the payment of such disputed sums together with all interest and
late fees thereon, (iii) Borrower has complied with all the requirements of this
Security Instrument relating thereto, and (iv) the contesting of such sums shall
not constitute a default under any other instrument, agreement, or document to
which Borrower is a party, then Borrower may, after certifying to Lender as to
items (i) through (iv) hereof, contest such invoice. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
necessary for the payment of the Operating Expenses and/or extraordinary capital
improvement costs approved in writing by Lender which are the subject of such
request. Borrower may request a disbursement from the Operation and Maintenance
Expense Escrow Account no more than one (1) time per calendar month. Should an
Event of Default occur and be continuing, the sums on deposit in the Operation
and Maintenance Expense Sub-Account or the Operation and Maintenance Expense
Escrow Account may be applied by Lender in payment of any Operating Expenses
and/or extraordinary capital improvement costs for the Cross-collateralized
Properties or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Property as Lender, in its sole discretion,
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.
     Section 5.10. Rate Cap Agreement. Borrower shall maintain the Rate Cap
Agreement at all times during the term of the Loan and pay all fees, charges and
expenses incurred in connection therewith. Borrower shall comply with all of its
obligations under the terms of the Rate Cap Agreement. All amounts paid by the
issuer of the Rate Cap Agreement (the “Counterparty”) to Borrower or Lender
shall be deposited immediately into the Central

51



--------------------------------------------------------------------------------



 



Account. Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Rate Cap Agreement in the event of a default
by the Counterparty. In the event that (a) the long-term unsecured debt
obligations of the Counterparty are downgraded by the Rating Agency below “A+”
or its equivalent or (b) the Counterparty shall default in any of its
obligations under the Rate Cap Agreement, Borrower shall, at the request of
Lender, promptly but in all events within five (5) Business Days, replace the
Rate Cap Agreement with an agreement having identical payment terms and maturity
as the Rate Cap Agreement and which is otherwise in form and substance
substantially similar to the Rate Cap Agreement and otherwise acceptable to
Lender with a cap provider, the long-term unsecured debt of which is rated at
least “AA-” (or its equivalent) by each Rating Agency, or which will allow each
Rating Agency to reaffirm their then current ratings of all rated certificates
issued in connection with the Securitization. In the event that Borrower fails
to maintain the Rate Cap Agreement as provided in this Section 5.10, Lender may
purchase the Rate Cap Agreement and the cost incurred by Lender in connection
therewith shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost is incurred until such cost is paid by
Borrower to Lender.
     Section 5.11. Curtailment Reserve Escrow Account. Funds deposited into the
Curtailment Reserve Escrow Account shall be held by Lender in the Curtailment
Reserve Escrow Account as additional security for the Loan until the Loan has
been paid in full. Provided that no Event of Default has occurred and is
continuing, and no O&M Operative Period has existed for three (3) consecutive
calendar months, Lender shall, upon written request from Borrower, release all
sums contained in the Curtailment Reserve Escrow Account and the Operation and
Maintenance Expense Escrow Account to Borrower. Should an Event of Default
occur, the sums on deposit in the Curtailment Reserve Sub-Account and the
Curtailment Reserve Escrow Account may be applied by Lender to the payment of
the Debt or other charges affecting all or any portion of the
Cross-collateralized Properties, as Lender, in its sole discretion, may
determine; provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
herein provided.
     Section 5.12. Performance of Engineering Work. (a) Borrower shall promptly
commence and diligently thereafter pursue to completion (without regard to the
amount of money then available in the Engineering Escrow Account) the Required
Engineering Work prior to the six (6) month anniversary of the Closing Date.
After Borrower completes an item of Required Engineering Work, Borrower may
submit to Lender an invoice therefor with lien waivers and a statement from the
Engineer, reasonably acceptable to Lender, indicating that the portion of the
Required Engineering Work in question has been completed substantially in
compliance with all Legal Requirements, and Lender shall, within twenty
(20) days thereafter, although in no event more frequently than once each month,
reimburse such amount to Borrower from the Engineering Escrow Account; provided,
however, that Borrower shall not be reimbursed more than the amount set forth on
Exhibit D hereto as the amount allocated to the portion of the Required
Engineering Work for which reimbursement is sought.
     (b) From and after the date all of the Required Engineering Work is
completed, Borrower may submit a written request, which request shall be
delivered together with final lien waivers and a statement from the Engineer, as
the case may be, reasonably acceptable to Lender, indicating that all of the
Required Engineering Work has been completed substantially in compliance with
all Legal Requirements, and Lender shall, within twenty (20) days thereafter,
disburse any balance of the Engineering Escrow Account to Borrower. Should an
Event of Default occur, the sums on deposit in the Engineering Escrow Account
may be applied by Lender in payment of any Required Engineering Work or may be
applied to the payment of the Debt or any other charges affecting all or any
portion of the Cross-collateralized Properties, as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.
     Section 5.13. Loss Proceeds. In the event of a casualty to the Property,
unless Lender elects, or is required pursuant to Article III hereof to make all
of the Insurance Proceeds available to Borrower for restoration, Lender and
Borrower shall cause all such Insurance Proceeds to be paid by the insurer
directly to the Central Account, whereupon Lender shall, after deducting
Lender’s costs of recovering and paying out such Insurance Proceeds, including
without limitation, reasonable attorneys’ fees, apply same to reduce the Debt in
accordance with the terms of the Note; provided, however, that if Lender elects,
or is deemed to have elected, to make the Insurance Proceeds available for
restoration, all Insurance Proceeds in respect of rent loss, business
interruption or similar

52



--------------------------------------------------------------------------------



 



coverage shall be maintained in the Central Account, to be applied by Lender in
the same manner as Rent received with respect to the operation of the Property;
provided, further, however, that in the event that the Insurance Proceeds with
respect to such rent loss, business interruption or similar insurance policy are
paid in a lump sum in advance, Lender shall hold such Insurance Proceeds in a
segregated interest-bearing escrow account, which shall be an Eligible Account,
shall estimate, in Lender’s reasonable discretion, the number of months required
for Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse from such bank account into the Central
Account each month during the performance of such restoration such monthly
installment of said Insurance Proceeds minus, if the sum which otherwise would
be required to be deposited into the Operation and Maintenance Expense
Sub-Account if a Default Management Period existed, which sum shall be remitted
by Lender to Manager to pay Operating Expenses. In the event that Insurance
Proceeds are to be applied toward restoration, Lender shall hold such funds in a
segregated bank account at the Bank, which shall be an Eligible Account, and
shall disburse same in accordance with the provisions of Section 3.04 hereof.
Unless Lender elects, or is required pursuant to Section 6.01 hereof to make all
of the Condemnation Proceeds available to Borrower for restoration, Lender and
Borrower shall cause all such Condemnation Proceeds to be paid to the Central
Account, whereupon Lender shall, after deducting Lender’s costs of recovering
and paying out such Condemnation Proceeds, including without limitation,
reasonable attorneys’ fees, apply same to reduce the Debt in accordance with the
terms of the Note; provided, however, that any Condemnation Proceeds received in
connection with a temporary Taking shall be maintained in the Central Account,
to be applied by Lender in the same manner as Rent received with respect to the
operation of the Property; provided, further, however, that in the event that
the Condemnation Proceeds of any such temporary Taking are paid in a lump sum in
advance, Lender shall hold such Condemnation Proceeds in a segregated
interest-bearing bank account, which shall be an Eligible Account, shall
estimate, in Lender’s reasonable discretion, the number of months that the
Property shall be affected by such temporary Taking, shall divide the aggregate
Condemnation Proceeds in connection with such temporary Taking by such number of
months, and shall disburse from such bank account into the Central Account each
month during the pendency of such temporary Taking such monthly installment of
said Condemnation Proceeds. In the event that Condemnation Proceeds are to be
applied toward restoration, Lender shall hold such funds in a segregated bank
account at the Bank, which shall be an Eligible Account, and shall disburse same
in accordance with the provisions of Section 3.04 hereof. If any Loss Proceeds
are received by Borrower, such Loss Proceeds shall be received in trust for
Lender, shall be segregated from other funds of Borrower, and shall be forthwith
paid into the Central Account, or paid to Lender to hold in a segregated bank
account at the Bank, in each case to be applied or disbursed in accordance with
the foregoing. Any Loss Proceeds made available to Borrower for restoration in
accordance herewith, to the extent not used by Borrower in connection with, or
to the extent they exceed the cost of, such restoration, shall be deposited into
the Central Account, whereupon Lender shall apply the same to reduce the Debt in
accordance with the terms of the Note.
     Section 5.14. Mez Payment Escrow Account. Provided that no Event of Default
has occurred and is continuing, on each Payment Date during which the Mez Loan
is outstanding, Lender shall transfer to the holder of the Mez Loan, as
identified in writing by a joint direction executed by Borrower and the holder
of the Mez Loan, an amount equal to the Mez Payment Amount. Should an Event of
Default occur, sums on deposit in the Mez Payment Escrow Account may be applied
by Lender to the payment of the Debt or any other charges affecting all or any
portion of the Cross-collateralized Properties, as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.
ARTICLE VI: CONDEMNATION
     Section 6.01. Condemnation. (a) Borrower shall notify Lender promptly of
the commencement or threat of any Taking of the Property or any portion thereof.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain the
proceeds of any such Taking and to make any compromise or settlement in
connection with such proceedings (subject to Borrower’s reasonable approval,
except after the occurrence of an Event of Default, in which event Borrower’s
approval shall not be required), subject to the provisions of this Security
Instrument; provided, however, that Borrower may participate in any such
proceedings and shall be authorized and entitled to compromise or settle any
such proceeding with respect to Condemnation Proceeds in an amount less than
five percent (5%) of the Allocated Loan Amount. Borrower shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any

53



--------------------------------------------------------------------------------



 



such proceeding promptly after request therefor by Lender. Except as set forth
above, Borrower shall not adjust, compromise, settle or enter into any agreement
with respect to such proceedings without the prior consent of Lender. All
Condemnation Proceeds are hereby assigned to and shall be paid to Lender. With
respect to Condemnation Proceeds in an amount in excess of five percent (5%) of
the Allocated Loan Amount, (subject to Borrower’s reasonable approval, except
after the occurrence of an Event of Default, in which event Borrower’s approval
shall not be required), Borrower hereby authorizes Lender to compromise, settle,
collect and receive such Condemnation Proceeds, and to give proper receipts and
acquittance therefor. Subject to the provisions of this Article VI, Lender may
apply such Condemnation Proceeds (less any cost to Lender of recovering and
paying out such proceeds, including, without limitation, reasonable attorneys’
fees and disbursements and costs allocable to inspecting any repair, restoration
or rebuilding work and the plans and specifications therefor) toward the payment
of the Debt or to allow such proceeds to be used for the Work.
          (b) “Substantial Taking” shall mean (i) a Taking of such portion of
the Property that would, in Lender’s reasonable discretion, leave remaining a
balance of the Property which would not under then current economic conditions,
applicable Development Laws and other applicable Legal Requirements, permit the
restoration of the Property so as to constitute a complete, rentable facility of
the same sort as existed prior to the Taking, having adequate ingress and egress
to the Property, capable of producing a projected Net Operating Income (as
reasonably determined by Lender) yielding a projected Debt Service Coverage
therefrom for the next two (2) years of not less than the Required Debt Service
Coverage, (ii) a Taking which occurs less than two (2) years prior to the
Maturity Date, (iii) a Taking which Lender is not reasonably satisfied could be
restored within twelve (12) months and at least six (6) months prior to the
Maturity Date or (iv) a Taking of more than fifteen percent (15%) of the
reasonably estimated fair market value of the Property.
          (c) In the case of a Substantial Taking, Condemnation Proceeds shall
be payable to Lender in reduction of the Debt but without any prepayment fee or
charge of any kind and, provided that no Event of Default exists, if Borrower
elects to apply any Condemnation Proceeds it may receive pursuant to this
Security Instrument to the payment of the Debt, Borrower may prepay the balance
of the Release Price with respect to the Property without any prepayment fee or
charge of any kind.
          (d) In the event of a Taking which is less than a Substantial Taking,
Borrower at its sole cost and expense (whether or not the award shall have been
received or shall be sufficient for restoration) shall proceed diligently to
restore, or cause the restoration of, the remaining Improvements not so taken,
to maintain a complete, rentable, self-contained fully operational facility of
the same sort as existed prior to the Taking in as good a condition as is
reasonably possible. In the event of such a Taking, Lender shall receive the
Condemnation Proceeds and shall pay over the same:
     (i) first, provided no Event of Default shall have occurred, to Borrower to
the extent of any portion of the award as may be necessary to pay the reasonable
cost of restoration of the Improvements remaining, and
     (ii) second, to Lender, in reduction of the Debt without any prepayment
premium or charge of any kind.
   If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.
          (e) In the event Lender is obligated to or elects to make Condemnation
Proceeds available for the restoration or rebuilding of the Property, such
proceeds shall be disbursed in the manner and subject to the conditions set
forth in Section 3.04(b) hereof. If, in accordance with this Article VI, any
Condemnation Proceeds are used to reduce the Debt, they shall be applied in
accordance with the provisions of the Note. Borrower shall promptly execute and
deliver all instruments requested by Lender for the purpose of confirming the
assignment of the Condemnation Proceeds to Lender. Application of all or any
part of the Condemnation Proceeds to the Debt shall be made in accordance with
the provisions of Sections 3.06 and 3.07 hereof. No application of the
Condemnation Proceeds to the reduction of the Debt shall have the effect of
releasing the lien of this Security

54



--------------------------------------------------------------------------------



 



Instrument until the remainder of the Debt has been paid in full. In the case of
any Taking, Lender, to the extent that Lender has not been reimbursed by
Borrower, shall be entitled, as a first priority out of any Condemnation
Proceeds, to reimbursement for all reasonable costs, fees and expenses
reasonably incurred in the determination and collection of any Condemnation
Proceeds. All Condemnation Proceeds deposited with Lender pursuant to this
Section, until expended or applied as provided herein, shall be held in
accordance with Section 3.04(b) hereof and shall constitute additional security
for the payment of the Debt and the payment and performance of Borrower’s
obligations, but Lender shall not be deemed a trustee or other fiduciary with
respect to its receipt of such Condemnation Proceeds or any part thereof. All
awards so deposited with Lender shall be held by Lender in an Eligible Account,
but Lender makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue on any such deposit and shall have no
liability in connection therewith. For purposes hereof, any reference to the
award shall be deemed to include interest, if any, which has accrued thereon.
ARTICLE VII: LEASES AND RENTS
     Section 7.01. Assignment. (a) Borrower does hereby bargain, sell, assign
and set over unto Lender, all of Borrower’s interest in the Leases and Rents.
The assignment of Leases and Rents in this Section 7.01 is an absolute,
unconditional and present assignment from Borrower to Lender and not an
assignment for security and the existence or exercise of Borrower’s revocable
license to collect Rent shall not operate to subordinate this assignment to any
subsequent assignment. The exercise by Lender of any of its rights or remedies
pursuant to this Section 7.01 shall not be deemed to make Lender a
mortgagee-in-possession. In addition to the provisions of this Article VII,
Borrower shall comply with all terms, provisions and conditions of the
Assignment.
     (b) So long as there shall exist and be continuing no Event of Default,
Borrower shall have a revocable license to take all actions with respect to all
Leases and Rents, present and future, including the right to collect and use the
Rents, subject to the terms of this Security Instrument and the Assignment.
     (c) In a separate instrument Borrower shall, as requested from time to time
by Lender, assign to Lender or its nominee by specific or general assignment,
any and all Leases, such assignments to be in form and content reasonably
acceptable to Lender, but subject to the provisions of Section 7.01(a) and
(b) hereof. Borrower agrees to deliver to Lender, within thirty (30) days after
Lender’s request, a true and complete copy of every Lease.
     (d) The rights of Lender contained in this Article VII, the Assignment or
any other assignment of any Lease shall not result in any obligation or
liability of Lender to Borrower or any lessee under a Lease or any party
claiming through any such lessee.
     (e) At any time during the continuance of an Event of Default, the license
granted hereinabove may be revoked by Lender, and Lender or a receiver appointed
in accordance with this Security Instrument may enter upon the Property, and
collect, retain and apply the Rents toward payment of the Debt in such priority
and proportions as Lender in its sole discretion shall deem proper.
     (f) In addition to the rights which Lender may have herein, during the
continuance of any Event of Default, Lender, at its option, may require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be used and occupied by Borrower and may require
Borrower to vacate and surrender possession of the Property to Lender or to such
receiver and, in default thereof, Borrower may be evicted by summary proceedings
or otherwise.
     Section 7.02. Management of Property. (a) Borrower shall manage the
Property or cause the Property to be managed in a manner which is consistent
with the Approved Manager Standard. All Space Leases shall provide for rental
rates comparable to then existing local market rates and terms and conditions
which constitute good and prudent business practice and are consistent with
prevailing market terms and conditions, and shall be arms-length transactions.
All Space Leases entered into after the date hereof shall provide that they are
subordinate to this Security Instrument and that the lessees thereunder attorn
to Lender. Borrower shall deliver copies of all Leases, amendments,
modifications and renewals thereof to Lender. All proposed Leases for the
Property shall be

55



--------------------------------------------------------------------------------



 



subject to the prior written approval of Lender, not to be unreasonably
withheld, conditioned or delayed, provided, however that Borrower may enter into
new leases with unrelated third parties without obtaining the prior consent of
Lender provided that: (i) the proposed leases conform with the requirements of
this Section 7.02; (ii) the proposed Space Lease is not a Major Space Lease and
the space to be leased pursuant to such proposed lease together with any space
leased or to be leased to an Affiliate of the tenant thereunder does not exceed
10,000 square feet; and (iii) the term of the proposed lease inclusive of all
extensions and renewals, does not exceed ten (10) years.
     (b) Borrower (i) shall or shall cause Operating Tenant to observe and
perform all of its material obligations under the Leases pursuant to applicable
Legal Requirements and shall not do or permit to be done anything to impair the
value of the Major Space Leases as security for the Debt; (ii) shall promptly
send copies to Lender of all notices of default which Borrower shall receive
under the Major Space Leases; (iii) shall, consistent with the Approved Manager
Standard, enforce all of the terms, covenants and conditions contained in the
Leases to be observed or performed; (iv) shall not collect any of the Rents
under the Major Space Leases more than one (1) month in advance (except that
Borrower may collect in advance such security deposits as are permitted pursuant
to applicable Legal Requirements and are commercially reasonable in the
prevailing market); (v) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents except as otherwise expressly permitted
pursuant to this Security Instrument; (vi) shall not cancel or terminate any of
the Leases or accept a surrender thereof in any manner inconsistent with the
Approved Manager Standard; (vii) shall not convey, transfer or suffer or permit
a conveyance or transfer of all or any part of the Premises or the Improvements
or of any interest therein so as to effect a merger of the estates and rights
of, or a termination or diminution of the obligations of, lessees thereunder;
(viii) shall not alter, modify or change the terms of any guaranty of any Major
Space Lease or cancel or terminate any such guaranty in a manner inconsistent
with the Approved Manager Standard; (ix) shall, in accordance with the Approved
Manager Standard, make all reasonable efforts to seek lessees for space as it
becomes vacant and enter into Leases in accordance with the terms hereof;
(x) shall not cancel or terminate or materially modify, alter or amend any Major
Space Lease or Property Agreement without Lender’s consent, which consent will
not be unreasonably withheld or delayed; and (xi) shall, without limitation to
any other provision hereof, execute and deliver at the request of Lender all
such further assurances, confirmations and assignments in connection with the
Property as are required herein and as Lender shall from time to time reasonably
require.
     (c) All security deposits shall be held in accordance with all Legal
Requirements. Following the occurrence and during the continuance of any Event
of Default, Borrower shall, upon Lender’s request, if permitted by applicable
Legal Requirements, turn over the security deposits (and any interest thereon)
to Lender to be held by Lender in accordance with the terms of the Leases and
all Legal Requirements.
     (d) If requested by Lender, Borrower shall furnish, or shall cause the
applicable lessee to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any lessee of the Property if,
in connection with a Securitization, Lender expects there to be, with respect to
such lessee or any group of affiliated lessees, a concentration within all of
the mortgage loans included or expected to be included, as applicable, in such
Securitization such that such lessee or group of affiliated lessees would
constitute a Significant Obligor; provided, however, that in the event the
related Space Lease does not require the related lessee to provide the foregoing
information, Borrower shall use commercially reasonable efforts to cause the
applicable lessee to furnish such information.
     (e) Borrower covenants and agrees with Lender that (i) the Property will be
managed at all times by an Approved Manager pursuant to the management agreement
approved by Lender (the “Management Agreement”), such approval not to be
unreasonably withheld or delayed, (ii) after Borrower has knowledge of a fifty
percent (50%) or more change in control of the ownership of Manager, Borrower
will promptly give Lender notice thereof (a “Manager Control Notice”) and
(iii) the Management Agreement may be terminated by Lender at any time (A) for
cause to the extent provided in the Management Agreement (including, but not
limited to, Manager’s gross negligence, misappropriation of funds, willful
misconduct or fraud) following the occurrence of an Event of Default of the type
set forth in Section 13.01(a) through (c), or (B) to the extent provided in the
Management Agreement, following the receipt of a Manager Control Notice and a
substitute Approved Manager shall be appointed by Borrower. Notwithstanding the
foregoing, transfers of publicly traded stock of Manager on a national stock
exchange or on the NASDAQ Stock Market in the normal course of business and not
in connection with a tender

56



--------------------------------------------------------------------------------



 



offer or sale of Manager or substantially all of the assets of Manager shall not
require the giving of a Manager Control Notice. Borrower may from time to time
appoint a successor manager to manage the Property, provided that any such
successor manager shall be an Approved Manager. Borrower further covenants and
agrees that Borrower shall require Manager (or any successor managers) to
maintain at all times during the term of the Loan worker’s compensation
insurance as required by Governmental Authorities.
     (f) Borrower shall not enter into any new or replacement Franchise
Agreement without obtaining the prior written consent of Lender, such consent
not to be unreasonably withheld, conditioned or delayed (provided that any
Franchise Agreement which is on a form in all material respects (including,
without limitation, all fees due thereunder) the same as the form of any
Franchise Agreement which is contained in the uniform franchise offering
circular for any Approved Franchisor shall be deemed an acceptable form), and
shall (i) pay or shall cause to be paid all sums required to be paid by Borrower
under any Franchise Agreement and Operating Lease, (ii) diligently perform and
observe all of the material terms, covenants and conditions of any Franchise
Agreement on the part of Borrower to be performed and observed to the end that
all things shall be done which are necessary to keep unimpaired the rights of
Borrower under any Franchise Agreement and Operating Lease, (iii) promptly
notify Lender of the giving of any notice to Borrower of any material default by
Borrower in the performance or observance of any of the terms, covenants or
conditions of and Franchise Agreement or Operating Lease on the part of Borrower
to be performed and observed and deliver to Lender a true copy of each such
notice, and (iv) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, report and estimate received by it
under the Franchise Agreement or the Management Agreement or the Operating
Lease. Borrower shall not, without the prior consent of the Lender, such consent
not to be unreasonably withheld, conditioned or delayed, surrender any Franchise
Agreement or Operating Lease or terminate or cancel any Franchise Agreement or
modify, change, supplement, alter or amend any Franchise Agreement or Operating
Lease, in any material respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Security Instrument, all the rights, privileges and prerogatives of Borrower to
surrender any Franchise Agreement or Operating Lease or to terminate, cancel,
modify, change, supplement, alter or amend any Franchise Agreement or Operating
Lease in any respect, and any such surrender of any Franchise Agreement or
termination, cancellation, modification, change, supplement, alteration or
amendment of any Franchise Agreement or Operating Lease without the prior
consent of Lender shall be void and of no force and effect, provided, however,
Borrower may terminate any Franchise Agreement if Borrower enters into a new
Franchise Agreement with an Approved Franchisor pursuant to a Franchise
Agreement which is reasonably acceptable to Lender. If Borrower shall default in
the performance or observance of any material term, covenant or condition of any
Franchise Agreement or Operating Lease on the part of Borrower to be performed
or observed, then, without limiting the generality of the other provisions of
this Security Instrument, and without waiving or releasing Borrower from any of
its obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all the terms, covenants and conditions of any Franchise
Agreement or Operating Lease on the part of Borrower to be performed or observed
to be promptly performed or observed on behalf of Borrower, to the end that the
rights of Borrower in, to and under any Franchise Agreement and Operating Lease
shall be kept unimpaired and free from default. Lender and any Person designated
by Lender shall have, and are hereby granted, the right to enter upon the
Property at any time and from time to time for the purpose of taking any such
action. If the franchisor under any Franchise Agreement or lessee under an
Operating Lease shall deliver to Lender a copy of any notice sent to Borrower of
default under any Franchise Agreement or Operating Lease, as applicable, such
notice shall constitute full protection to Lender for any action to be taken by
Lender in good faith, in reliance thereon. Borrower shall, from time to time,
use its best efforts to obtain from the franchisor or lessee under any Franchise
Agreement such certificates of estoppel with respect to compliance by Borrower
with the terms of any Franchise Agreement as may be requested by Lender.
Borrower shall exercise each individual option, if any, to extend or renew the
term of any Franchise Agreement within four (4) months of the last day upon
which any such option may be exercised, unless Lender consents to the
non-renewal of such Franchise Agreement in writing, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest,
provided, however, that Lender shall not exercise such power of attorney unless
and until Borrower fails to take the actions required herein.

57



--------------------------------------------------------------------------------



 



     (g) Intentionally Omitted.
     (h) Borrower shall fund and operate, or shall cause Manager to fund and
operate, the Property in a manner consistent with a hotel of the same type and
category as the Property and in compliance in all material respects with any
Franchise Agreement and Operating Lease.
     (i) Borrower shall maintain or cause Operating Tenant to cause Manager to
maintain Inventory in kind and amount sufficient to meet hotel industry
standards for hotels comparable to the hotel located at the Premises and at
levels sufficient for the operation of the hotel located at the Premises at
historic occupancy levels.
     (j) Borrower shall deliver to Lender all notices of default or termination
received by Borrower, Operating Tenant or Manager with respect to any licenses
and permits, contracts, Property Agreements or insurance policies within three
(3) Business Days of receipt of the same.
     (k) Borrower shall not permit any Equipment or other personal property to
be removed from the Property unless the removed item is consumed or sold in the
ordinary course of business, removed temporarily for maintenance and repair, or,
if removed permanently, replaced by an article of equivalent suitability and not
materially less value, owned by Borrower free and clear of any lien.
ARTICLE VIII: MAINTENANCE AND REPAIR
     Section 8.01. Maintenance and Repair of the Property; Alterations;
Replacement of Equipment. Borrower hereby covenants and agrees:
     (a) Borrower shall not (i) desert or abandon the Property, (ii) change the
use of the Property or cause or permit the use or occupancy of any part of the
Property to be discontinued if such discontinuance or use change would violate
any zoning or other law, ordinance or regulation; (iii) consent to or seek any
lowering of the zoning classification, or greater zoning restriction affecting
the Property; or (iv) take any steps whatsoever to convert the Property, or any
portion thereof, to a condominium or cooperative form of ownership.
     (b) Borrower shall, or shall cause Operating Tenant to, at its expense,
(i) take good care of the Property including grounds generally, and utility
systems and sidewalks, roads, alleys, and curbs therein, and shall keep the same
in good, safe and insurable condition and in compliance with all applicable
Legal Requirements, (ii) promptly make all necessary repairs to the Property,
above grade and below grade, interior and exterior, structural and
nonstructural, ordinary and extraordinary, unforeseen and foreseen, and maintain
the Property in a manner appropriate for the facility and (iii) not commit or
suffer to be committed any waste of the Property or do or suffer to be done
anything which will impair the value of the Property or increase in any respect
the risk of fire or other hazard to the Property. Borrower shall keep the
sidewalks, vaults, gutters and curbs comprising, or adjacent to, the Property,
clean and free from dirt, snow, ice, rubbish and obstructions. All repairs made
by Borrower shall be made with first-class materials, in a good and workmanlike
manner, shall be equal or better in quality and class to the original work and
shall comply with all applicable Legal Requirements and Insurance Requirements.
To the extent any of the above obligations are obligations of tenants under
Space Leases or other Persons under Property Agreements, Borrower may fulfill
its obligations hereunder by causing such tenants or other Persons, as the case
may be, to perform their obligations thereunder. As used herein, the terms
“repair” and “repairs” shall be deemed to include all necessary replacements.
     (c) Borrower shall not demolish, remove, construct, or, except as otherwise
expressly provided herein, restore, or alter the Property or any portion
thereof, nor consent to or permit any such demolition, removal, construction,
restoration, addition or alteration, which would diminish the value of the
Property without Lender’s prior written consent in each instance, which consent
shall not be unreasonably withheld or delayed.
     (d) Borrower represents and warrants to Lender that together with Equipment
owned by Operating Tenant and Manager (i) there are no fixtures, machinery,
apparatus, tools, equipment or articles of personal property attached or
appurtenant to, or located on, or used in connection with the management,
operation or maintenance of the Property, except for the Equipment and equipment
leased by Borrower and/or Operating Tenant and/or Manager

58



--------------------------------------------------------------------------------



 



for the management, operation or maintenance of the Property in accordance with
the Loan Documents; (ii) the Equipment and the leased equipment constitute all
of the fixtures, machinery, apparatus, tools, equipment and articles of personal
property necessary to the proper operation and maintenance of the Property; and
(iii) all of the Equipment is free and clear of all liens, except for the lien
of this Security Instrument and the Permitted Encumbrances. All right, title and
interest of Borrower in and to all extensions, improvements, betterments,
renewals and appurtenances to the Property hereafter acquired by, or released
to, Borrower or constructed, assembled or placed by Borrower in the Property,
and all changes and substitutions of the security constituted thereby, shall be
and, in each such case, without any further mortgage, encumbrance, conveyance,
assignment or other act by Lender or Borrower, shall become subject to the lien
and security interest of this Security Instrument as fully and completely, and
with the same effect, as though now owned by Borrower and specifically described
in this Security Instrument, but at any and all times Borrower shall execute and
deliver to Lender any documents Lender may reasonably deem necessary or
appropriate for the purpose of specifically subjecting the same to the lien and
security interest of this Security Instrument.
     (e) Notwithstanding the provisions of this Security Instrument to the
contrary, Borrower shall have the right, at any time and from time to time, to
remove and dispose of Equipment which may have become obsolete or unfit for use
or which is no longer useful in the management, operation or maintenance of the
Property. Borrower shall promptly replace any such Equipment so disposed of or
removed with other Equipment of equal value and utility, free of any security
interest or superior title, liens or claims; except that, if by reason of
technological or other developments, replacement of the Equipment so removed or
disposed of is not necessary or desirable for the proper management, operation
or maintenance of the Property, Borrower shall not be required to replace the
same. All such replacements or additional equipment shall be deemed to
constitute “Equipment” and shall be covered by the security interest herein
granted.
ARTICLE IX: TRANSFER OR ENCUMBRANCE OF THE PROPERTY
     Section 9.01. Other Encumbrances. Borrower shall not further encumber or
permit the further encumbrance in any manner (whether by grant of a pledge,
security interest or otherwise) of the Property or any part thereof or interest
therein, including, without limitation, of the Rents therefrom. In addition,
except for a Permitted Encumbrance, Borrower shall not further encumber and
shall not permit the further encumbrance in any manner (whether by grant of a
pledge, security interest or otherwise) of Borrower or any direct or indirect
interest in Borrower except as expressly permitted pursuant to this Security
Instrument.
     Section 9.02. No Transfer. Borrower acknowledges that Lender has examined
and relied on the expertise of Borrower and, if applicable, each General
Partner, in owning and operating properties such as the Property in agreeing to
make the Loan and will continue to rely on Borrower’s ownership of the Property
as a means of maintaining the value of the Property as security for repayment of
the Debt and Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property. Borrower shall not Transfer, other than
Permitted Transfers, nor permit any Transfer, other than Permitted Transfers,
without the prior written consent of Lender, which consent Lender may withhold
in its sole and absolute discretion. Lender shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Debt immediately due and payable upon a Transfer without
Lender’s consent. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer.
     Section 9.03. Due on Sale. Lender may declare the Debt immediately due and
payable upon any Transfer, other than Permitted Transfers, or further
encumbrance without Lender’s consent without regard to whether any impairment of
its security or any increased risk of default hereunder can be demonstrated.
This provision shall apply to every Transfer or further encumbrance of the
Property or any part thereof or interest in the Property or in Borrower
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer or further encumbrance of the Property or interest in
Borrower.

59



--------------------------------------------------------------------------------



 



ARTICLE X: CERTIFICATES
     Section 10.01. Estoppel Certificates. (a) After request by Lender,
Borrower, within fifteen (15) days and at its expense, will furnish Lender with
a statement, duly acknowledged and certified, setting forth (i) the amount of
the original principal amount of the Note, and the unpaid principal amount of
the Note, (ii) the rate of interest of the Note, (iii) the date payments of
interest and/or principal were last paid, (iv) any offsets or defenses to the
payment of the Debt that Borrower shall have knowledge of, and if any are
alleged, the nature thereof, (v) that the Note, this Security Instrument and the
other Loan Documents have not been modified or if modified, giving particulars
of such modification and (vi) that to Borrower’s best knowledge, there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default.
     (b) Within fifteen (15) days after written request by Borrower, Lender
shall furnish to Borrower a written statement confirming the amount of the Debt,
the maturity date of the Note and the date to which interest has been paid.
     (c) At Lender’s request Borrower shall use all reasonable efforts to obtain
estoppel certificates from tenants in form and substance reasonably acceptable
to Lender.
ARTICLE XI: NOTICES
     Section 11.01. Notices. Any notice, demand, statement, request or consent
made hereunder shall be in writing and delivered personally or sent to the party
to whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given (a) when delivered personally, (b) on the date of sending by telefax if
sent during normal business hours on a Business Day (otherwise on the next
Business Day) provided that any notice given by telefax is also given by at
least one other method provided herein, or (c) one (1) Business Day after being
deposited with Federal Express or such other nationally recognized delivery
service:

     
If to Lender:
  Wachovia Bank, National Association
 
  Commercial Real Estate Services
 
  8739 Research Drive URP 4
 
  NC 1075
 
  Charlotte, North Carolina 28262
 
  Loan Number: 502859548
 
  Attention: Portfolio Management
 
  Fax No.: (704) 715-0036
 
   
with a copy to:
  Proskauer Rose llp
 
  1585 Broadway
 
  New York, New York 10036
 
  Attn: David J. Weinberger, Esq.
 
  Fax No.: (212) 969-2900
 
   
If to Borrower:
  c/o Ashford Hospitality Trust, Inc.
 
  14185 Dallas Parkway, Suite 1100
 
  Dallas, Texas 75254-4308
 
  Attn: David Brooks
 
  Facsimile: (972) 778-9270
 
  E-mail: dbrooks@ahreit.com

60



--------------------------------------------------------------------------------



 



     
with a copy to:
  Akin Gump Strauss Hauer & Feld LLP
 
  590 Madison Avenue
 
  New York, New York 10022-2524
 
  Attn: Peter Miller, Esq.
 
  Facsimile: (212) 872-1002
 
  E-mail: pamiller@akingump.com,

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.
ARTICLE XII: INDEMNIFICATION
     Section 12.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender and its
successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Borrower to perform or
comply with any of the terms of this Security Instrument or the Assignment;
(e) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (f) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Property or any
part thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien or claim arising on or
against the Property or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Security Instrument, the Note
or any of the other Loan Documents; (j) a Default under Sections 2.02(f),
2.02(g), 2.02(k), 2.02(t) or 2.02(w) hereof, (k) the failure of any Person to
file timely with the Internal Revenue Service an accurate Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with the Loan, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the Loan;
(l) the claims of any lessee or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any Lease or (m) the failure to
pay any insurance premiums. Notwithstanding the foregoing provisions of this
Section 12.01 to the contrary, Borrower shall have no obligation to indemnify
the Indemnified Parties pursuant to this Section 12.01 for liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
relative to the foregoing which result from Lender’s, and its successors’ or
assigns’, willful misconduct or gross negligence or with respect to matters
which first occur after Lender has taken title to the Property through a
foreclosure or delivery of a deed in lieu thereof. Any amounts payable to Lender
by reason of the application of this Section 12.01 shall constitute a part of
the Debt secured by this Security Instrument and the other Loan Documents and
shall become immediately due and payable and shall bear interest at the Default
Rate from the date the liability, obligation, claim, cost or expense is
sustained by Lender, as applicable, until paid. The provisions of this
Section 12.01 shall survive the termination of this Security Instrument whether
by repayment of the Debt, foreclosure or delivery of a deed in lieu thereof,
assignment or otherwise. In case any action, suit or proceeding is brought
against any of the Indemnified Parties by reason of any occurrence of the type
set forth in (a) through (m) above, Borrower shall, at Borrower’s expense,
resist and defend such action, suit or proceeding or will cause the same to be
resisted and defended by counsel at Borrower’s expense for the insurer of the
liability or by counsel designated by Borrower (unless reasonably disapproved by
Lender promptly after Lender has been notified of such counsel); provided,

61



--------------------------------------------------------------------------------



 



however, that nothing herein shall compromise the right of Lender (or any other
Indemnified Party) to appoint its own counsel at Borrower’s expense for its
defense with respect to any action which, in the reasonable opinion of Lender or
such other Indemnified Party, as applicable, presents a conflict or potential
conflict between Lender or such other Indemnified Party that would make such
separate representation advisable. Any Indemnified Party will give Borrower
prompt notice after such Indemnified Party obtains actual knowledge of any
potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.
Notwithstanding the foregoing, so long as no Default has occurred and is
continuing and Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner, in
order to obtain the benefit of this Section 12.01 with respect to such action,
suit or proceeding, Lender and the Indemnified Parties agree that they shall not
settle such action, suit or proceeding without obtaining Borrower’s consent
which Borrower agrees not to unreasonably withhold, condition or delay;
provided, however, (x) if Borrower is not diligently defending such action, suit
or proceeding in a prudent and commercially reasonable manner as provided above
and Lender has provided Borrower with thirty (30) days’ prior written notice, or
shorter period if mandated by the requirements of the applicable law, and
Borrower has failed to correct such failure, or (y) failure to settle could, in
Lender’s reasonable judgment, expose Lender to criminal liability, Lender may
settle such action, suit or proceeding without the consent of Borrower and be
entitled to the benefits of this Section 12.01 with respect to the settlement of
such action, suit or proceeding.
ARTICLE XIII: DEFAULTS
     Section 13.01. Events of Default. The Debt shall become immediately due at
the option of Lender upon any one or more of the following events (“Event of
Default”):
     (a) if the final payment or prepayment premium, if any, due under the Note
shall not be paid on Maturity;
     (b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder; provided, that the failure of
any such amount to be paid when due shall not be an Event of Default if adequate
funds were on deposit in the relevant Sub-Account (or would have been on deposit
therein if Lender had timely allocated such funds thereto from the Central
Account and/or the Collection Account in accordance with the provisions of
Article V hereof);
     (c) if payment of any sum (other than the sums described in (a) above or
(b) above) required to be paid pursuant to the Note, this Security Instrument or
any other Loan Document shall not be paid within five (5) Business Days after
Lender delivers written notice to Borrower that same is due and payable
thereunder or hereunder;
     (d) if Borrower, Operating Tenant, Guarantor or, if Borrower, Operating
Tenant or Guarantor is a partnership, any general partner of Borrower, Operating
Tenant or Guarantor, or, if Borrower, Operating Tenant or Guarantor is a limited
liability company, any managing member of Borrower, Operating Tenant or
Guarantor, shall institute or cause to be instituted any proceeding for the
termination or dissolution of Borrower, Operating Tenant, Guarantor or any such
general partner or member;
     (e) if (i) Borrower fails to deliver to Lender the original insurance
policies or certificates as herein provided (provided, however, that if the
insurance policies required by this Security Instrument are maintained in full
force and effect, then Borrower shall have five (5) Business Days after notice
from Lender of Borrower’s failure to deliver the original policies or
certificates (whichever has not been delivered as required) to deliver same to
Lender before such failure becomes an Event of Default) or (ii) if the insurance
policies required hereunder are not kept in full force and effect as herein
provided (no notice or cure period applies to this item (ii));

62



--------------------------------------------------------------------------------



 



     (f) if Borrower or Guarantor attempts to assign its rights under this
Security Instrument or any other Loan Document or any interest herein or
therein, or if any Transfer occurs other than in accordance with the provisions
hereof;
     (g) if any representation or warranty of Borrower or Guarantor made herein
or in any other Loan Document or in any certificate, report, financial statement
or other instrument or agreement furnished to Lender shall prove false or
misleading in any material respect as of the date made; provided, however, that
if such representation or warranty which was false or misleading in any material
respect is, by its nature, curable and is not reasonably likely to have a
Material Adverse Effect, and such representation or warranty was not, to the
best of Borrower’s knowledge, false or misleading in any material respect when
made, then the same shall not constitute an Event of Default unless Borrower has
not cured the same within five (5) Business Days after receipt by Borrower of
notice from Lender in writing of such breach;
     (h) if Borrower, Operating Tenant, Guarantor or any general partner of
Borrower, Operating Tenant or Guarantor shall make an assignment for the benefit
of creditors or shall admit in writing its inability to pay its debts generally
as they become due;
     (i) if a receiver, liquidator or trustee of Borrower, Operating Tenant,
Guarantor or any general partner of Borrower, Operating Tenant or Guarantor
shall be appointed or if Borrower, Operating Tenant, Guarantor or their
respective general partners shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in, by Borrower, Operating Tenant,
Guarantor or their respective general partners or if any proceeding for the
dissolution or liquidation of Borrower, Operating Tenant, Guarantor or their
respective general partners shall be instituted; however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Operating Tenant, Guarantor or their respective general partners, as
applicable, upon the same not being discharged, stayed or dismissed within
ninety (90) days or if Borrower, Operating Tenant, Guarantor or their respective
general partners shall generally not be paying its debts as they become due;
     (j) if Borrower shall be in default beyond any notice or grace period, if
any, under any other mortgage or deed of trust or security agreement covering
any part of the Property without regard to its priority relative to this
Security Instrument; provided, however, this provision shall not be deemed a
waiver of the provisions of Article IX prohibiting further encumbrances
affecting the Property or any other provision of this Security Instrument;
     (k) if the Property becomes subject (i) to any lien which is superior to
the lien of this Security Instrument, other than a lien for real estate taxes
and assessments not due and payable, or (ii) to any mechanic’s, materialman’s or
other lien which is or is asserted to be superior to the lien of this Security
Instrument, and such lien shall remain undischarged (by payment, bonding, or
otherwise) for fifteen (15) days unless contested in accordance with the terms
hereof;
     (l) if Borrower discontinues the operation of the Property or any material
part thereof for reasons other than repair or restoration arising from a
casualty or condemnation or any renovation project for ten (10) days or more;
     (m) except as permitted in this Security Instrument, any material
alteration, demolition or removal of any of the Improvements without the prior
consent of Lender;
     (n) if Borrower consummates a transaction which would cause this Security
Instrument or Lender’s rights under this Security Instrument, the Note or any
other Loan Document to constitute a non-exempt prohibited transaction under
ERISA or result in a violation of a state statute regulating government plans
subjecting Lender to liability for a violation of ERISA or a state statute;

63



--------------------------------------------------------------------------------



 



     (o) if a default by Borrower beyond applicable notice and grace periods, if
any, occurs under the Franchise Agreement or Operating Lease, or if the
Franchise Agreement or Operating Lease is terminated, or if, without Lender’s
prior written consent, there is a material change to the Franchise Agreement or
Operating Lease unless, with respect to any default under or termination of the
Franchise Agreement, Borrower enters into a replacement Franchise Agreement
within thirty (30) days of the termination or receipt of notice of any such
default, as applicable, in accordance with the terms hereof;
     (p) if an Event of Default shall occur and be continuing under any of the
other Cross-collateralized Mortgages;
     (q) if Borrower is a tenancy-in-common, if any TIC brings a partition
action without first offering its interest to the other TICs or if, upon the
making of such offer, one or more of the TICs does not purchase the
tenant-in-common interest of the TIC which desires to bring a partition action;
     (r) if Borrower is a tenancy-in-common, if the TIC Agreement is modified
without the prior written consent of Lender or if the Person appointed in the
TIC Agreement as manager is replaced or removed without obtaining the prior
written consent of Lender; or
     (s) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (r) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional ninety (90) days if Borrower is diligently
and continuously effectuating a cure of a curable non-monetary default, other
than as set forth in (a) through (r) above.
     Section 13.02. Remedies. (a) Upon the occurrence and during the continuance
of any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against Borrower or any one or more of the
Cross-collateralized Borrowers and in and to the Property or any one or more of
the Cross-collateralized Properties including, but not limited to, the following
actions, each of which may be pursued singly, concurrently or otherwise, at such
time and in such order as Lender may determine, in its sole discretion, without
impairing or otherwise affecting any other rights and remedies of Lender
hereunder, at law or in equity: (i) declare all or any portion of the unpaid
Debt to be immediately due and payable; provided, however, that upon the
occurrence of any of the events specified in Section 13.01(i), the entire Debt
will be immediately due and payable without notice or demand or any other
declaration of the amounts due and payable; or (ii) bring an action to foreclose
this Security Instrument and without applying for a receiver for the Rents, but
subject to the rights of the tenants under the Leases, enter into or upon the
Property or any part thereof, either personally or by its agents, nominees or
attorneys, and dispossess Borrower and its agents and servants therefrom, and
thereupon Lender may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat, (B) make alterations, additions, renewals,
replacements and improvements to or on the Property or any part thereof,
(C) exercise all rights and powers of Borrower with respect to the Property or
any part thereof, whether in the name of Borrower or otherwise, including,
without limitation, the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive all earnings,
revenues, rents, issues, profits and other income of the Property and every part
thereof, and (D) apply the receipts from the Property or any part thereof to the
payment of the Debt, after deducting therefrom all expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) reasonably incurred in
connection with the aforesaid operations and all amounts necessary to pay the
Impositions, insurance and other charges in connection with the Property or any
part thereof, as well as just and reasonable compensation for the services of
Lender’s third-party agents; or (iii) have an appraisal or other valuation of
the Property or any part thereof performed by an Appraiser (and Borrower
covenants and agrees it shall cooperate in causing any such valuation or
appraisal to be performed) and any cost or expense incurred by Lender in
connection therewith shall constitute a portion of the Debt and be secured by
this Security Instrument and shall be immediately due and payable to Lender with
interest, at the Default Rate, until the date of receipt by Lender; or (iv) sell
the Property or institute proceedings for the complete foreclosure of this
Security Instrument, or take such other

64



--------------------------------------------------------------------------------



 



action as may be allowed pursuant to Legal Requirements, at law or in equity,
for the enforcement of this Security Instrument in which case the Property or
any part thereof may be sold for cash or credit in one or more parcels; or
(v) with or without entry, and to the extent permitted and pursuant to the
procedures provided by applicable Legal Requirements, institute proceedings for
the partial foreclosure of this Security Instrument, or take such other action
as may be allowed pursuant to Legal Requirements, at law or in equity, for the
enforcement of this Security Instrument for the portion of the Debt then due and
payable, subject to the lien of this Security Instrument continuing unimpaired
and without loss of priority so as to secure the balance of the Debt not then
due; or (vi) sell the Property or any part thereof and any or all estate, claim,
demand, right, title and interest of Borrower therein and rights of redemption
thereof, pursuant to power of sale or otherwise, at one or more sales, in whole
or in parcels, in any order or manner, at such time and place, upon such terms
and after such notice thereof as may be required or permitted by law, at the
discretion of Lender, and in the event of a sale, by foreclosure or otherwise,
of less than all of the Property, this Security Instrument shall continue as a
lien on the remaining portion of the Property; or (vii) institute an action,
suit or proceeding in equity for the specific performance of any covenant,
condition or agreement contained in the Loan Documents, or any of them; or
(viii) recover judgment on the Note or any guaranty either before, during or
after (or in lieu of) any proceedings for the enforcement of this Security
Instrument; or (ix) apply, ex parte, for the appointment of a custodian,
trustee, receiver, keeper, liquidator or conservator of the Property or any part
thereof, irrespective of the adequacy of the security for the Debt and without
regard to the solvency of Borrower or of any Person liable for the payment of
the Debt, to which appointment Borrower does hereby consent and such receiver or
other official shall have all rights and powers permitted by applicable law and
such other rights and powers as the court making such appointment may confer,
but the appointment of such receiver or other official shall not impair or in
any manner prejudice the rights of Lender to receive the Rent with respect to
any of the Property pursuant to this Security Instrument or the Assignment; or
(x) require, at Lender’s option, Borrower to pay monthly in advance to Lender,
or any receiver appointed to collect the Rents, the fair and reasonable rental
value for the use and occupation of any portion of the Property occupied by
Borrower and may require Borrower to vacate and surrender possession to Lender
of the Property or to such receiver and Borrower may be evicted by summary
proceedings or otherwise; or (xi) without notice to Borrower (A) apply all or
any portion of the cash collateral in any Sub-Account and Escrow Account,
including any interest and/or earnings therein, to carry out the obligations of
Borrower under this Security Instrument and the other Loan Documents, to protect
and preserve the Property and for any other purpose permitted under this
Security Instrument and the other Loan Documents and/or (B) have all or any
portion of such cash collateral immediately paid to Lender to be applied against
the Debt in the order and priority set forth in the Note; or (xii) pursue any or
all such other rights or remedies as Lender may have under applicable law or in
equity; provided, however, that the provisions of this Section 13.02(a) shall
not be construed to extend or modify any of the notice requirements or grace
periods provided for hereunder or under any of the other Loan Documents.
Borrower hereby waives, to the fullest extent permitted by Legal Requirements,
any defense Borrower might otherwise raise or have by the failure to make any
tenants parties defendant to a foreclosure proceeding and to foreclose their
rights in any proceeding instituted by Lender.
     (b) Any time after an Event of Default Lender shall have the power to sell
the Property or any part thereof at public auction, in such manner, at such time
and place, upon such terms and conditions, and upon such public notice as Lender
may deem best for the interest of Lender, or as may be required or permitted by
applicable law, consisting of advertisement in a newspaper of general
circulation in the jurisdiction and for such period as applicable law may
require and at such other times and by such other methods, if any, as may be
required by law to convey the Property in fee simple by Lender’s deed with
special warranty of title to and at the cost of the purchaser, who shall not be
liable to see to the application of the purchase money. The proceeds or avails
of any sale made under or by virtue of this Section 13.02, together with any
other sums which then may be held by Lender under this Security Instrument,
whether under the provisions of this Section 13.02 or otherwise, shall be
applied as follows:
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s legal counsel as
applicable, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances reasonably made or incurred by Lender
under this Security Instrument, together with interest as provided herein on all
such advances made by Lender, and all Impositions, except any Impositions or
other charges subject to which the Property shall have been sold;

65



--------------------------------------------------------------------------------



 



Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;
Third: To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and
Fourth: The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.
Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.
     (c) Lender may adjourn from time to time any sale by it to be made under or
by virtue of this Security Instrument by announcement at the time and place
appointed for such sale or for such adjourned sale or sales and, except as
otherwise provided by any applicable provision of Legal Requirements, Lender,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.
     (d) Upon the completion of any sale or sales made by Lender under or by
virtue of this Section 13.02, Lender, or any officer of any court empowered to
do so, shall execute and deliver to the accepted purchaser or purchasers a good
and sufficient instrument, or good and sufficient instruments, granting,
conveying, assigning and transferring all estate, right, title and interest in
and to the property and rights sold. Lender is hereby irrevocably appointed the
true and lawful attorney-in-fact of Borrower (coupled with an interest), in its
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the property and rights so sold and for that purpose Lender may
execute all necessary instruments of conveyance, assignment, transfer and
delivery, and may substitute one or more Persons with like power, Borrower
hereby ratifying and confirming all that its said attorney-in-fact or such
substitute or substitutes shall lawfully do by virtue hereof. Nevertheless,
Borrower, if so requested by Lender, shall ratify and confirm any such sale or
sales by executing and delivering to Lender, or to such purchaser or purchasers
all such instruments as may be advisable, in the sole judgement of Lender, for
such purpose, and as may be designated in such request. Any such sale or sales
made under or by virtue of this Section 13.02, whether made under the power of
sale herein granted or under or by virtue of judicial proceedings or a judgment
or decree of foreclosure and sale, shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Borrower in and to the property and rights so sold, and shall, to the
fullest extent permitted under Legal Requirements, be a perpetual bar, both at
law and in equity against Borrower and against any and all Persons claiming or
who may claim the same, or any part thereof, from, through or under Borrower.
     (e) In the event of any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), the
entire Debt immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.
     (f) Upon any sale made under or by virtue of this Section 13.02 (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale), Lender may bid for
and acquire the Property or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the Debt the net
sales price after deducting therefrom the expenses of the sale and the costs of
the action.
     (g) No recovery of any judgment by Lender and no levy of an execution under
any judgment upon the Property or any part thereof or upon any other property of
Borrower shall release the lien of this Security Instrument upon the Property or
any part thereof, or any liens, rights, powers or remedies of Lender hereunder,
but such liens, rights, powers and remedies of Lender shall continue unimpaired
until all amounts due under the Note, this Security Instrument and the other
Loan Documents are paid in full.

66



--------------------------------------------------------------------------------



 



     (h) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Security Instrument which requires any consent, approval,
registration, qualification, or authorization of any Governmental Authority,
Borrower agrees to execute and deliver, or will cause the execution and delivery
of, all applications, certificates, instruments, assignments and other documents
and papers that Lender or any purchaser of the Property may be required to
obtain for such governmental consent, approval, registration, qualification, or
authorization and Lender is hereby irrevocably appointed the true and lawful
attorney-in-fact of Borrower (coupled with an interest), in its name and stead,
to execute all such applications, certificates, instruments, assignments and
other documents and papers.
     Section 13.03. Payment of Debt After Default. If, following the occurrence
of any Event of Default, Borrower shall tender payment of an amount sufficient
to satisfy the Debt in whole or in part at any time prior to a foreclosure sale
of the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Borrower shall, in addition to the entire Debt, also pay to Lender a sum equal
to interest which would have accrued on the principal balance of the Note at an
interest rate equal to the LIBOR Margin for the Note plus the greater of (x) the
then current LIBOR Rate and (y) the then current average yield for “This Week”
as published by the Federal Reserve Board during the most recent full week
preceding the date on which Borrower tenders such payment in Federal Reserve
Statistical Release H.15 (519) for instruments having a ten (10) year maturity,
from the date of such tender to the earlier of (a) the Maturity Date or (b) the
first day of the period during which prepayment of the principal balance of the
Note would have been permitted together with a prepayment consideration equal to
the prepayment consideration which would have been payable as of the first day
of the period during which prepayment would have been permitted. If at the time
of such tender, prepayment of the principal balance of the Note is permitted,
such tender by Borrower shall be deemed to be a voluntary prepayment of the
principal balance of the Note and Borrower shall, in addition to the entire
Debt, also pay to Lender the applicable prepayment consideration specified in
the Note and this Security Instrument. Notwithstanding the foregoing, Lender
acknowledges that the Loan may be prepaid at any time in accordance with the
terms of Section 15.01 hereof.
     Section 13.04. Possession of the Property. Upon the occurrence of any Event
of Default and the acceleration of the Debt or any portion thereof, Borrower, if
an occupant of the Property or any part thereof, upon demand of Lender, shall
immediately surrender possession of the Property (or the portion thereof so
occupied) to Lender, and if Borrower is permitted to remain in possession, the
possession shall be as a month-to-month tenant of Lender and, on demand,
Borrower shall pay to Lender monthly, in advance, a reasonable rental for the
space so occupied and in default thereof Borrower may be dispossessed. The
covenants herein contained may be enforced by a receiver of the Property or any
part thereof. Nothing in this Section 13.04 shall be deemed to be a waiver of
the provisions of this Security Instrument making the Transfer of the Property
or any part thereof without Lender’s prior written consent an Event of Default.
     Section 13.05. Interest After Default. If any amount due under the Note,
this Security Instrument or any of the other Loan Documents is not paid within
any applicable notice and grace period after same is due, whether such date is
the stated due date, any accelerated due date or any other date or at any other
time specified under any of the terms hereof or thereof, then, in such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the earlier of the cure of all Events of
Default or the payment of the entire amount due to Lender, whether or not any
action shall have been taken or proceeding commenced to recover the same or to
foreclose this Security Instrument. All unpaid and accrued interest shall be
secured by this Security Instrument as part of the Debt. Nothing in this
Section 13.05 or in any other provision of this Security Instrument shall
constitute an extension of the time for payment of the Debt.
     Section 13.06. Borrower’s Actions After Default. After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Borrower will
(a) after receipt of notice of the institution of any such action, waive the
issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver

67



--------------------------------------------------------------------------------



 



or receivers of the Property or any part thereof and of all the earnings,
revenues, rents, issues, profits and income thereof.
     Section 13.07. Control by Lender After Default. Notwithstanding the
appointment of any custodian, receiver, liquidator or trustee of Borrower, or of
any of its property, or of the Property or any part thereof, to the extent
permitted by Legal Requirements, Lender shall be entitled to obtain possession
and control of all property now and hereafter covered by this Security
Instrument and the Assignment in accordance with the terms hereof.
     Section 13.08. Right to Cure Defaults. (a) Upon the occurrence of any Event
of Default, Lender or its agents may, but without any obligation to do so and
without notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, make or do the same in such manner and to such extent as
Lender may deem necessary to protect the security hereof. Lender and its agents
are authorized to enter upon the Property or any part thereof for such purposes,
or appear in, defend, or bring any action or proceedings to protect Lender’s
interest in the Property or any part thereof or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 13.08, shall constitute a portion of the Debt and shall
be immediately due and payable to Lender upon demand. All such costs and
expenses incurred by Lender or its agents in remedying such Event of Default or
in appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period from the date so demanded to the
date of payment to Lender. All such costs and expenses incurred by Lender or its
agents together with interest thereon calculated at the above rate shall be
deemed to constitute a portion of the Debt and be secured by this Security
Instrument.
     (b) If Lender makes any payment or advance that Lender is authorized by
this Security Instrument to make in the place and stead of Borrower (i) relating
to the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim or charge, Lender will be the sole judge of
the legality or validity of same; or (iii) relating to any other purpose
authorized by this Security Instrument but not enumerated in this Section 13.08,
Lender may do so whenever, in its judgment and discretion, the payment or
advance seems necessary or desirable to protect the Property and the full
security interest intended to be created by this Security Instrument. In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. The
payments and the advances made by Lender pursuant to this Section 13.08 and the
cost and expenses of said title report will be due and payable by Borrower on
demand, together with interest at the Default Rate, and will be secured by this
Security Instrument.
     Section 13.09. Late Payment Charge. If any portion of the Debt (other than
the principal portion of the Debt due on Maturity) is not paid in full on or
before the day on which it is due and payable hereunder, Borrower shall pay to
Lender an amount equal to five percent (5%) of such unpaid portion of the Debt
(“Late Charge”) to defray the expense incurred by Lender in handling and
processing such delinquent payment, and such amount shall constitute a part of
the Debt.
     Section 13.10. Recovery of Sums Required to Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due and payable hereunder
(after the expiration of any grace period or the giving of any notice herein
provided, if any), without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.
     Section 13.11. Marshalling and Other Matters. Borrower hereby waives, to
the fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Nothing herein or in any other Loan Document shall be construed as
requiring Lender to resort to any particular Cross-collateralized Property for
the satisfaction of

68



--------------------------------------------------------------------------------



 



the Debt in preference or priority to any other Cross-collateralized Property
but Lender may seek satisfaction out of all the Cross-collateralized Properties
or any part thereof in its absolute discretion. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Borrower, whether
equitable or statutory and on behalf of each and every Person acquiring any
interest in or title to the Property or any part thereof subsequent to the date
of this Security Instrument and on behalf of all Persons to the fullest extent
permitted by applicable law.
     Section 13.12. Tax Reduction Proceedings. After an Event of Default,
Borrower shall be deemed to have appointed Lender as its attorney-in-fact to
seek a reduction or reductions in the assessed valuation of the Property for
real property tax purposes or for any other purpose and to prosecute any action
or proceeding in connection therewith. This power, being coupled with an
interest, shall be irrevocable for so long as any part of the Debt remains
unpaid and any Event of Default shall be continuing.
     Section 13.13. General Provisions Regarding Remedies.
     (a) Right to Terminate Proceedings. Lender may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided in Section 13.02 at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender.
     (b) No Waiver or Release. The failure of Lender to exercise any right,
remedy or option provided in the Loan Documents shall not be deemed a waiver of
such right, remedy or option or of any covenant or obligation contained in the
Loan Documents. No acceptance by Lender of any payment after the occurrence of
an Event of Default and no payment by Lender of any payment or obligation for
which Borrower is liable hereunder shall be deemed to waive or cure any Event of
Default. No sale of all or any portion of the Property, no forbearance on the
part of Lender, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Lender to Borrower or any
other Person, shall operate to release or in any manner affect the interest of
Lender in the Property or the liability of Borrower to pay the Debt. No waiver
by Lender shall be effective unless it is in writing and then only to the extent
specifically stated.
     (c) No Impairment; No Releases. The interests and rights of Lender under
the Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Property or any
portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.
     (d) Effect on Judgment. No recovery of any judgment by Lender and no levy
of an execution under any judgment upon any Property or any portion thereof
shall affect in any manner or to any extent the lien of the other
Cross-collateralized Mortgages upon the remaining Cross-collateralized
Properties or any portion thereof, or any rights, powers or remedies of Lender
hereunder or thereunder. Such lien, rights, powers and remedies of Lender shall
continue unimpaired as before.
ARTICLE XIV: COMPLIANCE WITH REQUIREMENTS
     Section 14.01. Compliance with Legal Requirements. (a) Borrower shall
promptly comply with all present and future Legal Requirements, foreseen and
unforeseen, ordinary and extraordinary, whether requiring structural or
nonstructural repairs or alterations including, without limitation, all zoning,
subdivision, building, safety and environmental protection, land use and
development Legal Requirements, all Legal Requirements which may be applicable
to the curbs adjoining the Property or to the use or manner of use thereof, and
all rent control, rent stabilization and all other similar Legal Requirements
relating to rents charged and/or collected in connection with the Leases.
Borrower represents and warrants that the Property is in compliance in all
respects with all Legal Requirements as of the date hereof, no notes or notices
of violations of any Legal Requirements have been entered or received by
Borrower and there is no basis for the entering of such notes or notices.

69



--------------------------------------------------------------------------------



 



     (b) Borrower shall have the right to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender, the validity or application of any Legal Requirement and to suspend
compliance therewith if permitted under applicable Legal Requirements, provided
(i) failure to comply therewith may not subject Lender to any civil or criminal
liability, (ii) prior to and during such contest, Borrower shall furnish to
Lender security reasonably satisfactory to Lender, in its reasonable discretion,
against loss or injury by reason of such contest or non-compliance with such
Legal Requirement, (iii) no Event of Default shall exist during such proceedings
and such contest shall not otherwise violate any of the provisions of any of the
Loan Documents, (iv) such contest shall not (unless Borrower shall comply with
the provisions of clause (ii) of this Section 14.01(b)) subject the Property to
any lien or encumbrance the enforcement of which is not suspended or otherwise
affect the priority of the lien of this Security Instrument; (v) such contest
shall not affect the ownership, use or occupancy of the Property; (vi) the
Property or any part thereof or any interest therein shall not be in any
immediate danger of being sold, forfeited or lost by reason of such contest by
Borrower; (vii) Borrower shall give Lender prompt notice of the commencement of
such proceedings and, upon request by Lender, notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) — (vi) of this Section 14.01(b); and (viii) upon a
final determination of such proceeding, Borrower shall take all steps necessary
to comply with any requirements arising therefrom.
     (c) Borrower shall at all times comply with all applicable Legal
Requirements with respect to the construction, use and maintenance of any vaults
adjacent to the Property. If by reason of the failure to pay taxes, assessments,
charges, permit fees, franchise taxes or levies of any kind or nature, the
continued use of the vaults adjacent to Property or any part thereof is
discontinued, Borrower nevertheless shall, with respect to any vaults which may
be necessary for the continued use of the Property, take such steps (including
the making of any payment) to ensure the continued use of vaults or
replacements.
     Section 14.02. Compliance with Recorded Documents; No Future Grants.
Borrower shall promptly perform and observe or cause to be performed and
observed, all of the terms, covenants and conditions of all Property Agreements
and all things necessary to preserve intact and unimpaired any and all
appurtenances or other interests or rights affecting the Property.
ARTICLE XV: PREPAYMENT
     Section 15.01. Prepayment. (a) Except as set forth in Section 15.01(b)
hereof, no prepayment of the Debt may be made in whole or in part.
     (b) At any time, Borrower may prepay the Loan, in whole or in part, as of
the last day of an Interest Accrual Period, it being acknowledged that Borrower
may prepay the Loan on a day other than the last day of an Interest Accrual
Period, provided that Borrower pays all interest which would otherwise be due to
Lender through the end of such Interest Accrual Period, in accordance with the
following provisions:
     (i) Lender shall have received from Borrower, not less than thirty
(30) days’, nor more than ninety (90) days’, prior written notice specifying the
date proposed for such prepayment and the amount which is to be prepaid (which
notice shall be revocable by Borrower up to two (2) times during the term of the
Loan by giving Lender not less than one (1) Business Day prior written notice of
such revocation, provided that Borrower shall remain obligated to pay Lender’s
costs and expenses including, without limitation, breakage costs incurred by
Lender in connection with such revocation).
     (ii) Borrower shall also pay to Lender all interest due through and
including the last day of the Interest Accrual Period in which such prepayment
is being made, together with any and all other amounts due and owing pursuant to
the terms of the Note, this Security Instrument or the other Loan Documents.
     (iii) Any partial prepayment shall be in a minimum amount not less than
$25,000 and shall be in whole multiples of $1,000 in excess thereof.

70



--------------------------------------------------------------------------------



 



     (iv) No Event of Default shall have occurred and be continuing.
     (v) Any partial prepayment of the Principal Amount, including, without
limitation, Unscheduled Payments, shall be applied to the installments of
principal last due hereunder and shall not release or relieve Borrower from the
obligation to pay the regularly scheduled installments of principal and interest
becoming due under the Note.
     (vi) Borrower shall pay to Lender, together with such prepayment and all
other amounts due in connection therewith, a non-refundable amount which shall
be deemed earned by Lender upon the funding of the Loan and shall not count to
or be credited to payment of the Principal Amount, any interest thereon or any
other amounts payable under the Note, this Security Instrument or any of the
other Loan Document, equal to .70% of the Principal Amount being repaid if such
prepayment occurs prior to the Payment Date occurring in November, 2007 and .50%
of the Principal Amount being prepaid if the prepayment occurs on or after the
Payment Date occurring in November, 2007 but prior to the Payment occurring in
April, 2008. The Loan may be prepaid after the Payment Date occurring in April,
2008 without such additional fee or charge, provided, however, that a portion of
the Principal Amount not to exceed $56,857,500 in the aggregate may be prepaid
at any time without payment of any sum otherwise due under this clause
15.01(b)(vi) and a portion of the Principal Amount up to $170,232,000 in the
aggregate may be prepaid on or prior to the Payment Date occurring in May, 2007
without payment of any sums otherwise due under this clause 15.01(b)(vi) if the
Loan is prepaid with the proceeds of a fixed rate mortgage loan secured by one
or more Cross-collateralized Properties made by Wachovia Bank, National
Association.
     Section 15.02. Release of Property. If Borrower prepays all or a portion of
the Loan pursuant to Section 15.01 hereof or if Lender applies Loss Proceeds
from the Property towards the repayment of the Debt, Lender shall, promptly upon
satisfaction of all the following terms and conditions execute, acknowledge and
deliver to Borrower a release of this Security Instrument (a “Release”) in
recordable form with respect to the Property:
     (a) If such prepayment is a prepayment, in part, but not in whole, Lender
shall have received on the date proposed for such prepayment, an amount equal to
the greater of (i) the Release Price Percentage multiplied by the Allocated Loan
Amount with respect to the Cross-collateralized Property which is the subject of
the Release, (ii) such amount as would cause the Debt Yield subsequent to the
contemplated Release to be equal to or greater than the Debt Yield prior to the
contemplated Release and (iii) such amount as would cause the Debt Yield
subsequent to the contemplated Release to be no less than the Debt Yield as of
the Closing Date (the “Release Price”).
     (b) Borrower shall, at its sole expense, prepare any and all documents and
instruments necessary to effect the Release, all of which shall be subject to
the reasonable approval of Lender, and Borrower shall pay all costs reasonably
incurred by Lender (including, but not limited to, reasonable attorneys’ fees
and disbursements, title search costs or endorsement premiums) in connection
with the review, execution and delivery of the Release.
     (c) No Event of Default has occurred and is continuing.
ARTICLE XVI: ENVIRONMENTAL COMPLIANCE
     Section 16.01. Covenants, Representations and Warranties. (a) Borrower has
not, at any time, and, to Borrower’s best knowledge after due inquiry and
investigation, except as set forth in the Environmental Report, no other Person
has at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured, generated, produced, spilled, allowed to seep, leak,
escape or leach, or pumped, poured, emitted, emptied, discharged, injected,
dumped, transferred or otherwise disposed of or dealt with Hazardous Materials
on, to or from the Premises or any other real property owned and/or occupied by
Borrower, and Borrower does not intend to and shall not use the Property or any
part thereof or any such other real property for the purpose of handling,
burying, storing, retaining, refining, transporting, processing, manufacturing,
generating, producing, spilling, seeping, leaking, escaping, leaching, pumping,
pouring, emitting, emptying, discharging, injecting, dumping, transferring or

71



--------------------------------------------------------------------------------



 



otherwise disposing of or dealing with Hazardous Materials, except for use and
storage for use of heating oil, cleaning fluids, pesticides and other substances
customarily used in the operation of properties that are being used for the same
purposes as the Property is presently being used, provided such use and/or
storage for use is in compliance with the requirements hereof and the other Loan
Documents and does not give rise to liability under applicable Legal
Requirements or Environmental Statutes or be the basis for a lien against the
Property or any part thereof. In addition, without limitation to the foregoing
provisions, Borrower represents and warrants that, to the best of its knowledge,
after due inquiry and investigation, except as previously disclosed in writing
to Lender or in the Environmental Report, there is no asbestos in, on, over, or
under all or any portion of the fire-proofing or any other portion of the
Property.
     (b) Borrower, after due inquiry and investigation, knows of no seepage,
leak, escape, leach, discharge, injection, release, emission, spill, pumping,
pouring, emptying or dumping of Hazardous Materials into waters on, under or
adjacent to the Property or any part thereof or any other real property owned
and/or occupied by Borrower, or onto lands from which such Hazardous Materials
might seep, flow or drain into such waters, except as disclosed in the
Environmental Report or as permitted by applicable Legal Requirements.
     (c) Borrower shall not permit any Hazardous Materials to be handled,
buried, stored, retained, refined, transported, processed, manufactured,
generated, produced, spilled, allowed to seep, leak, escape or leach, or to be
pumped, poured, emitted, emptied, discharged, injected, dumped, transferred or
otherwise disposed of or dealt with on, under, to or from the Property or any
portion thereof at any time, except for use and storage for use of heating oil,
ordinary cleaning fluids, pesticides and other substances customarily used in
the operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or be the basis
for a lien against the Property or any part thereof.
     (d) Borrower represents and warrants that no actions, suits, or proceedings
have been commenced, or are pending, or to the best knowledge of Borrower, are
threatened with respect to any Legal Requirement governing the use, manufacture,
storage, treatment, transportation, or processing of Hazardous Materials with
respect to the Property or any part thereof. Borrower has received no notice of,
and, except as disclosed in the Environmental Report, after due inquiry, has no
knowledge of any fact, condition, occurrence or circumstance which with notice
or passage of time or both would give rise to a claim under or pursuant to any
Environmental Statute pertaining to Hazardous Materials on, in, under or
originating from the Property or any part thereof or any other real property
owned or occupied by Borrower or arising out of the conduct of Borrower,
including, without limitation, pursuant to any Environmental Statute.
     (e) Borrower has not waived any Person’s liability with regard to Hazardous
Materials in, on, under or around the Property, nor has Borrower retained or
assumed, contractually or by operation of law, any other Person’s liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.
     (f) In the event that there shall be filed a lien against the Property or
any part thereof pursuant to any Environmental Statute pertaining to Hazardous
Materials, Borrower shall, within sixty (60) days or, in the event that the
applicable Governmental Authority has commenced steps to cause the Premises or
any part thereof to be sold pursuant to the lien, within fifteen (15) days, from
the date that Borrower receives notice of such lien, either (i) pay the claim
and remove the lien from the Property, or (ii) furnish (A) a bond reasonably
satisfactory to Lender in the amount of the claim out of which the lien arises,
(B) a cash deposit in the amount of the claim out of which the lien arises, or
(C) other security reasonably satisfactory to Lender in an amount sufficient to
discharge the claim out of which the lien arises.
     (g) Borrower represents and warrants that (i) except as disclosed in the
Environmental Report, Borrower has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property, nor has Borrower been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) to Borrower’s knowledge and
except as disclosed in the Environmental Report neither the Property nor any
other property owned by Borrower is included or, to Borrower’s best knowledge,
after due inquiry and investigation,

72



--------------------------------------------------------------------------------



 



proposed for inclusion on the National Priorities List issued pursuant to CERCLA
by the United States Environmental Protection Agency (the “EPA”) or on the
inventory of other potential “Problem” sites issued by the EPA or has been
identified by the EPA as a potential CERCLA site or included or, to Borrower’s
knowledge, after due inquiry and investigation, proposed for inclusion on any
list or inventory issued pursuant to any other Environmental Statute, if any, or
issued by any other Governmental Authority. Borrower covenants that Borrower
will comply with all Environmental Statutes affecting or imposed upon Borrower
or the Property.
     (h) Borrower covenants that it shall promptly notify Lender of the presence
and/or release of any Hazardous Materials in amounts which are required by
applicable Legal Requirements to be reported to and Governmental Authority and
of any request for information or any inspection of the Property or any part
thereof by any Governmental Authority with respect to any Hazardous Materials
and provide Lender with copies of such request and any response to any such
request or inspection. Borrower covenants that it shall, in compliance with
applicable Legal Requirements, conduct and complete all investigations, studies,
sampling and testing (and promptly shall provide Lender with copies of any such
studies and the results of any such test) and all remedial, removal and other
actions necessary to clean up and remove all Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof in accordance with all
such Legal Requirements applicable to the Property or any part thereof to the
satisfaction of Lender.
     (i) Following the occurrence of an Event of Default hereunder, and without
regard to whether Lender shall have taken possession of the Property or a
receiver has been requested or appointed or any other right or remedy of Lender
has or may be exercised hereunder or under any other Loan Document, Lender shall
have the right (but no obligation) to conduct such investigations, studies,
sampling and/or testing of the Property or any part thereof as Lender may, in
its discretion, determine to conduct, relative to Hazardous Materials. All costs
and expenses incurred in connection therewith including, without limitation,
consultants’ fees and disbursements and laboratory fees, shall constitute a part
of the Debt and shall, upon demand by Lender, be immediately due and payable and
shall bear interest at the Default Rate from the date so demanded by Lender
until reimbursed. Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all such investigations, studies, samplings and/or
testings including, without limitation, providing all relevant information and
making knowledgeable people available for interviews.
     (j) Borrower represents and warrants that except in accordance with all
applicable Environmental Statutes and as disclosed in the Environmental Report,
(i) no underground treatment or storage tanks or pumps or water, gas, or oil
wells are or, to Borrower’s knowledge, have been located about the Property,
(ii) no PCBs or transformers, capacitors, ballasts or other equipment that
contain dielectric fluid containing PCBs are located about the Property,
(iii) no insulating material containing urea formaldehyde is located about the
Property and (iv) no asbestos-containing material is located about the Property.
     Section 16.02. Environmental Indemnification. Borrower shall defend,
indemnify and hold harmless the Indemnified Parties for, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
whether incurred or imposed within or outside the judicial process, including,
without limitation, reasonable attorneys’ and consultants’ fees and
disbursements and investigations and laboratory fees arising out of, or in any
way related to any Environmental Problem, including without limitation:
     (a) the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threat of release of any Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof whether or not
disclosed by the Environmental Report;
     (b) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Materials)
or property damage (real or personal) arising out of or related to any Hazardous
Materials in, on, over, under, from or affecting the Property or any part
thereof whether or not disclosed by the Environmental Report;

73



--------------------------------------------------------------------------------



 



     (c) any action, suit or proceeding brought or threatened, settlement
reached, or order of any Governmental Authority relating to such Hazardous
Material whether or not disclosed by the Environmental Report; and/or
     (d) any violation of the provisions, covenants, representations or
warranties of Section 16.01 hereof or of any Legal Requirement which is based on
or in any way related to any Hazardous Materials in, on, over, under, from or
affecting the Property or any part thereof including, without limitation, the
cost of any work performed and materials furnished in order to comply therewith
whether or not disclosed by the Environmental Report.
     Notwithstanding the foregoing provisions of this Section 16.02 to the
contrary, Borrower shall have no obligation to indemnify Lender for liabilities,
claims, damages, penalties, causes of action, costs and expenses relative to the
foregoing which result directly from (A) Lender’s willful misconduct or gross
negligence, or (B) Hazardous Materials initially placed in, on or under the
Property after Lender takes title to the Property after foreclosure or delivery
of a deed in lieu thereof. Any amounts payable to Lender by reason of the
application of this Section 16.02 shall be secured by this Security Instrument
and shall, upon demand by Lender, become immediately due and payable and shall
bear interest at the Default Rate from the date so demanded by Lender until
paid.
     This indemnification shall survive the termination of this Security
Instrument whether by repayment of the Debt, foreclosure or deed in lieu
thereof, assignment, or otherwise. The indemnity provided for in this
Section 16.02 shall not be included in any exculpation of Borrower from personal
liability provided for in this Security Instrument or in any of the other Loan
Documents. Nothing in this Section 16.02 shall be deemed to deprive Lender of
any rights or remedies otherwise available to Lender, including, without
limitation, those rights and remedies provided elsewhere in this Security
Instrument or the other Loan Documents.
ARTICLE XVII: ASSIGNMENTS
     Section 17.01. Participations and Assignments. Lender shall have the right
to assign this Security Instrument and/or any of the Loan Documents, and to
transfer, assign or sell participations and subparticipations (including blind
or undisclosed participations and subparticipations) in the Loan Documents and
the obligations hereunder to any Person; provided, however, that no such
participation shall increase, decrease or otherwise affect either Borrower’s or
Lender’s obligations under this Security Instrument or the other Loan Documents.
ARTICLE XVIII: MISCELLANEOUS
     Section 18.01. Right of Entry. Lender and its agents shall have the right
to enter and inspect the Property or any part thereof at all reasonable times,
and, except in the event of an emergency, upon reasonable notice and to inspect
Borrower’s books and records and to make abstracts and reproductions thereof.
     Section 18.02. Cumulative Rights. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Security
Instrument, to every right and remedy now or hereafter afforded by law.
     Section 18.03. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
     Section 18.04. Exhibits Incorporated. The information set forth on the
cover hereof, and the Exhibits annexed hereto, are hereby incorporated herein as
a part of this Security Instrument with the same effect as if set forth in the
body hereof.

74



--------------------------------------------------------------------------------



 



     Section 18.05. Severable Provisions. If any term, covenant or condition of
the Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be invalid, illegal or unenforceable in any respect, such
Loan Document shall be construed without such provision.
     Section 18.06. Duplicate Originals. This Security Instrument may be
executed in any number of duplicate originals and each such duplicate original
shall be deemed to constitute but one and the same instrument.
     Section 18.07. No Oral Change. The terms of this Security Instrument,
together with the terms of the Note and the other Loan Documents, constitute the
entire understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Borrower or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
     Section 18.08. Waiver of Counterclaim, Etc. BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER OR IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER
OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY
INSTRUMENT OR THE DEBT.
     Section 18.09. Headings; Construction of Documents; etc. The table of
contents, headings and captions of various paragraphs of this Security
Instrument are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
Borrower acknowledges that it was represented by competent counsel in connection
with the negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.
     Section 18.10. Sole Discretion of Lender. Whenever Lender exercises any
right given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.
     Section 18.11. Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which the Loan Documents specifically and expressly provide for the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice.
     Section 18.12. Covenants Run with the Land. All of the grants, covenants,
terms, provisions and conditions herein shall run with the Premises, shall be
binding upon Borrower and shall inure to the benefit of Lender, subsequent
holders of this Security Instrument and their successors and assigns. Without
limitation to any provision hereof, the term “Borrower” shall include and refer
to the borrower named herein, any subsequent owner of the Property, and its
respective heirs, executors, legal representatives, successors and assigns. The
representations, warranties and agreements contained in this Security Instrument
and the other Loan Documents are intended solely for the benefit of the parties
hereto, shall confer no rights hereunder, whether legal or equitable, in any
other Person and no other Person shall be entitled to rely thereon.
     Section 18.13. Applicable Law. THIS SECURITY INSTRUMENT WAS NEGOTIATED IN
NEW YORK, AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THE NOTE WERE DISBURSED FROM NEW YORK, WHICH STATE THE
PARTIES

75



--------------------------------------------------------------------------------



 



AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE
OF THE LIENS AND SECURITY INTERESTS CREATED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PREMISES ARE LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING
HEREUNDER.
     Section 18.14. Security Agreement. (a) (i) This Security Instrument is both
a real property mortgage, deed to secure debt or deed of trust, as applicable,
and a “security agreement” within the meaning of the UCC. The Property includes
both real and personal property and all other rights and interests, whether
tangible or intangible in nature, of Borrower in the Property. This Security
Instrument is filed as a fixture filing and covers goods which are or are to
become fixtures on the Property. Borrower by executing and delivering this
Security Instrument has granted to Lender, as security for the Debt, a security
interest in the Property to the full extent that the Property may be subject to
the UCC (said portion of the Property so subject to the UCC being called in this
Section 18.14 the “Collateral”). If an Event of Default shall occur, Lender, in
addition to any other rights and remedies which it may have, shall have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the UCC, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Lender following an Event of Default, Borrower shall, at its expense,
assemble the Collateral and make it available to Lender at a convenient place
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral. Any disposition pursuant to the
UCC of so much of the Collateral as may constitute personal property shall be
considered commercially reasonable if made pursuant to a public sale which is
advertised at least twice in a newspaper in which sheriff’s sales are advertised
in the county where the Premises is located. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral given to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower. The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by Lender to
the payment of the Debt in such priority and proportions as Lender in its
discretion shall deem proper. It is not necessary that the Collateral be present
at any disposition thereof. Lender shall have no obligation to clean-up or
otherwise prepare the Collateral for disposition.
     (ii) The mention in a financing statement filed in the records normally
pertaining to personal property of any portion of the Property shall not
derogate from or impair in any manner the intention of this Security Instrument.
Lender hereby declares that all items of Collateral are part of the real
property encumbered hereby to the fullest extent permitted by law, regardless of
whether any such item is physically attached to the Improvements or whether
serial numbers are used for the better identification of certain items.
Specifically, the mention in any such financing statement of any items included
in the Property shall not be construed to alter, impair or impugn any rights of
Lender as determined by this Security Instrument or the priority of Lender’s
lien upon and security interest in the Property in the event that notice of
Lender’s priority of interest as to any portion of the Property is required to
be filed in accordance with the UCC to be effective against or take priority
over the interest of any particular class of persons, including the federal
government or any subdivision or instrumentality thereof. No portion of the
Collateral constitutes or is the proceeds of “Farm Products”, as defined in the
UCC.
     (iii) If Borrower is at any time a beneficiary under a letter of credit now
or hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (A) arrange

76



--------------------------------------------------------------------------------



 



for the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (B) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in this Security
Instrument.
     (iv) Borrower and Lender acknowledge that for the purposes of Article 9 of
the UCC, the law of the State of New York shall be the law of the jurisdiction
of the bank in which the Central Account is located.
     (v) Lender may comply with any applicable Legal Requirements in connection
with the disposition of the Collateral, and Lender’s compliance therewith will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.
     (vi) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
     (vii) If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of Borrower. In the event the purchaser of the
Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Borrower will be credited with the proceeds of such sale.
     (b) Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements signed only by Lender, as secured
party, or, to the extent permitted under the UCC, unsigned, in connection with
the Collateral covered by this Security Instrument.
     Section 18.15. Actions and Proceedings. Lender has the right to appear in
and defend any action or proceeding brought with respect to the Property in its
own name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.
     Section 18.16. Usury Laws. This Security Instrument and the Note are
subject to the express condition, and it is the expressed intent of the parties,
that at no time shall Borrower be obligated or required to pay interest on the
principal balance due under the Note at a rate which could subject the holder of
the Note to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Borrower is permitted by law to contract or
agree to pay. If by the terms of this Security Instrument or the Note, Borrower
is at any time required or obligated to pay interest on the principal balance
due under the Note at a rate in excess of such maximum rate, such rate of
interest shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. No
application to the principal balance of the Note pursuant to this Section 18.16
shall give rise to any requirement to pay any prepayment fee or charge of any
kind due hereunder, if any.
     Section 18.17. Remedies of Borrower. In the event that a claim or
adjudication is made that Lender has acted unreasonably or unreasonably delayed
acting in any case where by law or under the Note, this Security Instrument or
the Loan Documents, it has an obligation to act reasonably or promptly, Lender
shall not be liable for any monetary damages, and Borrower’s remedies shall be
limited to injunctive relief or declaratory judgment.
     Section 18.18. Offsets, Counterclaims and Defenses. Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are

77



--------------------------------------------------------------------------------



 



unrelated to the Note, the Assignment or this Security Instrument which Borrower
may otherwise have against any assignor of this Security Instrument, the
Assignment and the Note and no such unrelated counterclaim or defense shall be
interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon this Security Instrument, the Assignment or the Note and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
     Section 18.19. No Merger. If Borrower’s and Lender’s estates become the
same including, without limitation, upon the delivery of a deed by Borrower in
lieu of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine of merger and in
such event Lender shall continue to have and enjoy all of the rights and
privileges of Lender as to the separate estates; and, as a consequence thereof,
upon the foreclosure of the lien created by this Security Instrument, any Leases
or subleases then existing and created by Borrower shall not be destroyed or
terminated by application of the law of merger or as a result of such
foreclosure unless Lender or any purchaser at any such foreclosure sale shall so
elect. No act by or on behalf of Lender or any such purchaser shall constitute a
termination of any Lease or sublease unless Lender or such purchaser shall give
written notice thereof to such lessee or sublessee.
     Section 18.20. Restoration of Rights. In case Lender shall have proceeded
to enforce any right under this Security Instrument by foreclosure sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.
     Section 18.21. Waiver of Statute of Limitations. The pleadings of any
statute of limitations as a defense to any and all obligations secured by this
Security Instrument are hereby waived to the full extent permitted by Legal
Requirements.
     Section 18.22. Advances. This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded.
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Borrower and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.
     Section 18.23. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Security Instrument,
any other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.
     Section 18.24. Intervening Lien. To the fullest extent permitted by law,
any agreement hereafter made pursuant to this Security Instrument shall be
superior to the rights of the holder of any intervening lien.
     Section 18.25. No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of mortgagor and
mortgagee or grantor and beneficiary or borrower and lender, as the case may be.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
     Section 18.26. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.

78



--------------------------------------------------------------------------------



 



     Section 18.27. Borrower’s Obligations Absolute. Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any Taking of the Property or any portion thereof
or any other Cross-collateralized Property; (b) any restriction or prevention of
or interference with any use of the Property or any portion thereof or any other
Cross-collateralized Property; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Borrower, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Borrower or any other Cross-collateralized Borrower or any such General
Partner, guarantor or indemnitor, or by any court, in any such proceeding;
(e) any claim which Borrower has or might have against Lender; (f) any default
or failure on the part of Lender to perform or comply with any of the terms
hereof or of any other agreement with Borrower or any other Cross-collateralized
Borrower; or (g) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not Borrower shall have notice or knowledge of any
of the foregoing.
     Section 18.28. Publicity. All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Notwithstanding anything herein to the contrary, Borrower shall be
authorized to provide information relating to the Loan Documents or the
financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates, to rating agencies, underwriters, potential securities investors,
auditors, regulatory authorities and to any Persons which may be entitled to
such information by operation of law and without limiting the foregoing to issue
press releases and make Form 8-K and other securities filings containing the
above-described information as it or its counsel reasonably deems required by
law. Lender shall be authorized to provide information relating to the Property,
the Loan and matters relating thereto to rating agencies, underwriters,
potential securities investors, auditors, regulatory authorities and to any
Persons which may be entitled to such information by operation of law and may
use basic transaction information (including, without limitation, the name of
Borrower, the name and address of the Property and the Loan Amount) in press
releases or other marketing materials.
     Section 18.29. Securitization Opinions. In the event the Loan is included
as an asset of a Securitization by Lender or any of its Affiliates, Borrower
shall, within ten (10) Business Days after Lender’s written request therefor, at
Lender’s sole cost and expense, deliver opinions in form and substance and
delivered by counsel reasonably acceptable to Lender and each Rating Agency, as
may be reasonably required by Lender and/or the Rating Agency in connection with
such securitization. Borrower’s failure to deliver the opinions required hereby
within such ten (10) Business Day period shall constitute an “Event of Default”
hereunder.
     Section 18.30. Cooperation with Rating Agencies; etc. Borrower covenants
and agrees that in the event the Loan is to be included as an asset of a
Securitization, Borrower shall, at the sole cost and expense of Lender,
(a) gather any information reasonably required by each Rating Agency in
connection with such a Securitization, (b) at Lender’s request, meet with
representatives of each Rating Agency to discuss the business and operations of
the Property, and (c) cooperate with the reasonable requests of each Rating
Agency and Lender in connection with all of the foregoing as well as in
connection with all other matters and the preparation of any offering documents
with respect thereto, including, without limitation, entering into any
amendments or modifications to this Security Instrument or to any other Loan
Document which may be requested by Lender to conform to Rating Agency or market
standards for a Securitization provided that no such modification shall modify
(a) the interest rate payable under the Note, (b) the stated maturity of the
Note, (c) the amortization of principal under the Note, (d) Section 18.32
hereof, (e) any other material economic term of the Loan or (f) any provision,
the effect of which would materially increase Borrower’s obligations or
materially decrease Borrower’s rights under the Loan Documents. Borrower
acknowledges that the information provided by Borrower to Lender may be
incorporated into the offering

79



--------------------------------------------------------------------------------



 



documents for a Securitization and to the fullest extent permitted, Borrower
irrevocably waives all rights, if any, to prohibit such disclosures including,
without limitation, any right of privacy. Lender and each Rating Agency shall be
entitled to rely on the information supplied by, or on behalf of, Borrower and
Borrower indemnifies and holds harmless the Indemnified Parties, their
Affiliates and each Person who controls such Persons within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as same may be amended from time to time, for, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
whether incurred or imposed within or outside the judicial process, including,
without limitation, reasonable attorneys’ fees and disbursements that arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such information supplied by or on behalf of Borrower
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated in such information supplied by or
on behalf of Borrower or necessary in order to make the statements in such
information, or in light of the circumstances under which they were made, not
misleading.
     Section 18.31. Securitization Financials. Borrower covenants and agrees
that, upon Lender’s written request therefor in connection with a
Securitization, Borrower shall, at Lender’s sole cost and expense, deliver as
soon as is reasonably practicable (a) audited financial statements and related
documentation prepared by an Independent certified public accountant that
satisfy securities laws and requirements for use in a public registration
statement (which may include up to three (3) years of historical audited
financial statements) and (b) if, at the time one or more Disclosure Documents
are being prepared in connection with a Securitization, Lender expects that
Borrower alone or Borrower and one or more of its Affiliates collectively, or
the Property alone or the Property and any other parcel(s) of real property,
together with improvements thereon and personal property related thereto, that
is “related”, within the meaning of the definition of Significant Obligor, to
the Property (a “Related Property”) collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon request (i) the selected financial data
or, if applicable, net operating income, required under Item 1112(b)(1) of
Regulation AB and meeting the requirements thereof, if Lender expects that the
principal amount of the Loan, together with any loans made to an Affiliate of
Borrower or secured by a Related Property that is included in a Securitization
with the Loan (a “Related Loan”), as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization or (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB and meeting the requirements thereof, if
Lender expects that the principal amount of the Loan together with any Related
Loans as of the cut-off date for such Securitization may, or if the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization and at any time during which the Loan and any Related Loans
are included in a Securitization does, equal or exceed twenty percent (20%) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization. Such financial data or financial
statements shall be furnished to Lender as soon as reasonably practicable but in
all events within twenty(20) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization
and, with respect to the data or financial statements required pursuant to
clause (b) hereof, (A) not later than thirty (30) days after the end of each
fiscal quarter of Borrower and (B) not later than seventy-five (75) days after
the end of each Fiscal Year; provided, however, that Borrower shall not be
obligated to furnish financial data or financial statements pursuant to clauses
(A) or (B) of this sentence with respect to any period for which a filing
pursuant to the Securities Exchange Act of 1934 in connection with or relating
to the Securitization is not required.
     Section 18.32. Exculpation. Notwithstanding anything in this Security
Instrument or in any other Loan Document to the contrary, except as otherwise
set forth in this Section 18.32 to the contrary, Lender shall not enforce the
liability and obligation of Borrower or any Person holding a direct or indirect
interest in Borrower or (a) if Borrower or any of its direct or indirect owners
is a partnership, its or their direct or indirect constituent partners or any of
their respective partners, (b) if Borrower or any of its direct or indirect
owners is a trust, its or their beneficiaries or any of their respective
Partners (as hereinafter defined), (c) if Borrower or any of its direct or
indirect owners is a corporation, any of its or their direct or indirect
shareholders, directors, principals, officers or employees, or (d) if Borrower
or any of its direct or indirect owners is a limited liability company, any of
its or their direct or indirect members (the Persons described in the foregoing
clauses (a) — (d), as the case may be, are

80



--------------------------------------------------------------------------------



 



hereinafter referred to as the “Partners”) to perform and observe the
obligations contained in this Security Instrument or any of the other Loan
Documents by any action or proceeding, including, without limitation, any action
or proceeding wherein a money judgment shall be sought against Borrower or the
Partners, except that Lender may bring a foreclosure action, action for specific
performance, or other appropriate action or proceeding (including, without
limitation, an action to obtain a deficiency judgment) against Borrower solely
for the purpose of enabling Lender to realize upon (i) Borrower’s interest in
the Property, (ii) the Rent to the extent received by Borrower during the
existence of an Event of Default (all Rent covered by this clause (ii) being
hereinafter referred to as the “Recourse Distributions”) and not applied towards
Debt Service or the operation or maintenance of the Property and (iii) any other
collateral then subject to the Loan Documents (the collateral described in the
foregoing clauses (i) — (iii) is hereinafter referred to as the “Default
Collateral”); provided, however, that any judgment in any such action or
proceeding shall be enforceable against Borrower and the Partners only to the
extent of any such Default Collateral. The provisions of this Section shall not,
however, (a) impair the validity of the Debt evidenced by the Note or in any way
affect or impair the lien of this Security Instrument or any of the other Loan
Documents or the right of Lender to foreclose this Security Instrument during
the existence of an Event of Default the cure of which has not been accepted by
Lender; (b) impair the right of Lender to name Borrower as a party defendant in
any action or suit for judicial foreclosure and sale under this Security
Instrument; (c) affect the validity or enforceability of the Note, this Security
Instrument, or any of the other Loan Documents, or impair the right of Lender to
seek a personal judgment against Guarantor to the extent and for the obligations
guaranteed in the Guaranty; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment; (f)
impair the right of Lender to bring suit for a monetary judgment against
Borrower with respect to fraud or material misrepresentation by Borrower, or any
Affiliate of Borrower in connection with this Security Instrument, the Note or
the other Loan Documents, and the foregoing provisions shall not modify,
diminish or discharge the liability of Borrower or Guarantor to the extent of
Guarantor’s liability under the Guaranty delivered by Guarantor with respect to
same; (g) impair the right of Lender to bring suit for a monetary judgment to
obtain the Recourse Distributions received by Borrower including, without
limitation, the right to bring suit for a monetary judgement to proceed against
any Guarantor to the extent of Guarantor’s liability under any guaranty
delivered by Guarantor and the foregoing provisions shall not modify, diminish
or discharge the liability of Borrower or Guarantor with respect to same;
(h) impair the right of Lender to bring suit for a monetary judgment against
Borrower with respect to Borrower’s misappropriation of tenant security deposits
or Rent, and the foregoing provisions shall not modify, diminish or discharge
the liability of Borrower or Guarantor to the extent of Guarantor’s liability
under any guaranty delivered by Guarantor with respect to same; (i) impair the
right of Lender to obtain Loss Proceeds due to Lender pursuant to this Security
Instrument; (j) impair the right of Lender to enforce the provisions of
Sections 2.02(g) (other than the provisions of clause (vii) thereof), 12.01,
16.01 or 16.02, 18.29, 18.30 or 18.31, inclusive of this Security Instrument,
even after repayment in full by Borrower of the Debt or to bring suit for a
monetary judgment against Borrower with respect to any obligation set forth in
said Sections; (k) prevent or in any way hinder Lender from exercising, or
constitute a defense, or counterclaim, or other basis for relief in respect of
the exercise of, any other remedy against any or all of the collateral securing
the Note as provided in the Loan Documents; (l) impair the right of Lender to
bring suit for a monetary judgment against Borrower with respect to any
misapplication or conversion of Loss Proceeds, and the foregoing provisions
shall not modify, diminish or discharge the liability of Borrower or Guarantor
to the extent of Guarantor’s liability under any guaranty delivered by Guarantor
with respect to same; (m) impair the right of Lender to sue for, seek or demand
a deficiency judgment against Borrower solely for the purpose of foreclosing the
Property or any part thereof, or realizing upon the Default Collateral;
provided, however, that any such deficiency judgment referred to in this clause
(m) shall be enforceable against Borrower and Guarantor only to the extent of
any of the Default Collateral; (n) impair the ability of Lender to bring suit
for a monetary judgment against Borrower with respect to arson or physical waste
to or of the Property or damage to the Property resulting from the gross
negligence or willful misconduct of Borrower or, to the extent that there is
sufficient cash flow, failure to pay any Imposition, or in lieu thereof, deposit
a sum equal to any Impositions into the Basic Carrying Costs Sub-Account;
(o) impair the right of Lender to bring a suit for a monetary judgment against
Borrower in the event of the exercise of any right or remedy under any federal,
state or local forfeiture laws resulting in the loss of the lien of this
Security Instrument, or the priority thereof, against the Property; (p) be
deemed a waiver of any right which Lender may have under Sections 506(a),
506(b), 1111(b) or any other provision of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt; (q) impair the right of Lender to bring suit for
monetary judgment against Borrower with respect to any losses resulting from any
claims, actions or proceedings initiated by Borrower (or any Affiliate of
Borrower) alleging that the relationship of Borrower and Lender is that of joint
venturers, partners, tenants in

81



--------------------------------------------------------------------------------



 



common, joint tenants or any relationship other than that of debtor and
creditor; (r) impair the right of Lender to bring suit for a monetary judgment
against Borrower in the event of a Transfer in violation of the provisions of
Article IX hereof; (s) impair the right of Lender to bring suit for a monetary
judgment in the event that Borrower moves its principal place of business or its
books and records relating to the Property which are governed by the UCC, or
changes its name, its jurisdiction of organization, type of organization or
other legal structure or, if it has one, organizational identification number,
without first giving Lender thirty (30) days prior written notice; (t) in the
event Borrower is a tenancy-in-common, impair the right of Lender to bring suit
for monetary judgment against any TIC which commences a partition action; (u) in
the event Borrower is a tenancy-in-common, impair the right of Lender to bring
suit for monetary judgment against any TIC or Guarantor in the event the TIC
Agreement is modified or amended without obtaining the prior written consent of
Lender or if the Person appointed in the TIC Agreement as manager is replaced or
removed without the prior written consent of Lender; or (v) impair the right of
Lender to bring suit for a monetary judgment in the event that Borrower changes
its name or otherwise does anything which would make the information set forth
in any UCC Financing Statements relating to the Property materially misleading
without giving Lender thirty (30) days prior written notice thereof. The
provisions of this Section 18.32 shall be inapplicable to Borrower if (a) any
proceeding, action, petition or filing under the Bankruptcy Code, or any similar
state or federal law now or hereafter in effect relating to bankruptcy,
reorganization or insolvency, or the arrangement or adjustment of debts, shall
be (A) filed by Borrower or Guarantor or (B) filed against Borrower or Guarantor
and consented to or acquiesced in by Borrower or Guarantor or if any Affiliate
of Borrower or Guarantor, or if Borrower or Guarantor or any Affiliate of either
of them shall institute any proceeding for Borrower’s dissolution or
liquidation, or Borrower or Guarantor shall make an assignment for the benefit
of creditors, or (b) Borrower or any Affiliate contests in bad faith or in any
material way interferes with in bad faith, directly or indirectly (collectively,
a “Contest”), any foreclosure action, UCC sale or other material remedy
exercised by Lender upon the occurrence of an Event of Default whether by making
any motion, bringing any counterclaim (other than a compulsory counterclaim),
claiming any defense, seeking any injunction or other restraint, commencing any
action, or otherwise in bad faith (provided that if any such Person obtains a
non-appealable order successfully asserting a Contest, Borrower shall have no
liability under this clause (b)), in which event Lender shall have recourse
against all of the assets of Borrower including, without limitation, any right,
title and interest of Borrower in and to the Property.
     Section 18.33. Intentionally Omitted.
     Section 18.34. Intentionally Omitted.
     Section 18.35. Mezzanine Loan Option. (a) Lender shall have the right at
any time to divide the Loan into two or more parts (the “Mezzanine Option”): a
“mortgage loan” and one or more “mezzanine loans.” The principal amount of the
mortgage loan plus the principal amount of the mezzanine loan(s) shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
the mortgage loan and the mezzanine loan(s). In effectuating the foregoing,
Lender will make one or more loans to one or more entities that will be the
direct or indirect equity owner(s) of Borrower as described in Section 18.35(b)
(collectively, the “Mezzanine Borrower”). The Mezzanine Borrower will contribute
the amount of the mezzanine loan(s) to Borrower (in its capacity as borrower
under the mortgage loan, “mortgage borrower”) and the mortgage borrower will
apply the contribution to pay down the Loan to the mortgage loan amount. The
mortgage loan and the mezzanine loan(s) will be on the same terms and subject to
the same conditions set forth in the Loan Documents except as follows. The
mezzanine loan(s) shall be made pursuant to Lender’s standard mezzanine loan
documents.
     (b) Lender shall have the right to establish different interest rates and
debt service payments for the mortgage loan and the mezzanine loan(s) and to
require the payment of the mortgage loan and the mezzanine loan(s) in such order
of priority as may be designated by Lender; provided, that (i) the total loan
amounts for the mortgage loan and the mezzanine loan(s) shall equal the amount
of the Loan immediately prior to the creation of the mortgage loan and the
mezzanine loan(s), (ii) the weighted average interest rate of the mortgage loan
and the mezzanine loan(s) shall on the date created equal the interest rate
which was applicable to the Loan immediately prior to creation of the mortgage
loan and mezzanine loan(s) and (iii) the debt service payments on the mortgage
loan note and the mezzanine loan note(s) shall on the date created equal the
debt service payment which was due under the Loan immediately prior to creation
of a mortgage loan and a mezzanine loan(s).

82



--------------------------------------------------------------------------------



 



     (c) The Mezzanine Borrower shall be a special purpose, bankruptcy remote
entity pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of the mortgage borrower. The security for
the mezzanine loan(s) shall be a pledge of one hundred percent (100%) of the
direct and indirect ownership interests in the mortgage borrower.
     (d) Borrower shall cooperate with all reasonable requests of Lender in
order to convert the Loan into a mortgage loan and one or more mezzanine loans
and shall execute and deliver such documents as shall reasonably be required by
Lender in connection therewith, including, without limitation, the delivery of
non-consolidation, enforceability, authorization and execution opinions and an
“Eagle 9” or “UCC plus” (or equivalent) UCC insurance policy and the
modification of organizational documents and loan documents and the transfer of
the membership interest in Borrower to the Mezzanine Borrower.
     It shall be an Event of Default if Borrower fails to cooperate in all
reasonable respects in effectuating any of the terms, covenants or conditions of
this Section 18.35 after expiration of ten (10) Business Days notice of
non-cooperation.
     Section 18.36. Component Notes. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right at any time to require Borrower to execute and deliver “component”
notes (including senior and junior notes), which notes may be paid in such order
of priority as may be designated by Lender, provided that (a) the aggregate
principal amount of such “component” notes shall equal the outstanding principal
balance of the Loan immediately prior to the creation of such “component” notes,
(b) the weighted average interest rate of all such “component” notes shall on
the date created equal the interest rate which was applicable to the Loan
immediately prior to the creation of such “component” notes (it being
acknowledged by Borrower that if an Event of Default occurs during the term of
the Loan, whether or not it is subsequently cured, the weighted average interest
rates of the “component” notes may increase (i.e. the Loan may have “rate
creep”)), (c) the debt service payments on all such “component” notes shall on
the date created equal the debt service payment which was and would be due under
the Loan immediately prior to the creation of such component notes (it being
acknowledged by Borrower that if an Event of Default occurs during the term of
the Loan, whether or not it is subsequently cured, the weighted average interest
rates of the “component” notes may increase (i.e. the Loan may have “rate
creep”)) and (d) the other terms and provisions of each of the “component” notes
shall be identical in substance and substantially similar in form to the Loan
Documents. Borrower shall cooperate with all reasonable requests of Lender in
order to establish the “component” notes and shall execute and deliver such
documents as shall reasonably be required by Lender in connection therewith, all
in form and substance reasonably satisfactory to Lender, including, without
limitation, the severance of security documents if requested. It shall be an
Event of Default if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 18.36 after the expiration of ten (10) Business Days
after notice thereof.
     Section 18.37. Certain Matters Relating to Property Located in the State of
Alabama. With respect to the Property which is located in the State of Alabama,
notwithstanding anything contained herein to the contrary:
     (a) The money, property or services that are the subject of the
transactions provided for in the Loan Documents are not primarily for personal,
family or household purposes as contemplated by Section 5-19-1(2) of the Code of
Alabama 1975, as amended.
     (b) Any time after an Event of Default, this Security Instrument shall be
subject to foreclosure and may be foreclosed as provided by law in case of
past-due mortgages, and Lender shall be authorized, at its option, whether or
not possession of the Property is taken, to sell the Property (or such part of
parts thereof as Lender may from time to time elect to sell) under the power of
sale which is hereby given to Lender, at public outcry, to the highest bidder
for cash, at the front or main door of the courthouse of the county in which the
Premises to be sold, or a substantial or material part thereof, is located,
after first giving notice by publication one a week for three successive weeks
of the time, place and terms of such sale, together with a description of the
Property to be sold, by publication in some newspaper published in the county or
counties in which the Premises to be sold is located. If there is Premises to be
sold in more than one county, publication shall be made in all counties where
the Premises to be sold is located, but if no newspaper is published in any such
county, the notice shall be published in a newspaper

83



--------------------------------------------------------------------------------



 



published in an adjoining county for three successive weeks. The sale shall be
held between the hours of 11:00 a.m. and 4:00 p.m. on the day designated for the
exercise of the power of sale hereunder. Lender may bid at any sale held under
this Security Instrument and may purchase the Property, or any part thereof, if
the highest bidder therefor. The purchaser at any such sale shall be under no
obligation to see to the proper application of the purchase money. At any sale
all or any part of the Property, real, personal, or mixed, may be offered for
sale in parcels or en masse for one total price, and the proceeds of any such
sale en masse shall be accounted for in one amount without distinction between
the items included therein and without assigning to them any proportion of such
proceeds, Borrower hereby waiving the application of any doctrine of marshalling
or like proceeding. In case Lender, in the exercise of the power of sale herein
given, elects to sell the Property in parts or parcels, sales thereof may be
held from time to time, and the power of sale granted herein shall not be fully
exercised until all of the Property not previously sold shall have been sold or
all the Debt shall have been paid in full and this Security Instrument shall
have been terminated as provided herein. In case of any sale of the Property as
authorized by this paragraph, all prerequisites to the sale shall be presumed to
have been performed, and in any conveyance given hereunder all statements of
facts, or other recitals therein made, as to the nonpayment of any of the Debt
or as to the advertisement of sale, or the time, place and manner of sale, or as
to any other fact or thing, shall be taken in all courts of law or equity as
rebuttably presumptive evidence that the facts so stated or recited are true.
     (c) This Security Instrument shall be effective as a financing statement
filed as a fixture filing for purposes of Article 9 of the Uniform Commercial
Code. The fixture filing covers all goods that are or are to become affixed to
the Realty. The goods are described by item or type in the granting clauses
hereof. Borrower is the debtor, and Lender is the secured party. The names of
the debtor (Borrower) and the secured party (Lender) are given in the first
paragraph of this Security Instrument. This Security Instrument is signed by the
debtor (Borrower) as a fixture filing. The mailing address of Lender set out in
the first paragraph of this Security Instrument is an address of the secured
party from which information concerning the security interest may be obtained.
The mailing address of the Borrower set out in the first paragraph of this
Security Instrument is a mailing address for the debtor. A statement indicating
the types, or describing the items, of collateral is set forth in this
Section 18.37 and in the granting clauses of this Security Instrument. The real
estate to which the goods are or are to be affixed is described in Exhibit A.
The Borrower is a record owner of the real estate.
     (d) This Security Instrument is given to secure the Debt; provided,
however, that notwithstanding anything to the contrary contained herein: (i) the
maximum amount of the principal obligations secured by this Security Instrument
(the “Principal Obligations”) shall not exceed the Initial Allocated Loan Amount
for the Property multiplied by two (2) (the “Maximum Principal Amount”);
(ii) the Maximum Principal Amount of the Principal Obligations secured by this
Security Instrument shall be deemed to be the first Principal Obligations to be
advanced and the last Principal Obligations to be repaid; (iii) the security
afforded by this Security Instrument for the Debt shall not be reduced by any
payments or other sums applied to the reduction of the Debt so long as the total
amount of the outstanding Principal Obligations exceeds the Maximum Principal
Amount and thereafter shall be reduced only to the extent that any such payments
and other sums are actually applied by Lender, in accordance with the Loan
Documents, to reduce the outstanding Principal Obligations to an amount less
than the Maximum Principal Amount; and (iv) the limitation contained in this
Section on the Maximum Principal Amount shall only pertain to Principal
Obligations and shall not be construed as limiting the amount of interest, fees,
expenses, indemnified amounts and other Debt secured hereby that are not
Principal Obligations, it being the intention of the parties to this Security
Instrument that this Security Instrument shall secure any Principal Obligations
remaining unpaid at the time of foreclosure up to the Maximum Principal Amount,
plus interest thereon, all costs of collateral and all other amounts (except
Principal Obligations in excess of the Maximum Principal Amount) included in the
Debt.
     (e) The date of this Security Instrument is intended as a date for the
convenient identification of this Security Instrument and is not intended to
indicate that this Security Instrument was executed and delivered on that date.
     (f) The “NOW THEREFORE” clause is amended by deleting the words “Borrower
has irrevocably granted, and by these presents and by the execution and delivery
hereof does hereby irrevocably grant, bargain, sell, alien, demise, release,
convey, assign, transfer, deed, hypothecate, pledge, set over, warrant, mortgage
and confirm

84



--------------------------------------------------------------------------------



 



to Lender, forever, with power of sale,” and inserting the following in its
place: “Borrower has granted, bargained, sold and conveyed unto the Lender and
by these presents does hereby grant, bargain, sell and convey unto the Lender,
forever, with power of sale, and has granted and by these presents does hereby
grant to the Lender, a security interest in,”.
     Section 18.38. Certain Matters Relating to Property located in the State of
Florida. With respect to the Property which is located in the State of Florida,
notwithstanding anything contained herein to the contrary:
     (a) It is agreed that, in addition to existing indebtedness, any future
advances made by the then holder of the Note to or for the benefit of Borrower
or Borrower’s permitted assignees, whether such advances are obligatory or are
made at the option of Lender, or otherwise, at any time within twenty (20) years
from the date of this Security Instrument, with interest thereon at the rate
agreed upon at the time of each additional loan or advance, shall be equally
secured with and have the same priority as the Debt and be subject to all of the
terms and provisions of this Security Instrument, whether or not such additional
loan or advance is evidenced by a promissory note of Borrower and whether or not
identified by a recital that it is secured by this Security Instrument; provided
that, although the total amount of the indebtedness that may be secured may
decrease to zero from time to time or may increase from time to time, the
aggregate amount of outstanding Debt so secured at any one time shall not exceed
the sum of the Loan Amount multiplied by two (2), plus interest and
disbursements made for the payment of taxes, levies or insurance on the Property
with interest on such disbursements. It is understood and agreed that this
future advance provision shall not be construed to obligate Lender to make any
such additional loans or advances. It is further agreed that any additional note
or notes executed and delivered under this future advance provision shall be
included in the words “Note” or “Debt” wherever either appears in the context of
this Security Instrument. Borrower, for itself and its successors in title and
its successors and permitted assigns, hereby expressly waives and relinquishes
any rights granted under Section 697.04 of the Florida Statutes, or otherwise,
to limit the amount of indebtedness that may be secured by this Security
Instrument at any time during the term of this Security Instrument. Borrower
further covenants not to file for record any notice limiting the maximum
principal amount that may be secured by this Security Instrument and agrees that
any such notice, if filed, shall be null and void; and except as hereinafter
provided, of no effect. In the event that, notwithstanding the foregoing
covenant, Borrower or its successor in title files for record any notice
limiting the maximum principal amount that may be secured by this Security
Instrument in violation of the foregoing covenant, the Debt shall, at the option
of Lender, become immediately due and payable.
     (b) Notwithstanding anything to the contrary contained in this Security
Instrument, Lender shall comply with the requirements of Section 501.137.
Florida Statutes, as applicable, with respect to the payment of Impositions and
insurance premiums from the Basic Carrying Costs Sub-Account so that the maximum
tax discount available may be obtained with regard to the Premises and so that
insurance coverage on the Property does not lapse.
     (c) The assignment of leases and rents contained in this Security
Instrument is intended to provide Lender with all the rights and remedies of
lenders pursuant to Section 697.07 of the Florida Statutes (hereinafter
“Section 697.07”), as may be amended from time to time. However, in no event
shall this reference diminish, alter, impair, or affect any other rights and
remedies of Lender, including but not limited to, the appointment of a receiver
as provided herein, nor shall any provision in this Section diminish, alter,
impair or affect any rights or powers of the receiver in law or equity or as set
forth herein. In addition, this assignment shall be fully operative without
regard to value of the Property or without regard to the adequacy of the
Property to serve as security for the obligations owed by Borrower to Lender,
and shall be in addition to any rights arising under Section 697.07. Further,
except for the notices required hereunder, if any, Borrower waives any notice of
default or demand for turnover of rents by Lender, together with any rights
under Section 697.07 to apply to a court to deposit the Rents into the registry
of the court or such other depository as the court may designate.
     Section 18.39. Certain Matters Relating to Property Located in the State of
Georgia. With respect to the Property which is located in the State of Georgia,
notwithstanding anything contained herein to the contrary:

85



--------------------------------------------------------------------------------



 



     (a) The terms “mortgage” and “hypothecate” which are contained in the “NOW
THEREFORE” paragraph of the first page hereof and in Sections 2.02(q), 2.03,
2.05(b), 2.05(f), 8.01(d), 15.02 and 18.14 hereof shall be deleted.
     (b) The terms “Borrower” and “Lender” contained in this Security Instrument
shall be deemed to be “Grantor” and “Grantee”, respectively.
     (c) The “PROVIDED ALWAYS” paragraph on page 5 hereof shall be deleted in
its entirety and the following provisions shall be inserted in its place:
     Grantor covenants that Grantor is lawfully seized and possessed of the
Premises as aforesaid, has good right to convey the same, and that the same are
unencumbered except for the Permitted Encumbrances. Grantor warrants and will
forever defend the title to the Premises against the claims of all persons
whomsoever, except as to the Permitted Encumbrances.
     This Deed is intended to operate and is to be construed as a deed passing
the title to the Premises to Lender and is made under those provisions of the
existing laws of the State of Georgia relating to deeds to secure debt, and not
as a mortgage, and is given to secure the payment of the Note, the final payment
on which is due on Maturity, unless otherwise extended pursuant to the terms of
the Note, together with any and all renewals, modifications, consolidations and
extensions of the indebtedness evidenced thereby, together with the Debt, and
together with any and all additional advances made by Lender to protect or
preserve the Property or the security interests created hereby on the Property,
or for taxes, assessments or insurance premiums as hereinafter provided or for
the performance of any of Grantor’s obligations hereunder or for any other
purpose provided herein (whether or not the original Grantor remains the owner
of the Property at the time of such advances).
     Should the Debt be paid according to the tenor and effect thereof when the
same become due and payable, and should Grantor perform all covenants contained
in this Deed in a timely manner, then Grantee shall cancel and surrender this
Deed of record.
     (d) The definition of “Security Instrument” in Section 1.01 hereof shall be
deleted in its entirety and the following shall be inserted in its place:
     “Security Instrument” means this Deed to Secure Debt, Security Instrument
and Assignment of Rents as originally executed or as it may hereafter from time
to time be supplemented, amended, modified or extended by one or more indentures
supplemental hereto.
     (e) The phrase “first mortgage” found in Section 2.06 hereof shall be
deleted and the phrase “first deed to secure debt” shall be inserted in its
place.
     (f) Subsection 13.02(a)(vi) shall be deleted in its entirety and the
following shall be inserted in its place:
     (vi) sell the Property or any part of the Property at one or more public
sale or sales before the door of the courthouse of the county in which the
Property or any part of the Property is situated, to the highest bidder for
cash, in order to pay the Debt, and all expenses of sale and of all proceedings
in connection therewith, including reasonable attorney’s fees, after advertising
the time, place and terms of sale once a week for four (4) weeks immediately
preceding such sale (but without regard to the number of days) in a newspaper in
which Sheriff’s sales are advertised in said county. At any such public sale,
Grantee may execute and deliver to the purchaser a conveyance of the Premises or
any part of the Premises in fee simple, with full warranties of title and, to
this end, Grantor hereby constitutes and appoints Grantee the agent and
attorney-in-fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title and equity that Grantor may have in and to
the Premises and to vest the same in the purchaser of purchasers at such sale or
sales, and all the acts and doings of said agent and attorney-in-fact

86



--------------------------------------------------------------------------------



 



are hereby ratified and confirmed and any recitals in said conveyance or
conveyances as to facts essential to a valid sale shall be binding upon Grantor.
The aforesaid power of sale and agency hereby granted are coupled with an
interest and are irrevocable by death or otherwise, are granted as cumulative of
the other remedies provided hereby or by law for the collection of the Debt, and
shall not be exhausted by one exercise thereof, but may be exercised until full
payment of all of the Debt. In the event of any sale under this Security
Instrument by virtue of the exercise of the powers herein granted, or pursuant
to any order in any judicial proceedings or otherwise, the Premises may be sold
as an entirety or in separate parcels and in such manner or order as Lender, in
its sole discretion, may elect, and if Grantee so elects, Grantee may sell the
personal property covered by this Security Instrument at one or more separate
sales in any manner permitted by the Uniform Commercial Code, and one or more
exercises of the powers herein granted shall not extinguish nor exhaust such
powers, until the entire Property are sold or the Debt is paid in full.
     (g) As this instrument is a deed passing legal title pursuant to the laws
of the State of Georgia, and is not a mortgage, whenever reference herein is
made to the “lien of this Security Instrument”, or words of similar import, such
words shall be construed as meaning the security title and interest created and
conveyed by this Deed.
     (h) Whenever reference is made herein to “reasonable attorney’s fees” or
similar words, such reference shall mean attorney’s fees computed based upon the
attorney’s normal hourly rates and the amount of time expended, and not the
statutory attorney’s fees provided by Official Code of Georgia Annotated §
13-1-11.
     (i) GRANTOR EXPRESSLY WAIVES THE FOLLOWING: (A) ANY RIGHT GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE STATE OF GEORGIA OR THE CONSTITUTION OF THE UNITED
STATES OF AMERICA TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF
ANY RIGHT OR REMEDY PROVIDED TO GRANTEE BY THIS “SECURITY INSTRUMENT” AND
GRANTOR WAIVES GRANTOR’S RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE
UNDER POWER DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY
INSTRUMENT ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED
WITHOUT PRIOR NOTICE OR JUDICIAL HEARING OR BOTH. ALL WAIVERS BY GRANTOR HEREIN
HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY BY GRANTOR, AFTER
GRANTOR HAS BEEN AFFORDED THE OPPORTUNITY TO BE INFORMED BY COUNSEL OF GRANTOR’S
CHOICE AS TO POSSIBLE ALTERNATIVE RIGHTS AND THE EFFECT OF SAID WAIVERS.
GRANTOR’S EXECUTION OF THIS SECURITY INSTRUMENT SHALL BE CONCLUSIVE EVIDENCE OF
THE MAKING OF SUCH WAIVERS AND THAT SUCH WAIVERS HAVE BEEN VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY MADE.
     (j) The Maturity Date is the Payment Date occurring in May, 2009.
     Section 18.40. Intentionally Omitted.
     Section 18.41. Certain Matters Relating to Property Located in the State of
Massachusetts. With respect to the Property which is located in the State of
Massachusetts, notwithstanding anything contained herein to the contrary:
     (a) Borrower hereby, as continuing security for payment or performance of
its obligations under the Note and the other Loan Documents in accordance with
the terms thereof, grants with MORTGAGE COVENANTS and assigns to Lender, and
grants to Lender a continuing security interest in and to all the Property.
     (b) This Security Instrument is upon the STATUTORY CONDITION and upon the
further condition that all covenants and agreements on the part of Borrower
herein undertaken shall be kept and fully and seasonably performed and that no
breach of any other of the covenants or conditions specified herein shall be
permitted, for any breach of which, upon the occurrence of an Event of Default
Lender shall have the STATUTORY POWER OF SALE together with all other remedies
now or hereafter permitted by law.

87



--------------------------------------------------------------------------------



 



     (c) This Security Instrument has been executed as a sealed instrument as of
the date first above written.
     Section 18.42. Intentionally Omitted.
     Section 18.43. Certain Matters Relating to Property Located in the State of
New York. With respect to the Property which is located in the State of New
York, notwithstanding anything contained herein to the contrary:
     (a) Borrower represents that this Security Instrument does not encumber
property principally improved or to be improved by one or more structures
containing in the aggregate not more than six (6) residential dwelling units.
     (b) Pursuant to Section 13 of the lien law of New York, Borrower shall
receive the advances secured hereby and shall hold the right to receive such
advances as a trust fund to be applied first for the purpose of paying the cost
of any improvement and shall apply such advances first to the payment of the
cost of any such improvements on the Property before using any part of the total
of the same for any other purpose.
     (c) Lender shall have all of the rights against lessees of the Property as
set forth in Section 291(f) of the Real Property Law of New York.
     (d) The provisions of subsection 4 of Section 254 of the New York Real
Property Law covering the insurance of buildings against loss by fire and the
application of Insurance Proceeds shall not apply to this Security Instrument.
In the event of any conflict, inconsistency or ambiguity between the provisions
of Article III hereof and the provisions of subsection 4 of Section 254 of the
New York Real Property Law covering the insurance of buildings against loss by
fire and the application of Insurance Proceeds, the provisions of Article III
shall control.
     (e) (i) In the event of any sale or transfer of the Property, or any part
thereof, including any sale or transfer by reason of foreclosure of this
Security Instrument or any prior or subordinate mortgage or by deed in lieu of
any such foreclosure, Borrower shall timely and duly complete, execute and
deliver to Lender all forms and supporting documentation required by any taxing
authority to estimate and fix any tax payable by reason of such sale or transfer
or recording of the deed evidencing such sale or transfer, including any New
York State Real Estate Transfer Tax payable pursuant to Article 31 of the New
York Tax Law and New York City Real Property Transfer Tax payable pursuant to
Chapter 21, Title 11 of the New York City Administrative Code (individually, a
“Transfer Tax” and collectively, the “Transfer Taxes”).
     (ii) Borrower shall pay the Transfer Taxes that may hereafter become due
and payable with respect to any sale or transfer of the Property described in
this Article, and in default of such payment, Lender may pay the same and the
amount of such payment shall be added to the Debt secured hereby and, unless
incurred in connection with a foreclosure of this Security Instrument or deed in
lieu of such foreclosure, shall be secured by this Security Instrument.
     (iii) Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, coupled with an interest, to prepare and deliver any
questionnaire, statement, affidavit or tax return in connection with any
Transfer Tax applicable to any foreclosure or deed in lieu of foreclosure
described in this Article.
     (iv) Borrower shall indemnify and hold harmless Lender against (i) any and
all liability incurred by Lender for the payment of any Transfer Tax with
respect to any transfer of the Property by reason of foreclosure, and (ii) any
and all expenses incurred by Lender in connection therewith including, without
limitation, interest, penalties and attorneys’ fees.
     (v) The obligation to pay the Transfer Taxes and indemnify Lender under
this Section is a personal obligation of Borrower, whether or not Borrower is
personally obligated to pay the Debt secured

88



--------------------------------------------------------------------------------



 



by this Security Instrument, and shall be binding upon and enforceable against
the distributees, successors and assigns of Borrower with the same force and
effect as though each of them had personally executed and delivered this
Security Instrument, notwithstanding any exculpation provision in favor of
Borrower with respect to the payment of any other monetary obligations under
this Security Instrument.
     (vi) In the event that Borrower fails or refuses to pay a tax payable by
Borrower with respect to a sale or transfer by reason of a foreclosure of this
Security Instrument in accordance with this Section, the amount of the tax, any
interest or penalty applicable thereto and any other amount payable pursuant to
Borrower’s obligation to indemnify Lender under this Section may, at the sole
option of Lender, be paid as an expense of the sale out of the proceeds of the
mortgage foreclosure sale.
     (vii) The provisions of this Section shall survive any transfer and the
delivery of the deed affecting such transfer. Nothing in this Section shall be
deemed to grant to Borrower any greater rights to sell, assign or otherwise
transfer the Premises than are expressly provided in Article IX nor to deprive
Lender of any right to refuse to consent to any transaction referred to in this
Section.
     (f) The clauses and covenants contained in this Security Instrument that
are construed by Section 254 of the New York Real Property Law shall be
construed as provided in those sections (except as provided in Section 18.43(d)
hereof and Article III hereof). The additional clauses and covenants contained
in this Security Instrument shall afford rights supplemental to and not
exclusive of the rights conferred by the clauses and covenants construed by
Section 254 and shall not impair, modify, alter or defeat such rights (except as
provided in Section 18.43(d) hereof and Article III hereof), notwithstanding
that such additional clauses and covenants may relate to the same subject matter
or provide for different or additional rights in the same or similar
contingencies as the clauses and covenants construed by Section 254. The right
of Lender arising under the clauses and covenants contained in this Security
Instrument shall be separate, distinct and cumulative and none of them shall be
in exclusion of the others. No act of Lender shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision, anything herein or otherwise to the contrary notwithstanding. In the
event of any inconsistencies between the provisions of Section 254 and the
provisions of this Security Instrument, the provisions of this Security
Instrument shall prevail.
     (g) At Borrower’s request and sole but reasonable expense, Lender shall
deliver to Borrower, within ten (10) Business Days of such request, a pay-off
letter indicating the outstanding Principal Amount and any accrued but unpaid
interest thereon and any other sums due and owing under the Loan, upon
Borrower’s prepayment of the Debt in full, deliver an assignment of the Note and
this Security Instrument to Borrower’s designee without recourse, representation
or warranty, together with the Note (or an affidavit of lost note) duly endorsed
by Lender to Borrower’s designee.
     (h) Notwithstanding anything to the contrary in this Security Instrument,
the maximum amount of principal indebtedness secured by this Security Instrument
or which under any contingency may be secured by this Security Instrument is
$5,071,520.00.
     Section 18.44. Certain Matters Relating to Property Located in the State of
Ohio. With respect to the Property which is located in the State of Ohio,
notwithstanding anything contained herein to the contrary:
     (a) This Security Instrument is an Open-End Mortgage, and Borrower and
Lender intend that this Security Instrument shall secure not only the sums
advanced as of the date hereof, but also the unadvanced balance of the Note,
which sums Lender is obligated to advance, and in addition shall secure any and
all advances provided for in the Loan Documents to the fullest extent provided
for under Section 5301.232 of the Ohio Revised Code; provided, however, that the
maximum amount of the principal portion of the Debt that may be outstanding at
any time is the Loan Amount multiplied by two (2). In addition to any other debt
or obligation secured hereby, this Security Instrument shall also secure unpaid
balances of advances made with respect to the Property for the payment of taxes,
assessments, insurance premiums, and costs incurred for the protection of the
Premises to the fullest extent provided for under Section 5301.233 of the Ohio
Revised Code.

89



--------------------------------------------------------------------------------



 



     (b) The following is hereby inserted after the word “Debt” on the fifth
line of the “NOW THEREFORE” paragraph found on the first page hereof:
as well as to secure the unpaid balance of advances made by Lender for the
payment of taxes, assessments, insurance premiums, and costs incurred for the
protection of the Property to the fullest extent provided for under
Section 5301.233 of the Ohio Revised Code.
     (c) The following is hereby inserted at the end of Section 18.14 of this
Security Instrument as an additional subparagraph:
     (c) The name of the “debtor” is the “Borrower” identified on page 1 hereof;
and the name of the “secured party” is the “Lender” identified on page 1 hereof;
the mailing address of the “secured party” from which information concerning the
security interests may be obtained and the mailing address of the “debtor” are
as set forth in the preamble of this Security Instrument; and a statement
indicating the types, or describing the items, of collateral is set forth
hereinabove in the granting clauses. Borrower is the owner of the real property
constituting the “Premises” encumbered by this Security Instrument.
     (d) Lender shall be and hereby is authorized and empowered to do, as
mortgagee, all things provided to be done in the mechanics’ lien laws of the
State of Ohio (including Section 1311.14 of the Ohio Revised Code), and all acts
amendatory or supplementary thereto.
     (e) The maturity date of the Loan is the Payment Date occurring in May,
2009, subject to extensions as provided in the Note.
     (f) With respect to any agreement by Borrower in this Security Instrument
or in any other Loan Document to pay Lender’s attorneys’ fee and disbursements
incurred in connection with the Loan, Borrower agrees that each Loan Document is
a “contract of indebtedness” and that the attorneys’ fees and disbursements
referenced are those which are a reasonable amount, all as contemplated by Ohio
Revised Code Section 1301.21, as such Section may hereafter be amended. Borrower
further agrees that the indebtedness incurred in connection with the Loan is not
incurred for purposes that are primarily personal, family or household and
confirms that the total amount owed on the contract of indebtedness exceeds One
Hundred Thousand and No/100 Dollars ($100,000.00).
     (g) Paragraph (d) of the granting clause is hereby amended by deleting the
words “and are part of the real estate” which is found immediately after the
definition of “Fixtures” and inserting the words “and are goods that are or are
to become fixtures related to the Premises” in their place.
     Section 18.45. Intentionally Omitted.
     Section 18.46. Certain Matters Relating to the Property Located in the
State of New Mexico. With respect to the Property that is located in the State
of New Mexico, notwithstanding anything contained herein to the contrary:
     (a) Mortgage With No Power of Sale. This Security Instrument is not a “deed
of trust,” within the scope of the New Mexico Deed of Trust Act, NMSA 1978, §§
48-10-1 to 48-10-21 (1987), as amended from time to time; it is a mortgage
within the scope of NMSA 1978, §§ 47-1-39 (1947) and 47-1-44 (6) (1975). Any
power of sale granted in this Security Instrument, and any designation of Lender
as Borrower’s attorney-in-fact for purposes of effecting transfers of property
pursuant to any power of sale or other power, shall have no effect in this
Security Instrument. Any provisions of this Security Instrument permitting
Lender to exercise a power of sale or to dispose of any of the Property through
a sale pursuant to the exercise of a power of sale, are of no effect in this
Security Instrument, with respect to the Property. The right of the Lender to
foreclose this Security Instrument as a mortgage under New Mexico law is
affirmed and is in no way impaired, and such foreclosure or enforcement and any
foreclosure sale shall be conducted pursuant to, and in accordance with,
applicable law. Among the provisions thus deemed of no effect and deleted, with
respect to Property in the State of New Mexico, are the following, but not by

90



--------------------------------------------------------------------------------



 



way of limitation: (i) the words “with power of sale” appearing in the third to
the last line of the first paragraph of the granting clause, which is the
paragraph commencing with the words “NOW THEREFORE” immediately following the
last paragraph of the recitals (each recital paragraph begins with the word
“WHEREAS” and is set forth below the heading “WITNESSETH,” on page 1 of this
Security Instrument); (ii) all references to power of sale and sale pursuant to
any power of sale set forth in Section 13.02, including as more specifically
provided for in Section 18.46(g) below. in Section 13.02 (a) (vi), the words
“with power of sale or otherwise,” together with the comma following “otherwise,
as well as the words “or otherwise,” following the words “and in the event of a
sale by foreclosure;” (iii) in Section 13.02 (d), lines 15 and 16, the words
“this Section 13.02, whether made under the power of sale herein granted or
under or by virtue of judicial proceedings or;” (iv) all of Section 13.02 (e),
consistent with the provision below eliminating it; and (v) in lines one through
three of Section 13.02 (f), the words “this Section 13.02 (whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or.”
     (b) Information. Information concerning, and copies of, any documents
referred to in this Security Instrument, as well as information concerning the
Lender and the Debt and obligations secured by this Security Instrument, may be
obtained from the Lender at the address specified for it in the opening
paragraph of the Security Instrument.
     (c) Grant with Mortgage Covenants and Upon Statutory Mortgage Condition and
Without Power of Sale. Lender’s grant and mortgage in the granting clause of
this Security Instrument are made with mortgage covenants (except for and
subject to Permitted Encumbrances and except as otherwise herein provided) and
upon the statutory mortgage condition (except as otherwise herein provided) for
the breach of which this Security Instrument is subject to foreclosure as
provided by law, and with no power of sale. Thus, at the end of the first
paragraph of the granting clause (which begins with the words “NOW, THEREFORE”
and appears immediately after the last paragraph of the recitals, each recital
paragraph beginning with the word “WHEREAS” and being set forth below the
heading “WITNESSETH” on page 1), with the deletion of the words “with power of
sale,” as called for in Subsection 18.46(a) above, the following words are
substituted therefor: “with mortgage covenants (except for and subject to
Permitted Encumbrances and except as otherwise herein provided) and upon the
statutory mortgage condition (except as otherwise herein provided) for the
breach of which this Security Instrument is subject to foreclosure as provided
by law,” followed by a comma and the existing final words of the first paragraph
of the granting clause, that is, “all right, title and interest of Borrower in
and to all of the following property, rights, interests and estates,” followed
by a colon.
     (d) Release of Security Instrument Upon Satisfaction of Secured Debt and
Obligations. In the second paragraph immediately preceding “ARTICLE I:
DEFINITIONS,” which second preceding paragraph begins with the words “PROVIDED
ALWAYS,” the following words are added at the end of said second preceding
paragraph after the word “void” and before the period: “and Lender shall cause
this Security Instrument to be released of record in accordance with the
applicable provisions of NMSA 1978, § 48-7-4 (1991), as amended from time to
time.”
     (e) Maximum Amount Secured. This Security Instrument secures not only
amounts advanced as of the date hereof but also any other advances made in the
future under the terms of the Note, this Security Instrument or the other Loan
Documents. Notwithstanding any other provisions, even if inconsistent, in any of
the Loan Documents, the maximum amount secured by the lien of this Security
Instrument shall not exceed the aggregate principal amount at any one time
outstanding of $630,000,000, plus interest thereon, as well as costs and
attorneys’ fees and any interest due thereon. This statement of the maximum
amount secured is made to comply with NMSA 1978, § 48-7-9 (1975), as amended
from time to time, and does not in any way imply that Lender is obligated at any
time to make any future advances or to lend all or any part of such maximum
amount. The statement of such maximum amount limits, pursuant to NMSA 1978, §
48-7-9 (1975), as amended from time to time, only the total amount which may be,
at any one time outstanding and secured on the terms here set forth.
     (f) Mechanics’ Liens. The provisions of this Security Instrument relating
to mechanics’ and materialmen’s liens, including, without limitation, as set
forth at Sections 2.06 and 4.04 of this Security Instrument, shall be modified
to reflect that, in New Mexico, Borrower’s options for discharge of any lien of
a mechanic or

91



--------------------------------------------------------------------------------



 



materialman include payment of the lien and a petition to cancel the lien
brought pursuant to NMSA 1978 § 48-2-9 (1975), which may be pursued by Borrower,
subject to the time and other requirements for lien removal set forth in this
Security Instrument, with provisions for removal of such mechanics’ and
materialmen’s liens by bonding or contest or other procedures deemed
inapplicable, but only to the extent such bonding or contest or other procedures
are unavailable in New Mexico outside an action for cancellation brought
pursuant to § 48-2-9 (1975).
     (g) Remedies. The following references to a power of sale and/or sale
pursuant to a power of sale are deleted from Section 13.02: (i) the opening
words of Section 13.02 (a) (iv), which read “sell the Property or;” (ii) in
Section 13.02 (a) (vi) the words “with power of sale or otherwise,” together
with the comma following “otherwise”, as well as the words “or otherwise,”
following the words “and in the event of a sale by foreclosure;” (iii) in
Section 13.02 (d), lines 15 and 16, the words “this Section 13.02, whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or;” (iv) all of Section 13.02 (e); (v) in lines one through three
of Section 13.02 (f), the words “this Section 13.02 (whether made under the
power of sale herein granted or under or by virtue of judicial proceedings or;”
and (vi) the initial paragraph of Section 13.02 (b), as provided for in more
detail below.
     Section 13.02 is further modified as here set forth. The following is added
at the beginning of Section 13.02 (a) (ix): “Subject to the provisions of NMSA
1978, §§ 44-8-1 through 44-8-10 (1995 & 1996), as amended from time to time, and
Rule 1-066 NMRA, to the extent applicable,” followed by a comma.
     The first paragraph of Section 13.02 (b) is deleted in its entirety and the
following is substituted therefor:
Foreclosure. Upon the occurrence of an Event of Default hereunder and at any
time thereafter, in addition to proceeding by suit or suits at law or in equity
to enforce the payment of the Debt and obligations secured hereunder in
accordance with their terms under applicable law or in equity, and in addition
to the other rights and remedies which Lender may have hereunder or at law or
equity, Lender may, at its option, initiate judicial proceedings to foreclose
the lien of this Security Instrument as to all or any portion of the Property,
whether real property or personal property, and to have such Property sold under
the judgment or decree of a court of competent jurisdiction, in such portions,
order and parcels as Lender, with the approval of the court, may determine, with
or without having first taken possession of same, to the highest bidder for cash
at public auction. Sale pursuant to a judicial decree of foreclosure shall be
conducted by a court-appointed special master, or otherwise as ordered by the
court, in compliance with all notice and other requirements of the laws of the
State, and in accordance with the terms of the foreclosure decree or related
court orders. Any person, including Lender, may be a purchaser of any of the
Property at a judicial foreclosure sale, to the extent permitted by law, and
Lender will be entitled to a credit on the purchase price in the amount of any
judgment received by Lender in the foreclosure action or any portion thereof,
except that cost and expenses adjudged payable to others than Lender will be
payable in cash. The special master appointed by the court in a foreclosure
action may deliver to the purchaser a special master’s deed and bill of sale
conveying the Property so sold, without any covenant or warranty, express or
implied. If the proceeds of a foreclosure sale of less than the whole of the
Property shall be less than the aggregate of the Debt and secured obligations,
this Security Instrument and the lien hereof shall remain in force and effect as
to the unsold portion of the Property, just as though no sale had been made;
provided, however, that Borrower shall never have any right to require the sale
of less than the whole of the Property, but Lender shall have the right, at its
sole election, to request the special master to sell less than the whole of the
Property. In the event any sale hereunder is not completed or is defective in
the opinion of Lender, such sale shall not exhaust the right of foreclosure sale
hereunder, and Lender shall have the right to cause a subsequent sale or sales
to be made hereunder. Nothing in this or any other provision in this Security
Instrument dealing with foreclosure procedures or specifying particular actions
to be taken shall be deemed to contradict or add to the requirements and
procedures now or hereafter specified by the law of the State, and any such
inconsistency shall be resolved in favor of the law of the State applicable at
the time of the foreclosure..
     (h) Redemption Period. The redemption period following a court-ordered
judicial foreclosure sale shall be one month instead of nine months, as provided
for in NMSA 1978, § 39-5-19 NMSA (1965), as it may be

92



--------------------------------------------------------------------------------



 



amended from time to time. The waiver of redemption provisions in Section 13.11
of this Security Instrument are modified by the redemption provision in the
preceding sentence.
     (i) Certain UCC Provisions. Section 18.14 of this Security Instrument is
supplemented by the provisions set forth below:
This Security Instrument constitutes a financing statement filed as a fixture
filing pursuant to the provisions of Article 9 of the UCC, with respect to any
goods included in the Property that are now or are to become fixtures. This
Security Instrument shall also be effective as a financing statement covering
those of the following, if any, in which a security interest is granted by this
Security Instrument: as-extracted collateral (including oil and gas), accounts
and general intangibles under the UCC which will be financed at the wellhead or
minehead of the wells or mines located on the Premises, and is to be filed for
record in the real estate records of each county where any part of the Premises
is situated. The names of the debtor (Borrower) and the secured party (Lender)
are given in the first paragraph of this Security Instrument. The mailing
address of Lender set out in the first paragraph of this Security Instrument is
an address of the secured party from which information concerning the security
interest may be obtained. The mailing address of Borrower set out in the first
paragraph of this Security Instrument is a mailing address for the debtor. A
statement indicating the types, or describing the items, of Property collateral
is set forth in Section 18.14 and in the granting clauses of this Security
Instrument. The real estate (Premises) to which the goods are or are to be
affixed and to which the as—extracted collateral relates is described in
Exhibit A to this Security Instrument. Borrower is a record owner of the real
estate.
     (j) Limitation on Indemnification. The parties reaffirm their intent that
this Security Instrument be governed by, and construed in accordance with, the
law chosen in Section 18.13. Nevertheless, to the extent, if at all, that any
provision requiring one party to indemnify, hold harmless, insure, or defend
another party (including such other party’s employees or agents) contained
herein or in any related documents is found to be within the scope of NMSA
(1978), § 56-7-1 (2005), as amended from time to time, or in any way subject to,
or conditioned upon consistency with, the provisions of NMSA (1978), § 56-7-1
(2005), as amended from time to time, for its enforceability, then such
provision, regardless of whether it makes reference to this or any other
limitation provision, shall not extend to liability, claims, damages, losses or
expenses, including attorney fees, arising out of bodily injury to persons or
damage to property caused by or resulting from, in whole or in part, the
negligence, act or omission of the indemnitee or additional insured, as the case
may be, its officers, employees or agents, and shall be further modified, if
required, by the provisions of NMSA (1978), § 56-7-1 (B)(2005), as amended from
time to time.
     (k) Commitment in Writing. Under NMSA 1978, § 58-6-5 (1999), a contract,
promise or commitment to loan money or to grant, extend or renew credit or any
modification thereof, in an amount greater than Twenty-Five Thousand and No/100
Dollars ($25,000.00) not primarily for personal, family or household purposes
made by a financial institution is not enforceable unless in writing and signed
by the parties to be charged or that party’s authorized representatives.
* * * * *

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly executed this Security Instrument the
day and year first above written.

                Borrower’s Organizational Identification Number:   BORROWER:
3763816
           
 
                ASHFORD ATLANTIC BEACH LP, a Delaware
limited partnership
 
                By:   Ashford Sapphire GP LLC, a Delaware limited
liability company, its general partner
 
           
 
      By:   /s/ David A. Brooks
 
           
 
          Name: David A. Brooks
 
          Title: Vice President

94



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PREMISES

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUMMARY OF RESERVES
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
 
EXHIBIT C
CROSS-COLLATERALIZED PROPERTIES AND INITIAL ALLOCATED LOAN AMOUNTS
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
     
 
EXHIBIT D
REQUIRED ENGINEERING WORK
See Cross-collateralization Agreement between Borrower and Lender of even date
herewith.
 
EXHIBIT E
CASH FLOW STATEMENT
Intentionally Omitted.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
APPROVED MANAGERS
Starwood Hotels and Resorts Worldwide Inc.
Marriott International, Inc.
Hilton Hotels Corporation
Hyatt
Interstate Hotels and Resorts
Remington
APPROVED FRANCHISERS
Starwood Hotels and Resorts Worldwide Inc.
Marriott International, Inc.
Hilton Hotels Corporation
Hyatt

 